
	
		II
		111th CONGRESS
		1st Session
		S. 1240
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2009
			Mr. DeMint introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide for the reform of health care, the Social
		  Security system, the tax code for individuals and business, and the budget
		  process.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Roadmap for America’s Future
			 Act of 2009.
			(b)Table of contentsThe table
			 of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings and purpose.
					TITLE I—Health care reform
					Subtitle A—Tax changes
					Sec. 101. Refundable credit for health insurance
				coverage.
					Sec. 102. Changes to existing tax preferences for medical
				coverage, etc., for individuals eligible for qualified health insurance
				credit.
					Subtitle B—Health Plan Choice; Small Business Health
				Fairness
					Sec. 111. Cooperative governing of individual health insurance
				coverage.
					Sec. 112. Small business health fairness.
					Subtitle C—Health Care Services Commission
					Part 1—Establishment and General Duties
					Sec. 121. Establishment.
					Sec. 122. General authorities and duties.
					Sec. 123. Dissemination.
					Part 2—Forum for Quality and Effectiveness in Health
				Care
					Sec. 131. Establishment of office.
					Sec. 132. Membership.
					Sec. 133. Duties.
					Sec. 134. Adoption and enforcement of guidelines and
				standards.
					Sec. 135. Additional requirements.
					Part 3—General Provisions
					Sec. 141. Certain administrative authorities.
					Sec. 142. Funding.
					Sec. 143. Definitions.
					Part 4—Terminations and transition
					Sec. 151. Termination of Agency for Healthcare Research and
				Quality.
					Sec. 152. Transition.
					Part 5—Independent Health Record Trust
					Sec. 161. Short title of Part.
					Sec. 162. Purpose.
					Sec. 163. Definitions.
					Sec. 164. Establishment, certification, and membership of
				independent health record trusts.
					Sec. 165. Duties of IHRT to IHRT participants.
					Sec. 166. Availability and use of information from records in
				IHRT consistent with privacy protections and agreements.
					Sec. 167. Voluntary nature of trust participation and
				information sharing.
					Sec. 168. Financing of activities.
					Sec. 169. Regulatory oversight.
					TITLE II—Medicaid and SCHIP Reform
					Sec. 201. Medicaid reform.
					Sec. 202. SCHIP Reform.
					TITLE III—Medicare Reform
					Subtitle A—New Medicare Program
					Sec. 301. Benefit changes.
					Sec. 302. Unified Medicare Trust Fund.
					Subtitle B—Changes in Current Medicare Program
					Sec. 311. Income-related reduction in Part D premium
				subsidy.
					Sec. 312. Reduction in hospital market basket
				increases.
					Sec. 313. Elimination of indexing of income thresholds for Part
				B income-related premiums.
					TITLE IV—Social Security reform
					Sec. 401. Short title and table of contents of
				title.
					Sec. 402. Establishment of Personal Social Security Savings
				Program.
					Sec. 403. Monthly insurance benefits for participating
				individuals.
					Sec. 404. Tax treatment of accounts.
					Sec. 405. Self-Liquidating Social Security Transition
				Fund.
					Sec. 406. Budgetary treatment of Social Security.
					Sec. 407. Accounting for the Old-Age, Survivors, and Disability
				Insurance Program and the Personal Social Security Savings Program.
					Sec. 408. Progressive indexing of benefits for old-age, wife’s,
				and husband’s insurance benefits.
					Sec. 409. Enhancements to Part A benefits.
					TITLE V—Simplified Income Tax
					Sec. 501. Short title.
					Sec. 502. Repeal of alternative minimum tax for noncorporate
				taxpayers.
					Sec. 503. Simplified income tax system.
					Sec. 504. Exclusion for capital gains, dividends, and
				interest.
					Sec. 505. Repeal of estate and gift taxes.
					TITLE VI—Business Consumption Tax
					Sec. 601. Short title.
					Sec. 602. Repeal of corporate income tax; new tax paid by
				corporations and other businesses.
					Sec. 603. Repeal of Chapter
				6.
					Sec. 604. Revisions to the Code.
					Sec. 605. Application of Subtitle
				F.
					Sec. 606. Effective dates.
					TITLE VII—Budget Enforcement
					Sec. 701. Short title; table of contents;
				definitions.
					Sec. 702. Long-term projections.
					Sec. 703. Preview spending reduction order.
					Sec. 704. Final spending reduction order.
					Sec. 705. Eliminating excess spending amounts.
					Sec. 706. Special procedures.
					Sec. 707. Suspension in the event of war or low
				growth.
					Sec. 708. Alternate spending reduction legislation in the House
				of Representatives.
					Sec. 709. Alternate spending reduction legislation in the
				Senate.
					Sec. 710. General provisions.
					Sec. 711. Effective date.
				
			2.Findings and
			 purpose
			(a)FindingsThe
			 Congress finds as follows:
				(1)The social
			 insurance strategies of the past century, which sprang from the New Deal,
			 expanded in the Great Society, and continue to dominate the terms of public
			 debate, are headed toward collapse.
				(2)Although Americans
			 remain committed to the missions of these initiatives, the goals can no longer
			 be met on models created nearly 80 years ago—with large, centralized
			 institutions, especially government, serving as sole providers for an
			 increasingly dependent population.
				(3)The failure of
			 this approach will not occur immediately, it will unfold over the next several
			 decades, becoming more intractable with each succeeding year; but it is
			 inevitable, and policies in place right now, today, are leading inexorably
			 toward it.
				(4)Among the
			 inescapable signs are the following: an unsustainable path of Government
			 spending; levels of projected debt that threaten to bankrupt the country;
			 trillions of dollars of unfunded liabilities in the Government’s major benefit
			 programs; and the erosion of Americans’ security and confidence in health care
			 and retirement.
				(5)These conditions
			 pose significant potential burdens not only for the Government, but for the
			 United States economy as well, threatening its ability to continue raising
			 standards of living, and its leadership in an increasingly international
			 marketplace.
				(6)A
			 comprehensive plan is needed, and this legislation aims to energize the
			 productive capacities of Americans to generate sustained economic
			 growth.
				(b)PurposeThe
			 purpose of this Act is as follows:
				(1)Health care
			 reformTo provide access to health care coverage to 47 million
			 uninsured Americans by establishing a new tax credit; to reform health
			 insurance markets, high-risk pools, and electronic health records; and to
			 create a new agency to promote the dissemination of industry-defined health
			 care price and quality data.
				(2)Medicaid and
			 schip reformTo improve health care coverage for those who need
			 it most by establishing a new option for States’ Medicaid and SCHIP
			 programs.
				(3)Medicare
			 reformTo ensure the Medicare benefit continues to provide health
			 care coverage for seniors by establishing a new methodology to make the program
			 solvent and fiscally sustainable.
				(4)Social Security
			 reformTo reform Social Security to ensure retirement security
			 for future generations and to make it solvent for the foreseeable future; to
			 address inequities in the system and provide millions of Americans with the
			 opportunity to build a retirement nest egg that they can pass on to their
			 heirs.
				(5)Individual
			 income tax reformTo offer taxpayers a choice in paying their
			 Federal income taxes; to allow individuals to choose between the current tax
			 code or a highly simplified tax system with virtually no deductions or credits
			 (apart from an individual health care credit), two low tax rates and a generous
			 standard deduction and personal exemption; to fully repeal the alternative
			 minimum tax (AMT), eliminate the tax on interest, capital gains and dividends
			 in order to promote saving; and to repeal the estate tax.
				(6)Business tax
			 reformTo eliminate the United States corporate income tax and
			 establishes a border-adjustable business consumption tax in its place; to
			 provide a new method of business taxation that will level the playing field for
			 United States businesses to compete with foreign businesses and will promote
			 sustained economic growth, investment and job creation in America.
				(7)Budget
			 processTo keep total spending of the Government under control, a
			 limit on total outlays as a percentage of the gross domestic produce is
			 established; and enforced by automatic spending controls if it is
			 exceeded.
				IHealth care
			 reform
			ATax
			 changes
				101.Refundable credit
			 for health insurance coverage
					(a)In
			 generalSubpart C of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 refundable credits) is amended by inserting after section 36A the following new
			 section:
						
							36B.Qualified
				health insurance credit
								(a)Allowance of
				creditIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this chapter for the taxable year the sum of
				the monthly limitations determined under subsection (b) for the taxpayer and
				the taxpayer’s spouse and dependents.
								(b)Monthly
				limitation
									(1)In
				generalThe monthly limitation for each month during the taxable
				year for an eligible individual is 1/12th of—
										(A)the applicable
				adult amount, in the case that the eligible individual is the taxpayer or the
				taxpayer’s spouse,
										(B)the applicable
				adult amount, in the case that the eligible individual is an adult dependent,
				and
										(C)the applicable
				child amount, in the case that the eligible individual is a child
				dependent.
										(2)Limitation on
				aggregate amountNotwithstanding paragraph (1), the aggregate
				monthly limitations for the taxpayer and the taxpayer’s spouse and dependents
				for any month shall not exceed 1/12th of the applicable
				aggregate amount.
									(3)No credit for
				ineligible monthsWith respect to any individual, the monthly
				limitation shall be zero for any month for which such individual is not an
				eligible individual.
									(c)Applicable
				amountsFor purposes of this section—
									(1)Applicable adult
				amountThe term applicable adult amount means
				$2,500.
									(2)Applicable child
				amountThe term applicable child amount means
				$1,000.
									(3)Applicable
				aggregate amountThe term applicable aggregate
				amount means $5,000.
									(d)Eligible
				individualFor purposes of this section—
									(1)In
				generalThe term eligible individual means, with
				respect to any month, an individual who—
										(A)is the taxpayer, the taxpayer’s spouse, or
				the taxpayer’s dependent, and
										(B)is covered under
				qualified health insurance as of the 1st day of such month.
										(2)Coverage under
				Medicare, Medicaid, SCHIP, military coverageThe term eligible individual
				shall not include any individual for a month if, as of the first day of such
				month, such individual is—
										(A)entitled to benefits under part A of title
				XVIII of the Social Security Act or enrolled under part B of such title, and
				the individual is not a participant or beneficiary in a group health plan or
				large group health plan that is a primary plan (as defined in section
				1862(b)(2)(A) of such Act),
										(B)in the case of a
				State that has not made the election described in section 1939(a)(1)(B) of the
				Social Security Act, enrolled in the program under title XIX of such Act (other
				than under section 1928 of such Act), or
										(C)entitled to
				benefits under chapter 55 of title 10, United States Code.
										(3)Identification
				requirementsThe term
				eligible individual shall not include any individual for any month
				unless the policy number associated with the qualified refund eligible health
				insurance and the TIN of each eligible individual covered under such health
				insurance for such month are included on the return of tax for the taxable year
				in which such month occurs.
									(4)PrisonersThe term eligible individual
				shall not include any individual for a month if, as of the first day of such
				month, such individual is imprisoned under Federal, State, or local
				authority.
									(5)AliensThe term eligible individual
				shall not include any alien individual for a month if, as of the first day of
				such month, such individual is not a lawful permanent resident of the United
				States.
									(e)Qualified health
				insuranceFor purposes of this section, the term qualified
				health insurance means any insurance constituting medical care which (as
				determined under regulations prescribed by the Secretary) provides coverage for
				inpatient and outpatient care, emergency benefits, and physician care. Such
				term does not include any insurance substantially all of the coverage of which
				is coverage described in section 223(c)(1)(B).
								(f)Other
				definitionsFor purposes of this section—
									(1)DependentThe term dependent has the
				meaning given such term by section 152 (determined without regard to
				subsections (b)(1), (b)(2), and (d)(1)(B) thereof). An individual who is a
				child to whom section 152(e) applies shall be treated as a dependent of the
				custodial parent for a coverage month unless the custodial and noncustodial
				parent agree otherwise.
									(2)AdultThe term adult means an
				individual who is not a child.
									(3)ChildThe term child means a
				qualifying child (as defined in section 152(c)).
									(g)Special
				rules
									(1)Coordination
				with medical deduction, etcAny amount paid by a taxpayer for
				insurance to which subsection (a) applies shall not be taken into account in
				computing the amount allowable to the taxpayer as a credit under section 35 or
				as a deduction under section 213(a).
									(2)Medical and
				health savings accountsThe
				credit allowed under subsection (a) for any taxable year shall be reduced by
				the aggregate amount distributed from Archer MSAs (as defined in section
				220(d)) and health savings accounts (as defined in section 223(d)) which are
				excludable from gross income for such taxable years by reason of being used to
				pay premiums for coverage of an eligible individual (as defined in section
				25E(e)) under qualified health insurance (as defined in section 25E(f)) for any
				month.
									(3)Denial of credit
				to dependentsNo credit shall be allowed under this section to
				any individual with respect to whom a deduction under section 151 is allowable
				to another taxpayer for a taxable year beginning in the calendar year in which
				such individual’s taxable year begins.
									(4)Married couples
				must file joint return
										(A)In
				generalIf the taxpayer is married at the close of the taxable
				year, the credit shall be allowed under subsection (a) only if the taxpayer and
				his spouse file a joint return for the taxable year.
										(B)Marital status;
				certain married individuals living apartRules similar to the
				rules of paragraphs (3) and (4) of section 21(e) shall apply for purposes of
				this paragraph.
										(5)Verification of
				coverage, etcNo credit shall be allowed under this section with
				respect to any individual unless such individual’s coverage (and such related
				information as the Secretary may require) is verified in such manner as the
				Secretary may prescribe.
									(6)Insurance which
				covers other individuals; treatment of paymentsRules similar to
				the rules of paragraphs (7) and (8) of section 35(g) shall apply for purposes
				of this section.
									(h)Coordination
				with advance payments
									(1)Reduction in
				credit for advance paymentsWith respect to any taxable year, the
				amount which would (but for this subsection) be allowed as a credit to the
				taxpayer under subsection (a) shall be reduced (but not below zero) by the
				aggregate amount paid on behalf of such taxpayer under section 7527A for months
				beginning in such taxable year.
									(2)Recapture of
				excess advance paymentsIf
				the aggregate amount paid on behalf of the taxpayer under section 7527A for
				months beginning in the taxable year exceeds the sum of the monthly limitations
				determined under subsection (b) for the taxpayer and the taxpayer’s spouse and
				dependents for such months, then the tax imposed by this chapter for such
				taxable year shall be increased by the sum of—
										(A)such excess,
				plus
										(B)interest on such
				excess determined at the underpayment rate established under section 6621 for
				the period from the date of the payment under section 7527A to the date such
				excess is paid.
										For
				purposes of subparagraph (B), an equal part of the aggregate amount of the
				excess shall be deemed to be attributable to payments made under section 7527A
				on the first day of each month beginning in such taxable year, unless the
				taxpayer establishes the date on which each such payment giving rise to such
				excess occurred, in which case subparagraph (B) shall be applied with respect
				to each date so established.(i)Annual inflation
				adjustmentIn the case of any
				taxable year beginning in a calendar year after 2010 each of the dollar amounts
				contained in subsection (c) shall be annually increased by the annual inflation
				adjustment determined under subparagraph (B) section 1809(c)(2) of the Social
				Security Act for such calendar year. Any adjustment under the preceding
				sentence shall be rounded in the manner described in subparagraph (A) of such
				section.
								.
					(b)Advance payment
			 of creditChapter 77 (relating to miscellaneous provisions) of
			 such Code is amended by inserting after section 7527 the following new
			 section:
						
							7527A.Advance
				payment of qualified health insurance credit
								(a)In
				generalThe Secretary shall
				establish a program for making payments on behalf of individuals to providers
				of qualified health insurance (as defined in section 36(f)) for such
				individuals.
								(b)LimitationThe
				Secretary may make payments under subsection (a) only to the extent that the
				Secretary determines that the amount of such payments made on behalf of any
				taxpayer for any month does not exceed the sum of the monthly limitations
				determined under section 36 for the taxpayer and taxpayer’s spouse and
				dependents for such
				month.
								.
					(c)Information
			 reporting
						(1)In
			 generalSubpart B of part III of subchapter A of chapter 61 of
			 such Code (relating to information concerning transactions with other persons)
			 is amended by inserting after section 6050V the following new section:
							
								6050W.Returns
				relating to qualified health insurance credit
									(a)Requirement of
				reportingEvery person who is
				entitled to receive payments for any month of any calendar year under section
				7527A (relating to advance payment of qualified health insurance credit) with
				respect to any individual shall, at such time as the Secretary may prescribe,
				make the return described in subsection (b) with respect to each such
				individual.
									(b)Form and manner
				of returnsA return is described in this subsection if such
				return—
										(1)is in such form as
				the Secretary may prescribe, and
										(2)contains, with
				respect to each individual referred to in subsection (a)—
											(A)the name, address,
				and TIN of each such individual,
											(B)the months for which amounts payments under
				section 7527A were received,
											(C)the amount of each
				such payment,
											(D)the type of
				insurance coverage provide by such person with respect to such individual and
				the policy number associated with such coverage,
											(E)the name, address,
				and TIN of the spouse and each dependent covered under such coverage,
				and
											(F)such other
				information as the Secretary may prescribe.
											(c)Statements To be
				furnished to individuals with respect to whom information is
				requiredEvery person required to make a return under subsection
				(a) shall furnish to each individual whose name is required to be set forth in
				such return a written statement showing—
										(1)the name and
				address of the person required to make such return and the phone number of the
				information contact for such person, and
										(2)the information
				required to be shown on the return with respect to such individual.
										The
				written statement required under the preceding sentence shall be furnished on
				or before January 31 of the year following the calendar year for which the
				return under subsection (a) is required to be made.(d)Returns which
				would be required To be made by 2 or more personsExcept to the
				extent provided in regulations prescribed by the Secretary, in the case of any
				amount received by any person on behalf of another person, only the person
				first receiving such amount shall be required to make the return under
				subsection
				(a).
									.
						(2)Assessable
			 penalties
							(A)Subparagraph (B) of
			 section 6724(d)(1) (relating to definitions) of such Code is amended by
			 redesignating clauses (xv) through (xxi) as clauses (xvi) through (xxii),
			 respectively, and by inserting after clause (xiv) the following new
			 clause:
								
									(xv)section 6050W (relating to returns relating
				to qualified health insurance
				credit),
									.
							(B)Paragraph (2) of
			 section 6724(d) of such Code is amended by striking the period at the end of
			 subparagraph (CC) and inserting , or and by inserting after
			 subparagraph (CC) the following new subparagraph:
								
									(DD)section 6050W (relating to returns relating
				to qualified health insurance
				credit).
									.
							(d)Conforming
			 amendments
						(1)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting
			 36B, after 36A,.
						(2)The table of sections for subpart C of part
			 IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by inserting after the item relating to section 36A the following new
			 item:
							
								
									Sec. 36B. Qualified health insurance
				credit.
								
								.
						(3)The table of
			 sections for chapter 77 of such Code is amended by inserting after the item
			 relating to section 7527 the following new item:
							
								
									Sec. 7527A. Advance payment of qualified
				health insurance
				credit.
								
								.
						(4)The table of
			 sections for subpart B of part III of subchapter A of chapter 61 of such Code
			 is amended by adding at the end the following new item:
							
								
									Sec. 6050W. Returns relating to qualified
				health insurance
				credit.
								
								.
						(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
					102.Changes to existing
			 tax preferences for medical coverage, etc., for individuals eligible for
			 qualified health insurance credit
					(a)Exclusion for
			 contributions by employer to accident and health plans
						(1)In
			 generalSection 106 of the Internal Revenue Code of 1986
			 (relating to contributions by employer to accident and health plans) is amended
			 by adding at the end the following new subsection:
							
								(f)No exclusion for
				individuals eligible for qualified health insurance
				creditSubsection (a) shall not apply with respect to any
				employer-provided coverage under an accident or health plan for any individual
				for any month unless such individual is described in paragraph (2) or (5) of
				section 36(e) for such month. The amount includible in gross income by reason
				of this subsection shall be determined under rules similar to the rules of
				section
				4980B(f)(4).
								.
						(2)Conforming
			 amendments
							(A)Section 106(b)(1) of such Code is
			 amended—
								(i)by
			 inserting gross income does not include before amounts
			 contributed, and
								(ii)by striking shall be treated as
			 employer-provided coverage for medical expenses under an accident or health
			 plan.
								(B)Section 106(d)(1) of such Code is
			 amended—
								(i)by
			 inserting gross income does not include before amounts
			 contributed, and
								(ii)by
			 striking shall be treated as employer-provided coverage for medical
			 expenses under an accident or health plan.
								(b)Amounts received
			 under accident and health plans
						(1)In
			 generalSection 105 of such
			 Code (relating to amounts received under accident and health plans) is amended
			 by adding at the end the following new subsection:
							
								(k)No exclusion for
				individuals eligible for qualified health insurance creditSubsection (b) shall not apply with respect
				to any employer-provided coverage under an accident or health plan for any
				individual for any month unless such individual is described in paragraph (2)
				or (5) of section 36(e) for such
				month.
								.
						(c)Special rules
			 for health insurance costs of self-employed individualsSubsection (l) of section 162 of such Code
			 (relating to special rules for health insurance costs of self-employed
			 individuals) is amended by adding at the end the following new
			 paragraph:
						
							(6)No deduction to
				individuals eligible for qualified health insuranceParagraph (1) shall not apply for any
				individual for any month unless such individual is described in paragraph (2)
				or (5) of section 36(e) for such
				month.
							.
					(d)Earned income
			 credit unaffected by repealed exclusionsSubparagraph (B) of section 32(c)(2) of
			 such Code is amended by redesignating clauses (v) and (vi) as clauses (vi) and
			 (vii), respectively, and by inserting after clause (iv) the following new
			 clause:
						
							(v)the earned income
				of an individual shall be computed without regard to sections 105(k) and
				106(f),
							.
					(e)Modification of
			 deduction for medical expensesSubsection (d) of section 213 of such Code
			 is amended by adding at the end the following new paragraph:
						
							(12)Premiums for
				qualified health insuranceThe term medical care
				does not include any amount paid as a premium for coverage of an eligible
				individual (as defined in section 36(e)) under qualified health insurance (as
				defined in section 36(f)) for any
				month.
							.
					(f)Reporting
			 requirementSubsection (a) of
			 section 6051 of such Code is amended by striking and at the end
			 of paragraph (12), by striking the period at the end of paragraph (13) and
			 inserting and, and by inserting after paragraph (13) the
			 following new paragraph:
						
							(14)the total amount of employer-provided
				coverage under an accident or health plan which is includible in gross income
				by reason of sections 105(k) and
				106(f).
							.
					(g)Retired public
			 safety officersSection
			 402(l)(4)(D) of such Code is amended by adding at the end the following:
			 Such term shall not include any premium for coverage by an accident or
			 health insurance plan for any month unless such individual is described in
			 paragraph (2) or (5) of section 36(e) for such month..
					(h)Employer
			 deduction as trade or business expense unaffectedFor the
			 allowance of a deduction for amounts paid or incurred by an employer for
			 employee health benefits, see section 162 of the Internal Revenue Code of 1986
			 (relating to trade or business expenses).
					(i)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2009.
					BHealth Plan
			 Choice; Small Business Health Fairness
				111.Cooperative
			 governing of individual health insurance coverage
					(a)In
			 GeneralTitle XXVII of the Public
			 Health Service Act (42 U.S.C. 300gg et seq.) is amended by adding at
			 the end the following new part:
						
							DCooperative
				Governing of Individual Health Insurance Coverage
								2795.DefinitionsIn this part:
									(1)Primary
				stateThe term primary State means, with respect to
				individual health insurance coverage offered by a health insurance issuer, the
				State designated by the issuer as the State whose covered laws shall govern the
				health insurance issuer in the sale of such coverage under this part. An
				issuer, with respect to a particular policy, may only designate one such State
				as its primary State with respect to all such coverage it offers. Such an
				issuer may not change the designated primary State with respect to individual
				health insurance coverage once the policy is issued, except that such a change
				may be made upon renewal of the policy. With respect to such designated State,
				the issuer is deemed to be doing business in that State.
									(2)Secondary
				stateThe term secondary State means, with respect
				to individual health insurance coverage offered by a health insurance issuer,
				any State that is not the primary State. In the case of a health insurance
				issuer that is selling a policy in, or to a resident of, a secondary State, the
				issuer is deemed to be doing business in that secondary State.
									(3)Health insurance
				issuerThe term health insurance issuer has the
				meaning given such term in section 2791(b)(2), except that such an issuer must
				be licensed in the primary State and be qualified to sell individual health
				insurance coverage in that State.
									(4)Individual
				health insurance coverageThe term individual health
				insurance coverage means health insurance coverage offered in the
				individual market, as defined in section 2791(e)(1).
									(5)Applicable state
				authorityThe term applicable State authority means,
				with respect to a health insurance issuer in a State, the State insurance
				commissioner or official or officials designated by the State to enforce the
				requirements of this title for the State with respect to the issuer.
									(6)Hazardous
				financial conditionThe term hazardous financial
				condition means that, based on its present or reasonably anticipated
				financial condition, a health insurance issuer is unlikely to be able—
										(A)to meet
				obligations to policyholders with respect to known claims and reasonably
				anticipated claims; or
										(B)to pay other
				obligations in the normal course of business.
										(7)Covered
				laws
										(A)In
				generalThe term covered laws means the laws, rules,
				regulations, agreements, and orders governing the insurance business pertaining
				to—
											(i)individual health
				insurance coverage issued by a health insurance issuer;
											(ii)the offer, sale,
				rating (including medical underwriting), renewal, and is­su­ance of individual
				health insurance coverage to an individual;
											(iii)the provision to
				an individual in relation to individual health insurance coverage of health
				care and insurance related services;
											(iv)the provision to
				an individual in relation to individual health insurance coverage of
				management, operations, and investment activities of a health insurance issuer;
				and
											(v)the provision to
				an individual in relation to individual health insurance coverage of loss
				control and claims administration for a health insurance issuer with respect to
				liability for which the issuer provides insurance.
											(B)ExceptionSuch
				term does not include any law, rule, regulation, agreement, or order governing
				the use of care or cost management techniques, including any requirement
				related to provider contracting, network access or adequacy, health care data
				collection, or quality assurance.
										(8)StateThe
				term State means the 50 States and includes the District of
				Columbia, Puerto Rico, the Virgin Islands, Guam, American Samoa, and the
				Northern Mariana Islands.
									(9)Unfair claims
				settlement practicesThe term unfair claims settlement
				practices means only the following practices:
										(A)Knowingly
				misrepresenting to claimants and insured individuals relevant facts or policy
				provisions relating to coverage at issue.
										(B)Failing to
				acknowledge with reasonable promptness pertinent communications with respect to
				claims arising under policies.
										(C)Failing to adopt
				and implement reasonable standards for the prompt investigation and settlement
				of claims arising under policies.
										(D)Failing to
				effectuate prompt, fair, and equitable settlement of claims submitted in which
				liability has become reasonably clear.
										(E)Refusing to pay
				claims without conducting a reasonable investigation.
										(F)Failing to affirm
				or deny coverage of claims within a reasonable period of time after having
				completed an investigation related to those claims.
										(G)A pattern or
				practice of compelling insured individuals or their beneficiaries to institute
				suits to recover amounts due under its policies by offering substantially less
				than the amounts ultimately recovered in suits brought by them.
										(H)A pattern or
				practice of attempting to settle or settling claims for less than the amount
				that a reasonable person would believe the insured individual or his or her
				beneficiary was entitled by reference to written or printed advertising
				material accompanying or made part of an application.
										(I)Attempting to
				settle or settling claims on the basis of an application that was materially
				altered without notice to, or knowledge or consent of, the insured.
										(J)Failing to provide
				forms necessary to present claims within 15 calendar days of a requests with
				reasonable explanations regarding their use.
										(K)Attempting to
				cancel a policy in less time than that prescribed in the policy or by the law
				of the primary State.
										(10)Fraud and
				abuseThe term fraud and abuse means an act or
				omission committed by a person who, knowingly and with intent to defraud,
				commits, or conceals any material information concerning, one or more of the
				following:
										(A)Presenting,
				causing to be presented or preparing with knowledge or belief that it will be
				presented to or by an insurer, a reinsurer, broker or its agent, false
				information as part of, in support of or concerning a fact material to one or
				more of the following:
											(i)An
				application for the issuance or renewal of an insurance policy or reinsurance
				contract.
											(ii)The rating of an
				insurance policy or reinsurance contract.
											(iii)A claim for
				payment or benefit pursuant to an insurance policy or reinsurance
				contract.
											(iv)Premiums paid on
				an insurance policy or reinsurance contract.
											(v)Payments made in
				accordance with the terms of an insurance policy or reinsurance
				contract.
											(vi)A
				document filed with the commissioner or the chief insurance regulatory official
				of another jurisdiction.
											(vii)The financial
				condition of an insurer or reinsurer.
											(viii)The formation,
				acquisition, merger, reconsolidation, dissolution or withdrawal from one or
				more lines of insurance or reinsurance in all or part of a State by an insurer
				or reinsurer.
											(ix)The issuance of
				written evidence of insurance.
											(x)The reinstatement
				of an insurance policy.
											(B)Solicitation or
				acceptance of new or renewal insurance risks on behalf of an insurer reinsurer
				or other person engaged in the business of insurance by a person who knows or
				should know that the insurer or other person responsible for the risk is
				insolvent at the time of the transaction.
										(C)Transaction of the
				business of insurance in violation of laws requiring a license, certificate of
				authority or other legal authority for the transaction of the business of
				insurance.
										(D)Attempt to commit,
				aiding or abetting in the commission of, or conspiracy to commit the acts or
				omissions specified in this paragraph.
										2796.Application of
				law
									(a)In
				GeneralThe covered laws of the primary State shall apply to
				individual health insurance coverage offered by a health insurance issuer in
				the primary State and in any secondary State, but only if the coverage and
				issuer comply with the conditions of this section with respect to the offering
				of coverage in any secondary State.
									(b)Exemptions From
				Covered Laws in a Secondary StateExcept as provided in this
				section, a health insurance issuer with respect to its offer, sale, rating
				(including medical underwriting), renewal, and issuance of individual health
				insurance coverage in any secondary State is exempt from any covered laws of
				the secondary State (and any rules, regulations, agreements, or orders sought
				or issued by such State under or related to such covered laws) to the extent
				that such laws would—
										(1)make unlawful, or
				regulate, directly or indirectly, the operation of the health insurance issuer
				operating in the secondary State, except that any secondary State may require
				such an issuer—
											(A)to pay, on a
				nondiscriminatory basis, applicable premium and other taxes (including high
				risk pool assessments) which are levied on insurers and surplus lines insurers,
				brokers, or policyholders under the laws of the State;
											(B)to register with
				and designate the State insurance commissioner as its agent solely for the
				purpose of receiving service of legal documents or process;
											(C)to submit to an
				examination of its financial condition by the State insurance commissioner in
				any State in which the issuer is doing business to determine the issuer’s
				financial condition, if—
												(i)the State
				insurance commissioner of the primary State has not done an examination within
				the period recommended by the National Association of Insurance Commissioners;
				and
												(ii)any such
				examination is conducted in accordance with the examiners’ handbook of the
				National Association of Insurance Commissioners and is coordinated to avoid
				unjustified duplication and unjustified repetition;
												(D)to comply with a
				lawful order issued—
												(i)in
				a delinquency proceeding commenced by the State insurance commissioner if there
				has been a finding of financial impairment under subparagraph (C); or
												(ii)in
				a voluntary dissolution proceeding;
												(E)to comply with an
				injunction issued by a court of competent jurisdiction, upon a petition by the
				State insurance commissioner alleging that the issuer is in hazardous financial
				condition;
											(F)to participate, on
				a nondiscriminatory basis, in any insurance insolvency guaranty association or
				similar association to which a health insurance issuer in the State is required
				to belong;
											(G)to comply with any
				State law regarding fraud and abuse (as defined in section 2795(10)), except
				that if the State seeks an injunction regarding the conduct described in this
				subparagraph, such injunction must be obtained from a court of competent
				jurisdiction;
											(H)to comply with any
				State law regarding unfair claims settlement practices (as defined in section
				2795(9)); or
											(I)to comply with the
				applicable requirements for independent review under section 2798 with respect
				to coverage offered in the State;
											(2)require any
				individual health insurance coverage issued by the issuer to be countersigned
				by an insurance agent or broker residing in that Secondary State; or
										(3)otherwise
				discriminate against the issuer issuing insurance in both the primary State and
				in any secondary State.
										(c)Clear and
				Conspicuous DisclosureA health insurance issuer shall provide
				the following notice, in 12-point bold type, in any insurance coverage offered
				in a secondary State under this part by such a health insurance issuer and at
				renewal of the policy, with the 5 blank spaces therein being appropriately
				filled with the name of the health insurance issuer, the name of primary State,
				the name of the secondary State, the name of the secondary State, and the name
				of the secondary State, respectively, for the coverage concerned:
										
												Notice
												This
					 policy is issued by _____ and is governed by the laws and regulations of the
					 State of _____, and it has met all the laws of that State as determined by that
					 State’s Department of Insurance. This policy may be less expensive than others
					 because it is not subject to all of the insurance laws and regulations of the
					 State of _____, including coverage of some services or benefits mandated by the
					 law of the State of _____. Additionally, this policy is not subject to all of
					 the consumer protection laws or restrictions on rate changes of the State of
					 _____. As with all insurance products, before purchasing this policy, you
					 should carefully review the policy and determine what health care services the
					 policy covers and what benefits it provides, including any exclusions,
					 limitations, or conditions for such services or
					 benefits.
											.
									(d)Prohibition on
				Certain Reclassifications and Premium Increases
										(1)In
				generalFor purposes of this section, a health insurance issuer
				that provides individual health insurance coverage to an individual under this
				part in a primary or secondary State may not upon renewal—
											(A)move or reclassify
				the individual insured under the health insurance coverage from the class such
				individual is in at the time of issue of the contract based on the
				health-status related factors of the individual; or
											(B)increase the
				premiums assessed the individual for such coverage based on a health
				status-related factor or change of a health status-related factor or the past
				or prospective claim experience of the insured individual.
											(2)ConstructionNothing
				in paragraph (1) shall be construed to prohibit a health insurance
				issuer—
											(A)from terminating
				or discontinuing coverage or a class of coverage in accordance with subsections
				(b) and (c) of section 2742;
											(B)from raising
				premium rates for all policy holders within a class based on claims
				experience;
											(C)from changing
				premiums or offering discounted premiums to individuals who engage in wellness
				activities at intervals prescribed by the issuer, if such premium changes or
				incentives—
												(i)are disclosed to
				the consumer in the insurance contract;
												(ii)are based on
				specific wellness activities that are not applicable to all individuals;
				and
												(iii)are not
				obtainable by all individuals to whom coverage is offered;
												(D)from reinstating
				lapsed coverage; or
											(E)from retroactively
				adjusting the rates charged an insured individual if the initial rates were set
				based on material misrepresentation by the individual at the time of
				issue.
											(e)Prior Offering of
				Policy in Primary StateA health insurance issuer may not offer
				for sale individual health insurance coverage in a secondary State unless that
				coverage is currently offered for sale in the primary State.
									(f)Licensing of
				Agents or Brokers for Health Insurance IssuersAny State may
				require that a person acting, or offering to act, as an agent or broker for a
				health insurance issuer with respect to the offering of individual health
				insurance coverage obtain a license from that State, with commissions or other
				compensation subject to the provisions of the laws of that State, except that a
				State may not impose any qualification or requirement which discriminates
				against a nonresident agent or broker.
									(g)Documents for
				Submission to State Insurance CommissionerEach health insurance
				issuer issuing individual health insurance coverage in both primary and
				secondary States shall submit—
										(1)to the insurance
				commissioner of each State in which it intends to offer such coverage, before
				it may offer individual health insurance coverage in such State—
											(A)a copy of the plan
				of operation or feasibility study or any similar statement of the policy being
				offered and its coverage (which shall include the name of its primary State and
				its principal place of business);
											(B)written notice of
				any change in its designation of its primary State; and
											(C)written notice
				from the issuer of the issuer’s compliance with all the laws of the primary
				State; and
											(2)to the insurance
				commissioner of each secondary State in which it offers individual health
				insurance coverage, a copy of the issuer’s quarterly financial statement
				submitted to the primary State, which statement shall be certified by an
				independent public accountant and contain a statement of opinion on loss and
				loss adjustment expense reserves made by—
											(A)a member of the
				American Academy of Actuaries; or
											(B)a qualified loss
				reserve specialist.
											(h)Power of Courts
				To Enjoin ConductNothing in this section shall be construed to
				affect the authority of any Federal or State court to enjoin—
										(1)the solicitation
				or sale of individual health insurance coverage by a health insurance issuer to
				any person or group who is not eligible for such insurance; or
										(2)the solicitation or
				sale of individual health insurance coverage that violates the requirements of
				the law of a secondary State which are described in subparagraphs (A) through
				(H) of section 2796(b)(1).
										(i)Power of
				Secondary States To Take Administrative ActionNothing in this
				section shall be construed to affect the authority of any State to enjoin
				conduct in violation of that State’s laws described in section
				2796(b)(1).
									(j)State Powers To
				Enforce State Laws
										(1)In
				generalSubject to the provisions of subsection (b)(1)(G)
				(relating to injunctions) and paragraph (2), nothing in this section shall be
				construed to affect the authority of any State to make use of any of its powers
				to enforce the laws of such State with respect to which a health insurance
				issuer is not exempt under subsection (b).
										(2)Courts of
				competent jurisdictionIf a State seeks an injunction regarding
				the conduct described in paragraphs (1) and (2) of subsection (h), such
				injunction must be obtained from a Federal or State court of competent
				jurisdiction.
										(k)States’
				Authority To SueNothing in this section shall affect the
				authority of any State to bring action in any Federal or State court.
									(l)Generally
				Applicable LawsNothing in this section shall be construed to
				affect the applicability of State laws generally applicable to persons or
				corporations.
									(m)Guaranteed
				Availability of Coverage to HIPAA Eligible IndividualsTo the
				extent that a health insurance issuer is offering coverage in a primary State
				that does not accommodate residents of secondary States or does not provide a
				working mechanism for residents of a secondary State, and the issuer is
				offering coverage under this part in such secondary State which has not adopted
				a qualified high risk pool as its acceptable alternative mechanism (as defined
				in section 2744(c)(2)), the issuer shall, with respect to any individual health
				insurance coverage offered in a secondary State under this part, comply with
				the guaranteed availability requirements for eligible individuals in section
				2741.
									2797.Primary State
				must meet Federal floor before issuer may sell into secondary
				StatesA health insurance
				issuer may not offer, sell, or issue individual health insurance coverage in a
				secondary State if the State insurance commissioner does not use a risk-based
				capital formula for the determination of capital and surplus requirements for
				all health insurance issuers.
								2798.Independent
				external appeals procedures
									(a)Right to External
				AppealA health insurance issuer may not offer, sell, or issue
				individual health insurance coverage in a secondary State under the provisions
				of this title unless—
										(1)both the secondary
				State and the primary State have legislation or regulations in place
				establishing an independent review process for individuals who are covered by
				individual health insurance coverage, or
										(2)in any case in
				which the requirements of subparagraph (A) are not met with respect to the
				either of such States, the issuer provides an independent review mechanism
				substantially identical (as determined by the applicable State authority of
				such State) to that prescribed in the Health Carrier External Review
				Model Act of the National Association of Insurance Commissioners for
				all individuals who purchase insurance coverage under the terms of this part,
				except that, under such mechanism, the review is conducted by an independent
				medical reviewer, or a panel of such reviewers, with respect to whom the
				requirements of subsection (b) are met.
										(b)Qualifications
				of Independent Medical ReviewersIn the case of any independent
				review mechanism referred to in subsection (a)(2)—
										(1)In
				generalIn referring a denial of a claim to an independent
				medical reviewer, or to any panel of such reviewers, to conduct independent
				medical review, the issuer shall ensure that—
											(A)each independent
				medical reviewer meets the qualifications described in paragraphs (2) and
				(3);
											(B)with respect to
				each review, each reviewer meets the requirements of paragraph (4) and the
				reviewer, or at least 1 reviewer on the panel, meets the requirements described
				in paragraph (5); and
											(C)compensation
				provided by the issuer to each reviewer is consistent with paragraph
				(6).
											(2)Licensure and
				expertiseEach independent medical reviewer shall be a physician
				(allopathic or osteopathic) or health care professional who—
											(A)is appropriately
				credentialed or licensed in 1 or more States to deliver health care services;
				and
											(B)typically treats
				the condition, makes the diagnosis, or provides the type of treatment under
				review.
											(3)Independence
											(A)In
				generalSubject to subparagraph (B), each independent medical
				reviewer in a case shall—
												(i)not be a related
				party (as defined in paragraph (7));
												(ii)not have a
				material familial, financial, or professional relationship with such a party;
				and
												(iii)not otherwise
				have a conflict of interest with such a party (as determined under
				regulations).
												(B)ExceptionNothing
				in subparagraph (A) shall be construed to—
												(i)prohibit an
				individual, solely on the basis of affiliation with the issuer, from serving as
				an independent medical reviewer if—
													(I)a non-affiliated
				individual is not reasonably available;
													(II)the affiliated
				individual is not involved in the provision of items or services in the case
				under review;
													(III)the fact of such
				an affiliation is disclosed to the issuer and the enrollee (or authorized
				representative) and neither party objects; and
													(IV)the affiliated
				individual is not an employee of the issuer and does not provide services
				exclusively or primarily to or on behalf of the issuer;
													(ii)prohibit an
				individual who has staff privileges at the institution where the treatment
				involved takes place from serving as an independent medical reviewer merely on
				the basis of such affiliation if the affiliation is disclosed to the issuer and
				the enrollee (or authorized representative), and neither party objects;
				or
												(iii)prohibit receipt
				of compensation by an independent medical reviewer from an entity if the
				compensation is provided consistent with paragraph (6).
												(4)Practicing
				health care professional in same field
											(A)In
				generalIn a case involving treatment, or the provision of items
				or services—
												(i)by
				a physician, a reviewer shall be a practicing physician (allopathic or
				osteopathic) of the same or similar specialty, as a physician who, acting
				within the appropriate scope of practice within the State in which the service
				is provided or rendered, typically treats the condition, makes the diagnosis,
				or provides the type of treatment under review; or
												(ii)by a
				non-physician health care professional, the reviewer, or at least 1 member of
				the review panel, shall be a practicing non-physician health care professional
				of the same or similar specialty as the non-physician health care professional
				who, acting within the appropriate scope of practice within the State in which
				the service is provided or rendered, typically treats the condition, makes the
				diagnosis, or provides the type of treatment under review.
												(B)Practicing
				definedFor purposes of this paragraph, the term
				practicing means, with respect to an individual who is a physician
				or other health care professional, that the individual provides health care
				services to individual patients on average at least 2 days per week.
											(5)Pediatric
				expertiseIn the case of an external review relating to a child,
				a reviewer shall have expertise under paragraph (2) in pediatrics.
										(6)Limitations on
				reviewer compensationCompensation provided by the issuer to an
				independent medical reviewer in connection with a review under this section
				shall—
											(A)not exceed a
				reasonable level; and
											(B)not be contingent
				on the decision rendered by the reviewer.
											(7)Related party
				definedFor purposes of this section, the term related
				party means, with respect to a denial of a claim under a coverage
				relating to an enrollee, any of the following:
											(A)The issuer
				involved, or any fiduciary, officer, director, or employee of the
				issuer.
											(B)The enrollee (or
				authorized representative).
											(C)The health care
				professional that provides the items or services involved in the denial.
											(D)The institution at
				which the items or services (or treatment) involved in the denial are
				provided.
											(E)The manufacturer
				of any drug or other item that is included in the items or services involved in
				the denial.
											(F)Any other party
				determined under any regulations to have a substantial interest in the denial
				involved.
											(8)DefinitionsFor
				purposes of this subsection:
											(A)EnrolleeThe
				term enrollee means, with respect to health insurance coverage
				offered by a health insurance issuer, an individual enrolled with the issuer to
				receive such coverage.
											(B)Health care
				professionalThe term health care professional means
				an individual who is licensed, accredited, or certified under State law to
				provide specified health care services and who is operating within the scope of
				such licensure, accreditation, or certification.
											2799.Enforcement
									(a)In
				GeneralSubject to subsection (b), with respect to specific
				individual health insurance coverage the primary State for such coverage has
				sole jurisdiction to enforce the primary State’s covered laws in the primary
				State and any secondary State.
									(b)Secondary
				State’s AuthorityNothing in subsection (a) shall be construed to
				affect the authority of a secondary State to enforce its laws as set forth in
				the exception specified in section 2796(b)(1).
									(c)Court
				InterpretationIn reviewing action initiated by the applicable
				secondary State authority, the court of competent jurisdiction shall apply the
				covered laws of the primary State.
									(d)Notice of
				Compliance FailureIn the case of individual health insurance
				coverage offered in a secondary State that fails to comply with the covered
				laws of the primary State, the applicable State authority of the secondary
				State may notify the applicable State authority of the primary
				State.
									.
					(b)Effective
			 DateThe amendment made by subsection (a) shall apply to
			 individual health insurance coverage offered, issued, or sold after the date
			 that is one year after the date of the enactment of this Act.
					(c)GAO Ongoing Study
			 and Reports
						(1)StudyThe
			 Comptroller General of the United States shall conduct an ongoing study
			 concerning the effect of the amendment made by subsection (a) on—
							(A)the number of
			 uninsured and under-insured;
							(B)the availability
			 and cost of health insurance policies for individuals with pre-existing medical
			 conditions;
							(C)the availability
			 and cost of health insurance policies generally;
							(D)the elimination or
			 reduction of different types of benefits under health insurance policies
			 offered in different States; and
							(E)cases of fraud or
			 abuse relating to health insurance coverage offered under such amendment and
			 the resolution of such cases.
							(2)Annual
			 reportsThe Comptroller General shall submit to Congress an
			 annual report, after the end of each of the 5 years following the effective
			 date of the amendment made by subsection (a), on the ongoing study conducted
			 under paragraph (1).
						(d)SeverabilityIf
			 any provision of this title or the application of such provision to any person
			 or circumstance is held to be unconstitutional, the remainder of this title and
			 the application of the provisions of such to any other person or circumstance
			 shall not be affected.
					112.Small business
			 health fairness
					(a)Rules governing
			 association health plans
						(1)In
			 GeneralSubtitle B of title I
			 of the Employee Retirement Income Security Act
			 of 1974 is amended by adding after part 7 the following new
			 part:
							
								8RULES GOVERNING
				ASSOCIATION HEALTH PLANS
									801.Association
				health plans
										(a)In
				GeneralFor purposes of this part, the term association
				health plan means a group health plan whose sponsor is (or is deemed
				under this part to be) described in subsection (b).
										(b)SponsorshipThe
				sponsor of a group health plan is described in this subsection if such
				sponsor—
											(1)is organized and
				maintained in good faith, with a constitution and bylaws specifically stating
				its purpose and providing for periodic meetings on at least an annual basis, as
				a bona fide trade association, a bona fide industry association (including a
				rural electric cooperative association or a rural telephone cooperative
				association), a bona fide professional association, or a bona fide chamber of
				commerce (or similar bona fide business association, including a corporation or
				similar organization that operates on a cooperative basis (within the meaning
				of section 1381 of the Internal Revenue Code of 1986)), for substantial
				purposes other than that of obtaining or providing medical care;
											(2)is established as
				a permanent entity which receives the active support of its members and
				requires for membership payment on a periodic basis of dues or payments
				necessary to maintain eligibility for membership in the sponsor; and
											(3)does not condition
				membership, such dues or payments, or coverage under the plan on the basis of
				health status-related factors with respect to the employees of its members (or
				affiliated members), or the dependents of such employees, and does not
				condition such dues or payments on the basis of group health plan
				participation.
											Any
				sponsor consisting of an association of entities which meet the requirements of
				paragraphs (1), (2), and (3) shall be deemed to be a sponsor described in this
				subsection.802.Certification
				of association health plans
										(a)In
				GeneralThe applicable authority shall prescribe by regulation a
				procedure under which, subject to subsection (b), the applicable authority
				shall certify association health plans which apply for certification as meeting
				the requirements of this part.
										(b)StandardsUnder
				the procedure prescribed pursuant to subsection (a), in the case of an
				association health plan that provides at least one benefit option which does
				not consist of health insurance coverage, the applicable authority shall
				certify such plan as meeting the requirements of this part only if the
				applicable authority is satisfied that the applicable requirements of this part
				are met (or, upon the date on which the plan is to commence operations, will be
				met) with respect to the plan.
										(c)Requirements
				Applicable to Certified PlansAn association health plan with
				respect to which certification under this part is in effect shall meet the
				applicable requirements of this part, effective on the date of certification
				(or, if later, on the date on which the plan is to commence operations).
										(d)Requirements for
				Continued CertificationThe applicable authority may provide by
				regulation for continued certification of association health plans under this
				part.
										(e)Class
				Certification for Fully Insured PlansThe applicable authority
				shall establish a class certification procedure for association health plans
				under which all benefits consist of health insurance coverage. Under such
				procedure, the applicable authority shall provide for the granting of
				certification under this part to the plans in each class of such association
				health plans upon appropriate filing under such procedure in connection with
				plans in such class and payment of the prescribed fee under section
				807(a).
										(f)Certification of
				Self-Insured Association Health PlansAn association health plan
				which offers one or more benefit options which do not consist of health
				insurance coverage may be certified under this part only if such plan consists
				of any of the following:
											(1)a plan which
				offered such coverage on the date of the enactment of this part,
											(2)a plan under which
				the sponsor does not restrict membership to one or more trades and businesses
				or industries and whose eligible participating employers represent a broad
				cross-section of trades and businesses or industries, or
											(3)a plan whose
				eligible participating employers represent one or more trades or businesses, or
				one or more industries, consisting of any of the following: agriculture;
				equipment and automobile dealerships; barbering and cosmetology; certified
				public accounting practices; child care; construction; dance, theatrical and
				orchestra productions; disinfecting and pest control; financial services;
				fishing; food service establishments; hospitals; labor organizations; logging;
				manufacturing (metals); mining; medical and dental practices; medical
				laboratories; professional consulting services; sanitary services;
				transportation (local and freight); warehousing; wholesaling/distributing; or
				any other trade or business or industry which has been indicated as having
				average or above-average risk or health claims experience by reason of State
				rate filings, denials of coverage, proposed premium rate levels, or other means
				demonstrated by such plan in accordance with regulations.
											803.Requirements
				relating to sponsors and boards of trustees
										(a)SponsorThe
				requirements of this subsection are met with respect to an association health
				plan if the sponsor has met (or is deemed under this part to have met) the
				requirements of section 801(b) for a continuous period of not less than 3 years
				ending with the date of the application for certification under this
				part.
										(b)Board of
				TrusteesThe requirements of this subsection are met with respect
				to an association health plan if the following requirements are met:
											(1)Fiscal
				controlThe plan is operated, pursuant to a trust agreement, by a
				board of trustees which has complete fiscal control over the plan and which is
				responsible for all operations of the plan.
											(2)Rules of
				operation and financial controlsThe board of trustees has in
				effect rules of operation and financial controls, based on a 3-year plan of
				operation, adequate to carry out the terms of the plan and to meet all
				requirements of this title applicable to the plan.
											(3)Rules governing
				relationship to participating employers and to contractors
												(A)Board
				membership
													(i)In
				generalExcept as provided in clauses (ii) and (iii), the members
				of the board of trustees are individuals selected from individuals who are the
				owners, officers, directors, or employees of the participating employers or who
				are partners in the participating employers and actively participate in the
				business.
													(ii)Limitation
														(I)General
				ruleExcept as provided in subclauses (II) and (III), no such
				member is an owner, officer, director, or employee of, or partner in, a
				contract administrator or other service provider to the plan.
														(II)Limited
				exception for providers of services solely on behalf of the
				sponsorOfficers or employees of a sponsor which is a service
				provider (other than a contract administrator) to the plan may be members of
				the board if they constitute not more than 25 percent of the membership of the
				board and they do not provide services to the plan other than on behalf of the
				sponsor.
														(III)Treatment of
				providers of medical careIn the case of a sponsor which is an
				association whose membership consists primarily of providers of medical care,
				subclause (I) shall not apply in the case of any service provider described in
				subclause (I) who is a provider of medical care under the plan.
														(iii)Certain plans
				excludedClause (i) shall not apply to an association health plan
				which is in existence on the date of the enactment of this part.
													(B)Sole
				authorityThe board has sole authority under the plan to approve
				applications for participation in the plan and to contract with a service
				provider to administer the day-to-day affairs of the plan.
												(c)Treatment of
				Franchise NetworksIn the case of a group health plan which is
				established and maintained by a franchiser for a franchise network consisting
				of its franchisees—
											(1)the requirements of
				subsection (a) and section 801(a) shall be deemed met if such requirements
				would otherwise be met if the franchiser were deemed to be the sponsor referred
				to in section 801(b), such network were deemed to be an association described
				in section 801(b), and each franchisee were deemed to be a member (of the
				association and the sponsor) referred to in section 801(b); and
											(2)the requirements
				of section 804(a)(1) shall be deemed met.
											The
				Secretary may by regulation define for purposes of this subsection the terms
				franchiser, franchise network, and
				franchisee.804.Participation
				and coverage requirements
										(a)Covered Employers
				and IndividualsThe requirements of this subsection are met with
				respect to an association health plan if, under the terms of the plan—
											(1)each participating
				employer must be—
												(A)a member of the
				sponsor,
												(B)the sponsor,
				or
												(C)an affiliated
				member of the sponsor with respect to which the requirements of subsection (b)
				are met,
												except
				that, in the case of a sponsor which is a professional association or other
				individual-based association, if at least one of the officers, directors, or
				employees of an employer, or at least one of the individuals who are partners
				in an employer and who actively participates in the business, is a member or
				such an affiliated member of the sponsor, participating employers may also
				include such employer; and(2)all individuals
				commencing coverage under the plan after certification under this part must
				be—
												(A)active or retired
				owners (including self-employed individuals), officers, directors, or employees
				of, or partners in, participating employers; or
												(B)the beneficiaries
				of individuals described in subparagraph (A).
												(b)Coverage of
				Previously Uninsured EmployeesIn the case of an association
				health plan in existence on the date of the enactment of this part, an
				affiliated member of the sponsor of the plan may be offered coverage under the
				plan as a participating employer only if—
											(1)the affiliated
				member was an affiliated member on the date of certification under this part;
				or
											(2)during the
				12-month period preceding the date of the offering of such coverage, the
				affiliated member has not maintained or contributed to a group health plan with
				respect to any of its employees who would otherwise be eligible to participate
				in such association health plan.
											(c)Individual
				Market UnaffectedThe requirements of this subsection are met
				with respect to an association health plan if, under the terms of the plan, no
				participating employer may provide health insurance coverage in the individual
				market for any employee not covered under the plan which is similar to the
				coverage contemporaneously provided to employees of the employer under the
				plan, if such exclusion of the employee from coverage under the plan is based
				on a health status-related factor with respect to the employee and such
				employee would, but for such exclusion on such basis, be eligible for coverage
				under the plan.
										(d)Prohibition of
				Discrimination Against Employers and Employees Eligible To
				ParticipateThe requirements of this subsection are met with
				respect to an association health plan if—
											(1)under the terms of
				the plan, all employers meeting the preceding requirements of this section are
				eligible to qualify as participating employers for all geographically available
				coverage options, unless, in the case of any such employer, participation or
				contribution requirements of the type referred to in section 2711 of the
				Public Health Service Act are not
				met;
											(2)upon request, any
				employer eligible to participate is furnished information regarding all
				coverage options available under the plan; and
											(3)the applicable
				requirements of sections 701, 702, and 703 are met with respect to the
				plan.
											805.Other
				requirements relating to plan documents, contribution rates, and benefit
				options
										(a)In
				GeneralThe requirements of this section are met with respect to
				an association health plan if the following requirements are met:
											(1)Contents of
				governing instrumentsThe instruments governing the plan include
				a written instrument, meeting the requirements of an instrument required under
				section 402(a)(1), which—
												(A)provides that the
				board of trustees serves as the named fiduciary required for plans under
				section 402(a)(1) and serves in the capacity of a plan administrator (referred
				to in section 3(16)(A));
												(B)provides that the
				sponsor of the plan is to serve as plan sponsor (referred to in section
				3(16)(B)); and
												(C)incorporates the
				requirements of section 806.
												(2)Contribution
				rates must be nondiscriminatory
												(A)The contribution
				rates for any participating small employer do not vary on the basis of any
				health status-related factor in relation to employees of such employer or their
				beneficiaries and do not vary on the basis of the type of business or industry
				in which such employer is engaged.
												(B)Nothing in this
				title or any other provision of law shall be construed to preclude an
				association health plan, or a health insurance issuer offering health insurance
				coverage in connection with an association health plan, from—
													(i)setting
				contribution rates based on the claims experience of the plan; or
													(ii)varying
				contribution rates for small employers in a State to the extent that such rates
				could vary using the same methodology employed in such State for regulating
				premium rates in the small group market with respect to health insurance
				coverage offered in connection with bona fide associations (within the meaning
				of section 2791(d)(3) of the Public Health
				Service Act),
													subject
				to the requirements of section 702(b) relating to contribution rates.(3)Floor for number
				of covered individuals with respect to certain plansIf any
				benefit option under the plan does not consist of health insurance coverage,
				the plan has as of the beginning of the plan year not fewer than 1,000
				participants and beneficiaries.
											(4)Marketing
				requirements
												(A)In
				generalIf a benefit option which consists of health insurance
				coverage is offered under the plan, State-licensed insurance agents shall be
				used to distribute to small employers coverage which does not consist of health
				insurance coverage in a manner comparable to the manner in which such agents
				are used to distribute health insurance coverage.
												(B)State-licensed
				insurance agentsFor purposes of subparagraph (A), the term
				State-licensed insurance agents means one or more agents who are
				licensed in a State and are subject to the laws of such State relating to
				licensure, qualification, testing, examination, and continuing education of
				persons authorized to offer, sell, or solicit health insurance coverage in such
				State.
												(5)Regulatory
				requirementsSuch other requirements as the applicable authority
				determines are necessary to carry out the purposes of this part, which shall be
				prescribed by the applicable authority by regulation.
											(b)Ability of
				Association Health Plans To Design Benefit OptionsSubject to
				section 514(d), nothing in this part or any provision of State law (as defined
				in section 514(c)(1)) shall be construed to preclude an association health
				plan, or a health insurance issuer offering health insurance coverage in
				connection with an association health plan, from exercising its sole discretion
				in selecting the specific items and services consisting of medical care to be
				included as benefits under such plan or coverage, except (subject to section
				514) in the case of (1) any law to the extent that it is not preempted under
				section 731(a)(1) with respect to matters governed by section 711, 712, or 713,
				or (2) any law of the State with which filing and approval of a policy type
				offered by the plan was initially obtained to the extent that such law
				prohibits an exclusion of a specific disease from such coverage.
										806.Maintenance of
				reserves and provisions for solvency for plans providing health benefits in
				addition to health insurance coverage
										(a)In
				GeneralThe requirements of this section are met with respect to
				an association health plan if—
											(1)the benefits under
				the plan consist solely of health insurance coverage; or
											(2)if the plan
				provides any additional benefit options which do not consist of health
				insurance coverage, the plan—
												(A)establishes and
				maintains reserves with respect to such additional benefit options, in amounts
				recommended by the qualified actuary, consisting of—
													(i)a
				reserve sufficient for unearned contributions;
													(ii)a
				reserve sufficient for benefit liabilities which have been incurred, which have
				not been satisfied, and for which risk of loss has not yet been transferred,
				and for expected administrative costs with respect to such benefit
				liabilities;
													(iii)a reserve
				sufficient for any other obligations of the plan; and
													(iv)a
				reserve sufficient for a margin of error and other fluctuations, taking into
				account the specific circumstances of the plan; and
													(B)establishes and
				maintains aggregate and specific excess/stop loss insurance and solvency
				indemnification, with respect to such additional benefit options for which risk
				of loss has not yet been transferred, as follows:
													(i)The plan shall
				secure aggregate excess/stop loss insurance for the plan with an attachment
				point which is not greater than 125 percent of expected gross annual claims.
				The applicable authority may by regulation provide for upward adjustments in
				the amount of such percentage in specified circumstances in which the plan
				specifically provides for and maintains reserves in excess of the amounts
				required under subparagraph (A).
													(ii)The plan shall
				secure specific excess/stop loss insurance for the plan with an attachment
				point which is at least equal to an amount recommended by the plan’s qualified
				actuary. The applicable authority may by regulation provide for adjustments in
				the amount of such insurance in specified circumstances in which the plan
				specifically provides for and maintains reserves in excess of the amounts
				required under subparagraph (A).
													(iii)The plan shall
				secure indemnification insurance for any claims which the plan is unable to
				satisfy by reason of a plan termination.
													Any
				person issuing to a plan insurance described in clause (i), (ii), or (iii) of
				subparagraph (B) shall notify the Secretary of any failure of premium payment
				meriting cancellation of the policy prior to undertaking such a cancellation.
				Any regulations prescribed by the applicable authority pursuant to clause (i)
				or (ii) of subparagraph (B) may allow for such adjustments in the required
				levels of excess/stop loss insurance as the qualified actuary may recommend,
				taking into account the specific circumstances of the plan.(b)Minimum Surplus
				in Addition to Claims ReservesIn the case of any association
				health plan described in subsection (a)(2), the requirements of this subsection
				are met if the plan establishes and maintains surplus in an amount at least
				equal to—
											(1)$500,000, or
											(2)such greater amount
				(but not greater than $2,000,000) as may be set forth in regulations prescribed
				by the applicable authority, considering the level of aggregate and specific
				excess/stop loss insurance provided with respect to such plan and other factors
				related to solvency risk, such as the plan’s projected levels of participation
				or claims, the nature of the plan’s liabilities, and the types of assets
				available to assure that such liabilities are met.
											(c)Additional
				RequirementsIn the case of any association health plan described
				in subsection (a)(2), the applicable authority may provide such additional
				requirements relating to reserves, excess/stop loss insurance, and
				indemnification insurance as the applicable authority considers appropriate.
				Such requirements may be provided by regulation with respect to any such plan
				or any class of such plans.
										(d)Adjustments for
				Excess/Stop Loss InsuranceThe applicable authority may provide
				for adjustments to the levels of reserves otherwise required under subsections
				(a) and (b) with respect to any plan or class of plans to take into account
				excess/stop loss insurance provided with respect to such plan or plans.
										(e)Alternative
				Means of ComplianceThe applicable authority may permit an
				association health plan described in subsection (a)(2) to substitute, for all
				or part of the requirements of this section (except subsection (a)(2)(B)(iii)),
				such security, guarantee, hold-harmless arrangement, or other financial
				arrangement as the applicable authority determines to be adequate to enable the
				plan to fully meet all its financial obligations on a timely basis and is
				otherwise no less protective of the interests of participants and beneficiaries
				than the requirements for which it is substituted. The applicable authority may
				take into account, for purposes of this subsection, evidence provided by the
				plan or sponsor which demonstrates an assumption of liability with respect to
				the plan. Such evidence may be in the form of a contract of indemnification,
				lien, bonding, insurance, letter of credit, recourse under applicable terms of
				the plan in the form of assessments of participating employers, security, or
				other financial arrangement.
										(f)Measures To
				Ensure Continued Payment of Benefits by Certain Plans in Distress
											(1)Payments by
				certain plans to association health plan fund
												(A)In
				generalIn the case of an association health plan described in
				subsection (a)(2), the requirements of this subsection are met if the plan
				makes payments into the Association Health Plan Fund under this subparagraph
				when they are due. Such payments shall consist of annual payments in the amount
				of $5,000, and, in addition to such annual payments, such supplemental payments
				as the Secretary may determine to be necessary under paragraph (2). Payments
				under this paragraph are payable to the Fund at the time determined by the
				Secretary. Initial payments are due in advance of certification under this
				part. Payments shall continue to accrue until a plan’s assets are distributed
				pursuant to a termination procedure.
												(B)Penalties for
				failure to make paymentsIf any payment is not made by a plan
				when it is due, a late payment charge of not more than 100 percent of the
				payment which was not timely paid shall be payable by the plan to the
				Fund.
												(C)Continued duty
				of the secretaryThe Secretary shall not cease to carry out the
				provisions of paragraph (2) on account of the failure of a plan to pay any
				payment when due.
												(2)Payments by
				secretary to continue excess/stop loss insurance coverage and indemnification
				insurance coverage for certain plansIn any case in which the
				applicable authority determines that there is, or that there is reason to
				believe that there will be: (A) a failure to take necessary corrective actions
				under section 809(a) with respect to an association health plan described in
				subsection (a)(2); or (B) a termination of such a plan under section 809(b) or
				810(b)(8) (and, if the applicable authority is not the Secretary, certifies
				such determination to the Secretary), the Secretary shall determine the amounts
				necessary to make payments to an insurer (designated by the Secretary) to
				maintain in force excess/stop loss insurance coverage or indemnification
				insurance coverage for such plan, if the Secretary determines that there is a
				reasonable expectation that, without such payments, claims would not be
				satisfied by reason of termination of such coverage. The Secretary shall, to
				the extent provided in advance in appropriation Acts, pay such amounts so
				determined to the insurer designated by the Secretary.
											(3)Association
				health plan fund
												(A)In
				generalThere is established on the books of the Treasury a fund
				to be known as the Association Health Plan Fund. The Fund shall
				be available for making payments pursuant to paragraph (2). The Fund shall be
				credited with payments received pursuant to paragraph (1)(A), penalties
				received pursuant to paragraph (1)(B); and earnings on investments of amounts
				of the Fund under subparagraph (B).
												(B)InvestmentWhenever
				the Secretary determines that the moneys of the fund are in excess of current
				needs, the Secretary may request the investment of such amounts as the
				Secretary determines advisable by the Secretary of the Treasury in obligations
				issued or guaranteed by the United States.
												(g)Excess/Stop Loss
				InsuranceFor purposes of this section—
											(1)Aggregate
				excess/stop loss insuranceThe term aggregate excess/stop
				loss insurance means, in connection with an association health plan, a
				contract—
												(A)under which an
				insurer (meeting such minimum standards as the applicable authority may
				prescribe by regulation) provides for payment to the plan with respect to
				aggregate claims under the plan in excess of an amount or amounts specified in
				such contract;
												(B)which is
				guaranteed renewable; and
												(C)which allows for
				payment of premiums by any third party on behalf of the insured plan.
												(2)Specific
				excess/stop loss insuranceThe term specific excess/stop
				loss insurance means, in connection with an association health plan, a
				contract—
												(A)under which an
				insurer (meeting such minimum standards as the applicable authority may
				prescribe by regulation) provides for payment to the plan with respect to
				claims under the plan in connection with a covered individual in excess of an
				amount or amounts specified in such contract in connection with such covered
				individual;
												(B)which is
				guaranteed renewable; and
												(C)which allows for
				payment of premiums by any third party on behalf of the insured plan.
												(h)Indemnification
				InsuranceFor purposes of this section, the term
				indemnification insurance means, in connection with an association
				health plan, a contract—
											(1)under which an
				insurer (meeting such minimum standards as the applicable authority may
				prescribe by regulation) provides for payment to the plan with respect to
				claims under the plan which the plan is unable to satisfy by reason of a
				termination pursuant to section 809(b) (relating to mandatory
				termination);
											(2)which is guaranteed
				renewable and noncancellable for any reason (except as the applicable authority
				may prescribe by regulation); and
											(3)which allows for
				payment of premiums by any third party on behalf of the insured plan.
											(i)ReservesFor
				purposes of this section, the term reserves means, in connection
				with an association health plan, plan assets which meet the fiduciary standards
				under part 4 and such additional requirements regarding liquidity as the
				applicable authority may prescribe by regulation.
										(j)Solvency
				Standards Working Group
											(1)In
				generalWithin 90 days after the date of the enactment of this
				part, the applicable authority shall establish a Solvency Standards Working
				Group. In prescribing the initial regulations under this section, the
				applicable authority shall take into account the recommendations of such
				Working Group.
											(2)MembershipThe
				Working Group shall consist of not more than 15 members appointed by the
				applicable authority. The applicable authority shall include among persons
				invited to membership on the Working Group at least one of each of the
				following:
												(A)a representative of
				the National Association of Insurance Commissioners;
												(B)a representative
				of the American Academy of Actuaries;
												(C)a representative of
				the State governments, or their interests;
												(D)a representative
				of existing self-insured arrangements, or their interests;
												(E)a representative of
				associations of the type referred to in section 801(b)(1), or their interests;
				and
												(F)a representative
				of multiemployer plans that are group health plans, or their interests.
												807.Requirements
				for application and related requirements
										(a)Filing
				FeeUnder the procedure prescribed pursuant to section 802(a), an
				association health plan shall pay to the applicable authority at the time of
				filing an application for certification under this part a filing fee in the
				amount of $5,000, which shall be available in the case of the Secretary, to the
				extent provided in appropriation Acts, for the sole purpose of administering
				the certification procedures applicable with respect to association health
				plans.
										(b)Information To
				Be Included in Application for CertificationAn application for
				certification under this part meets the requirements of this section only if it
				includes, in a manner and form which shall be prescribed by the applicable
				authority by regulation, at least the following information:
											(1)Identifying
				informationThe names and addresses of—
												(A)the sponsor;
				and
												(B)the members of the
				board of trustees of the plan.
												(2)States in which
				plan intends to do businessThe States in which participants and
				beneficiaries under the plan are to be located and the number of them expected
				to be located in each such State.
											(3)Bonding
				requirementsEvidence provided by the board of trustees that the
				bonding requirements of section 412 will be met as of the date of the
				application or (if later) commencement of operations.
											(4)Plan
				documentsA copy of the documents governing the plan (including
				any bylaws and trust agreements), the summary plan description, and other
				material describing the benefits that will be provided to participants and
				beneficiaries under the plan.
											(5)Agreements with
				service providersA copy of any agreements between the plan and
				contract administrators and other service providers.
											(6)Funding
				reportIn the case of association health plans providing benefits
				options in addition to health insurance coverage, a report setting forth
				information with respect to such additional benefit options determined as of a
				date within the 120-day period ending with the date of the application,
				including the following:
												(A)ReservesA
				statement, certified by the board of trustees of the plan, and a statement of
				actuarial opinion, signed by a qualified actuary, that all applicable
				requirements of section 806 are or will be met in accordance with regulations
				which the applicable authority shall prescribe.
												(B)Adequacy of
				contribution ratesA statement of actuarial opinion, signed by a
				qualified actuary, which sets forth a description of the extent to which
				contribution rates are adequate to provide for the payment of all obligations
				and the maintenance of required reserves under the plan for the 12-month period
				beginning with such date within such 120-day period, taking into account the
				expected coverage and experience of the plan. If the contribution rates are not
				fully adequate, the statement of actuarial opinion shall indicate the extent to
				which the rates are inadequate and the changes needed to ensure
				adequacy.
												(C)Current and
				projected value of assets and liabilitiesA statement of
				actuarial opinion signed by a qualified actuary, which sets forth the current
				value of the assets and liabilities accumulated under the plan and a projection
				of the assets, liabilities, income, and expenses of the plan for the 12-month
				period referred to in subparagraph (B). The income statement shall identify
				separately the plan’s administrative expenses and claims.
												(D)Costs of
				coverage to be charged and other expensesA statement of the
				costs of coverage to be charged, including an itemization of amounts for
				administration, reserves, and other expenses associated with the operation of
				the plan.
												(E)Other
				informationAny other information as may be determined by the
				applicable authority, by regulation, as necessary to carry out the purposes of
				this part.
												(c)Filing Notice of
				Certification With StatesA certification granted under this part
				to an association health plan shall not be effective unless written notice of
				such certification is filed with the applicable State authority of each State
				in which at least 25 percent of the participants and beneficiaries under the
				plan are located. For purposes of this subsection, an individual shall be
				considered to be located in the State in which a known address of such
				individual is located or in which such individual is employed.
										(d)Notice of
				Material ChangesIn the case of any association health plan
				certified under this part, descriptions of material changes in any information
				which was required to be submitted with the application for the certification
				under this part shall be filed in such form and manner as shall be prescribed
				by the applicable authority by regulation. The applicable authority may require
				by regulation prior notice of material changes with respect to specified
				matters which might serve as the basis for suspension or revocation of the
				certification.
										(e)Reporting
				Requirements for Certain Association Health PlansAn association
				health plan certified under this part which provides benefit options in
				addition to health insurance coverage for such plan year shall meet the
				requirements of section 103 by filing an annual report under such section which
				shall include information described in subsection (b)(6) with respect to the
				plan year and, notwithstanding section 104(a)(1)(A), shall be filed with the
				applicable authority not later than 90 days after the close of the plan year
				(or on such later date as may be prescribed by the applicable authority). The
				applicable authority may require by regulation such interim reports as it
				considers appropriate.
										(f)Engagement of
				Qualified ActuaryThe board of trustees of each association
				health plan which provides benefits options in addition to health insurance
				coverage and which is applying for certification under this part or is
				certified under this part shall engage, on behalf of all participants and
				beneficiaries, a qualified actuary who shall be responsible for the preparation
				of the materials comprising information necessary to be submitted by a
				qualified actuary under this part. The qualified actuary shall utilize such
				assumptions and techniques as are necessary to enable such actuary to form an
				opinion as to whether the contents of the matters reported under this
				part—
											(1)are in the
				aggregate reasonably related to the experience of the plan and to reasonable
				expectations; and
											(2)represent such
				actuary’s best estimate of anticipated experience under the plan.
											The
				opinion by the qualified actuary shall be made with respect to, and shall be
				made a part of, the annual report.808.Notice
				requirements for voluntary terminationExcept as provided in section 809(b), an
				association health plan which is or has been certified under this part may
				terminate (upon or at any time after cessation of accruals in benefit
				liabilities) only if the board of trustees, not less than 60 days before the
				proposed termination date—
										(1)provides to the
				participants and beneficiaries a written notice of intent to terminate stating
				that such termination is intended and the proposed termination date;
										(2)develops a plan
				for winding up the affairs of the plan in connection with such termination in a
				manner which will result in timely payment of all benefits for which the plan
				is obligated; and
										(3)submits such plan
				in writing to the applicable authority.
										Actions
				required under this section shall be taken in such form and manner as may be
				prescribed by the applicable authority by regulation.809.Corrective
				actions and mandatory termination
										(a)Actions To Avoid
				Depletion of ReservesAn association health plan which is
				certified under this part and which provides benefits other than health
				insurance coverage shall continue to meet the requirements of section 806,
				irrespective of whether such certification continues in effect. The board of
				trustees of such plan shall determine quarterly whether the requirements of
				section 806 are met. In any case in which the board determines that there is
				reason to believe that there is or will be a failure to meet such requirements,
				or the applicable authority makes such a determination and so notifies the
				board, the board shall immediately notify the qualified actuary engaged by the
				plan, and such actuary shall, not later than the end of the next following
				month, make such recommendations to the board for corrective action as the
				actuary determines necessary to ensure compliance with section 806. Not later
				than 30 days after receiving from the actuary recommendations for corrective
				actions, the board shall notify the applicable authority (in such form and
				manner as the applicable authority may prescribe by regulation) of such
				recommendations of the actuary for corrective action, together with a
				description of the actions (if any) that the board has taken or plans to take
				in response to such recommendations. The board shall thereafter report to the
				applicable authority, in such form and frequency as the applicable authority
				may specify to the board, regarding corrective action taken by the board until
				the requirements of section 806 are met.
										(b)Mandatory
				TerminationIn any case in which—
											(1)the applicable
				authority has been notified under subsection (a) (or by an issuer of
				excess/stop loss insurance or indemnity insurance pursuant to section 806(a))
				of a failure of an association health plan which is or has been certified under
				this part and is described in section 806(a)(2) to meet the requirements of
				section 806 and has not been notified by the board of trustees of the plan that
				corrective action has restored compliance with such requirements; and
											(2)the applicable
				authority determines that there is a reasonable expectation that the plan will
				continue to fail to meet the requirements of section 806,
											the board
				of trustees of the plan shall, at the direction of the applicable authority,
				terminate the plan and, in the course of the termination, take such actions as
				the applicable authority may require, including satisfying any claims referred
				to in section 806(a)(2)(B)(iii) and recovering for the plan any liability under
				subsection (a)(2)(B)(iii) or (e) of section 806, as necessary to ensure that
				the affairs of the plan will be, to the maximum extent possible, wound up in a
				manner which will result in timely provision of all benefits for which the plan
				is obligated.810.Trusteeship by
				the Secretary of insolvent association health plans providing health benefits
				in addition to health insurance coverage
										(a)Appointment of
				Secretary as Trustee for Insolvent PlansWhenever the Secretary
				determines that an association health plan which is or has been certified under
				this part and which is described in section 806(a)(2) will be unable to provide
				benefits when due or is otherwise in a financially hazardous condition, as
				shall be defined by the Secretary by regulation, the Secretary shall, upon
				notice to the plan, apply to the appropriate United States district court for
				appointment of the Secretary as trustee to administer the plan for the duration
				of the insolvency. The plan may appear as a party and other interested persons
				may intervene in the proceedings at the discretion of the court. The court
				shall appoint such Secretary trustee if the court determines that the
				trusteeship is necessary to protect the interests of the participants and
				beneficiaries or providers of medical care or to avoid any unreasonable
				deterioration of the financial condition of the plan. The trusteeship of such
				Secretary shall continue until the conditions described in the first sentence
				of this subsection are remedied or the plan is terminated.
										(b)Powers as
				TrusteeThe Secretary, upon appointment as trustee under
				subsection (a), shall have the power—
											(1)to do any act
				authorized by the plan, this title, or other applicable provisions of law to be
				done by the plan administrator or any trustee of the plan;
											(2)to require the
				transfer of all (or any part) of the assets and records of the plan to the
				Secretary as trustee;
											(3)to invest any
				assets of the plan which the Secretary holds in accordance with the provisions
				of the plan, regulations prescribed by the Secretary, and applicable provisions
				of law;
											(4)to require the
				sponsor, the plan administrator, any participating employer, and any employee
				organization representing plan participants to furnish any information with
				respect to the plan which the Secretary as trustee may reasonably need in order
				to administer the plan;
											(5)to collect for the
				plan any amounts due the plan and to recover reasonable expenses of the
				trusteeship;
											(6)to commence,
				prosecute, or defend on behalf of the plan any suit or proceeding involving the
				plan;
											(7)to issue, publish,
				or file such notices, statements, and reports as may be required by the
				Secretary by regulation or required by any order of the court;
											(8)to terminate the
				plan (or provide for its termination in accordance with section 809(b)) and
				liquidate the plan assets, to restore the plan to the responsibility of the
				sponsor, or to continue the trusteeship;
											(9)to provide for the
				enrollment of plan participants and beneficiaries under appropriate coverage
				options; and
											(10)to do such other
				acts as may be necessary to comply with this title or any order of the court
				and to protect the interests of plan participants and beneficiaries and
				providers of medical care.
											(c)Notice of
				AppointmentAs soon as practicable after the Secretary’s
				appointment as trustee, the Secretary shall give notice of such appointment
				to—
											(1)the sponsor and
				plan administrator;
											(2)each
				participant;
											(3)each participating
				employer; and
											(4)if applicable,
				each employee organization which, for purposes of collective bargaining,
				represents plan participants.
											(d)Additional
				DutiesExcept to the extent inconsistent with the provisions of
				this title, or as may be otherwise ordered by the court, the Secretary, upon
				appointment as trustee under this section, shall be subject to the same duties
				as those of a trustee under section 704 of title 11, United States Code, and
				shall have the duties of a fiduciary for purposes of this title.
										(e)Other
				ProceedingsAn application by the Secretary under this subsection
				may be filed notwithstanding the pendency in the same or any other court of any
				bankruptcy, mortgage foreclosure, or equity receivership proceeding, or any
				proceeding to reorganize, conserve, or liquidate such plan or its property, or
				any proceeding to enforce a lien against property of the plan.
										(f)Jurisdiction of
				Court
											(1)In
				generalUpon the filing of an application for the appointment as
				trustee or the issuance of a decree under this section, the court to which the
				application is made shall have exclusive jurisdiction of the plan involved and
				its property wherever located with the powers, to the extent consistent with
				the purposes of this section, of a court of the United States having
				jurisdiction over cases under chapter 11 of title 11, United States Code.
				Pending an adjudication under this section such court shall stay, and upon
				appointment by it of the Secretary as trustee, such court shall continue the
				stay of, any pending mortgage foreclosure, equity receivership, or other
				proceeding to reorganize, conserve, or liquidate the plan, the sponsor, or
				property of such plan or sponsor, and any other suit against any receiver,
				conservator, or trustee of the plan, the sponsor, or property of the plan or
				sponsor. Pending such adjudication and upon the appointment by it of the
				Secretary as trustee, the court may stay any proceeding to enforce a lien
				against property of the plan or the sponsor or any other suit against the plan
				or the sponsor.
											(2)VenueAn
				action under this section may be brought in the judicial district where the
				sponsor or the plan administrator resides or does business or where any asset
				of the plan is situated. A district court in which such action is brought may
				issue process with respect to such action in any other judicial
				district.
											(g)PersonnelIn
				accordance with regulations which shall be prescribed by the Secretary, the
				Secretary shall appoint, retain, and compensate accountants, actuaries, and
				other professional service personnel as may be necessary in connection with the
				Secretary’s service as trustee under this section.
										811.State
				assessment authority
										(a)In
				GeneralNotwithstanding section 514, a State may impose by law a
				contribution tax on an association health plan described in section 806(a)(2),
				if the plan commenced operations in such State after the date of the enactment
				of this part.
										(b)Contribution
				TaxFor purposes of this section, the term contribution
				tax imposed by a State on an association health plan means any tax
				imposed by such State if—
											(1)such tax is
				computed by applying a rate to the amount of premiums or contributions, with
				respect to individuals covered under the plan who are residents of such State,
				which are received by the plan from participating employers located in such
				State or from such individuals;
											(2)the rate of such
				tax does not exceed the rate of any tax imposed by such State on premiums or
				contributions received by insurers or health maintenance organizations for
				health insurance coverage offered in such State in connection with a group
				health plan;
											(3)such tax is
				otherwise nondiscriminatory; and
											(4)the amount of any
				such tax assessed on the plan is reduced by the amount of any tax or assessment
				otherwise imposed by the State on premiums, contributions, or both received by
				insurers or health maintenance organizations for health insurance coverage,
				aggregate excess/stop loss insurance (as defined in section 806(g)(1)),
				specific excess/stop loss insurance (as defined in section 806(g)(2)), other
				insurance related to the provision of medical care under the plan, or any
				combination thereof provided by such insurers or health maintenance
				organizations in such State in connection with such plan.
											812.Definitions and
				rules of construction
										(a)DefinitionsFor
				purposes of this part—
											(1)Group health
				planThe term group health plan has the meaning
				provided in section 733(a)(1) (after applying subsection (b) of this
				section).
											(2)Medical
				careThe term medical care has the meaning provided
				in section 733(a)(2).
											(3)Health insurance
				coverageThe term health insurance coverage has the
				meaning provided in section 733(b)(1).
											(4)Health insurance
				issuerThe term health insurance issuer has the
				meaning provided in section 733(b)(2).
											(5)Applicable
				authorityThe term applicable authority means the
				Secretary, except that, in connection with any exercise of the Secretary’s
				authority regarding which the Secretary is required under section 506(d) to
				consult with a State, such term means the Secretary, in consultation with such
				State.
											(6)Health
				status-related factorThe term health status-related
				factor has the meaning provided in section 733(d)(2).
											(7)Individual
				market
												(A)In
				generalThe term individual market means the market
				for health insurance coverage offered to individuals other than in connection
				with a group health plan.
												(B)Treatment of
				very small groups
													(i)In
				generalSubject to clause (ii), such term includes coverage
				offered in connection with a group health plan that has fewer than 2
				participants as current employees or participants described in section
				732(d)(3) on the first day of the plan year.
													(ii)State
				exceptionClause (i) shall not apply in the case of health
				insurance coverage offered in a State if such State regulates the coverage
				described in such clause in the same manner and to the same extent as coverage
				in the small group market (as defined in section 2791(e)(5) of the
				Public Health Service Act) is
				regulated by such State.
													(8)Participating
				employerThe term participating employer means, in
				connection with an association health plan, any employer, if any individual who
				is an employee of such employer, a partner in such employer, or a self-employed
				individual who is such employer (or any dependent, as defined under the terms
				of the plan, of such individual) is or was covered under such plan in
				connection with the status of such individual as such an employee, partner, or
				self-employed individual in relation to the plan.
											(9)Applicable state
				authorityThe term applicable State authority means,
				with respect to a health insurance issuer in a State, the State insurance
				commissioner or official or officials designated by the State to enforce the
				requirements of title XXVII of the Public Health
				Service Act for the State involved with respect to such
				issuer.
											(10)Qualified
				actuaryThe term qualified actuary means an
				individual who is a member of the American Academy of Actuaries.
											(11)Affiliated
				memberThe term affiliated member means, in
				connection with a sponsor—
												(A)a person who is
				otherwise eligible to be a member of the sponsor but who elects an affiliated
				status with the sponsor,
												(B)in the case of a
				sponsor with members which consist of associations, a person who is a member of
				any such association and elects an affiliated status with the sponsor,
				or
												(C)in the case of an
				association health plan in existence on the date of the enactment of this part,
				a person eligible to be a member of the sponsor or one of its member
				associations.
												(12)Large
				employerThe term large employer means, in
				connection with a group health plan with respect to a plan year, an employer
				who employed an average of at least 51 employees on business days during the
				preceding calendar year and who employs at least 2 employees on the first day
				of the plan year.
											(13)Small
				employerThe term small employer means, in
				connection with a group health plan with respect to a plan year, an employer
				who is not a large employer.
											(b)Rules of
				Construction
											(1)Employers and
				employeesFor purposes of determining whether a plan, fund, or
				program is an employee welfare benefit plan which is an association health
				plan, and for purposes of applying this title in connection with such plan,
				fund, or program so determined to be such an employee welfare benefit
				plan—
												(A)in the case of a
				partnership, the term employer (as defined in section 3(5))
				includes the partnership in relation to the partners, and the term
				employee (as defined in section 3(6)) includes any partner in
				relation to the partnership; and
												(B)in the case of a
				self-employed individual, the term employer (as defined in section
				3(5)) and the term employee (as defined in section 3(6)) shall
				include such individual.
												(2)Plans, funds, and
				programs treated as employee welfare benefit plansIn the case of
				any plan, fund, or program which was established or is maintained for the
				purpose of providing medical care (through the purchase of insurance or
				otherwise) for employees (or their dependents) covered thereunder and which
				demonstrates to the Secretary that all requirements for certification under
				this part would be met with respect to such plan, fund, or program if such
				plan, fund, or program were a group health plan, such plan, fund, or program
				shall be treated for purposes of this title as an employee welfare benefit plan
				on and after the date of such
				demonstration.
											.
						(2)Conforming
			 Amendments to Preemption Rules
							(A)Section 514(b)(6)
			 of such Act (29 U.S.C. 1144(b)(6)) is amended by adding at the end the
			 following new subparagraph:
								
									(E)The preceding subparagraphs of this
				paragraph do not apply with respect to any State law in the case of an
				association health plan which is certified under part
				8.
									.
							(B)Section 514 of
			 such Act (29 U.S.C. 1144) is amended—
								(i)in
			 subsection (b)(4), by striking Subsection (a) and inserting
			 Subsections (a) and (d);
								(ii)in
			 subsection (b)(5), by striking subsection (a) in subparagraph
			 (A) and inserting subsection (a) of this section and subsections
			 (a)(2)(B) and (b) of section 805, and by striking subsection
			 (a) in subparagraph (B) and inserting subsection (a) of this
			 section or subsection (a)(2)(B) or (b) of section 805;
								(iii)by
			 redesignating subsection (d) as subsection (e); and
								(iv)by
			 inserting after subsection (c) the following new subsection:
									
										(d)(1)Except as provided in
				subsection (b)(4), the provisions of this title shall supersede any and all
				State laws insofar as they may now or hereafter preclude, or have the effect of
				precluding, a health insurance issuer from offering health insurance coverage
				in connection with an association health plan which is certified under part
				8.
											(2)Except as provided in paragraphs (4)
				and (5) of subsection (b) of this section—
												(A)In any case in which health insurance
				coverage of any policy type is offered under an association health plan
				certified under part 8 to a participating employer operating in such State, the
				provisions of this title shall supersede any and all laws of such State insofar
				as they may preclude a health insurance issuer from offering health insurance
				coverage of the same policy type to other employers operating in the State
				which are eligible for coverage under such association health plan, whether or
				not such other employers are participating employers in such plan.
												(B)In any case in which health insurance
				coverage of any policy type is offered in a State under an association health
				plan certified under part 8 and the filing, with the applicable State authority
				(as defined in section 812(a)(9)), of the policy form in connection with such
				policy type is approved by such State authority, the provisions of this title
				shall supersede any and all laws of any other State in which health insurance
				coverage of such type is offered, insofar as they may preclude, upon the filing
				in the same form and manner of such policy form with the applicable State
				authority in such other State, the approval of the filing in such other
				State.
												(3)Nothing in subsection (b)(6)(E) or
				the preceding provisions of this subsection shall be construed, with respect to
				health insurance issuers or health insurance coverage, to supersede or impair
				the law of any State—
												(A)providing solvency standards or
				similar standards regarding the adequacy of insurer capital, surplus, reserves,
				or contributions, or
												(B)relating to prompt payment of
				claims.
												(4)For additional provisions relating to
				association health plans, see subsections (a)(2)(B) and (b) of section
				805.
											(5)For purposes of this subsection, the
				term association health plan has the meaning provided in section
				801(a), and the terms health insurance coverage,
				participating employer, and health insurance issuer
				have the meanings provided such terms in section 812,
				respectively.
											.
								(C)Section
			 514(b)(6)(A) of such Act (29 U.S.C. 1144(b)(6)(A)) is amended—
								(i)in
			 clause (i)(II), by striking and at the end;
								(ii)in
			 clause (ii), by inserting and which does not provide medical care
			 (within the meaning of section 733(a)(2)), after
			 arrangement,, and by striking title. and
			 inserting title, and; and
								(iii)by
			 adding at the end the following new clause:
									
										(iii)subject to subparagraph (E), in the
				case of any other employee welfare benefit plan which is a multiple employer
				welfare arrangement and which provides medical care (within the meaning of
				section 733(a)(2)), any law of any State which regulates insurance may
				apply.
										.
								(D)Section 514(e) of
			 such Act (as redesignated by subparagraph (B)(iii)) is amended—
								(i)by
			 striking Nothing and inserting (1) Except as provided in
			 paragraph (2), nothing; and
								(ii)by
			 adding at the end the following new paragraph:
									
										(2)Nothing in any other provision of law
				enacted on or after the date of the enactment of part 8 shall be construed to
				alter, amend, modify, invalidate, impair, or supersede any provision of this
				title, except by specific cross-reference to the affected
				section.
										.
								(3)Plan
			 SponsorSection 3(16)(B) of such Act (29 U.S.C. 102(16)(B)) is
			 amended by adding at the end the following new sentence: Such term also
			 includes a person serving as the sponsor of an association health plan under
			 part 8..
						(4)Disclosure of
			 Solvency Protections Related to Self-Insured and Fully Insured Options Under
			 Association Health PlansSection 102(b) of such Act (29 U.S.C.
			 102(b)) is amended by adding at the end the following: An association
			 health plan shall include in its summary plan description, in connection with
			 each benefit option, a description of the form of solvency or guarantee fund
			 protection secured pursuant to this Act or applicable State law, if
			 any..
						(5)Savings
			 ClauseSection 731(c) of such Act is amended by inserting
			 or part 8 after this part.
						(6)Report to the
			 Congress Regarding Certification of Self-Insured Association Health
			 PlansNot later than January 1, 2013, the Secretary of Labor
			 shall report to the Committee on Education and the Workforce of the House of
			 Representatives and the Committee on Health, Education, Labor, and Pensions of
			 the Senate the effect association health plans have had, if any, on reducing
			 the number of uninsured individuals.
						(7)Clerical
			 AmendmentThe table of contents in section 1 of the
			 Employee Retirement Income Security Act of
			 1974 is amended by inserting after the item relating to section 734
			 the following new items:
							
								
									Part 8—Rules Governing Association Health
				Plans
									801. Association health plans.
									802. Certification of association health
				plans.
									803. Requirements relating to sponsors and
				boards of trustees.
									804. Participation and coverage
				requirements.
									805. Other requirements relating to plan
				documents, contribution rates, and benefit options.
									806. Maintenance of reserves and
				provisions for solvency for plans providing health benefits in addition to
				health insurance coverage.
									807. Requirements for application and
				related requirements.
									808. Notice requirements for voluntary
				termination.
									809. Corrective actions and mandatory
				termination.
									810. Trusteeship by the Secretary of
				insolvent association health plans providing health benefits in addition to
				health insurance coverage.
									811. State assessment
				authority.
									812. Definitions and rules of
				construction.
								
								.
						(b)Clarification of
			 treatment of single employer arrangementsSection 3(40)(B) of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1002(40)(B)) is amended—
						(1)in clause (i), by
			 inserting after control group, the following: except
			 that, in any case in which the benefit referred to in subparagraph (A) consists
			 of medical care (as defined in section 812(a)(2)), two or more trades or
			 businesses, whether or not incorporated, shall be deemed a single employer for
			 any plan year of such plan, or any fiscal year of such other arrangement, if
			 such trades or businesses are within the same control group during such year or
			 at any time during the preceding 1-year period,;
						(2)in clause (iii),
			 by striking (iii) the determination and inserting the
			 following:
							
								(iii)(I)in any case in which the
				benefit referred to in subparagraph (A) consists of medical care (as defined in
				section 812(a)(2)), the determination of whether a trade or business is under
				common control with another trade or business shall be
				determined under regulations of the Secretary applying principles consistent
				and coextensive with the principles applied in determining whether employees of
				two or more trades or businesses are treated as employed by a single employer
				under section 4001(b), except that, for purposes of this paragraph, an interest
				of greater than 25 percent may not be required as the minimum interest
				necessary for common control, or
									(II)in any other case, the
				determination
									;
						(3)by redesignating
			 clauses (iv) and (v) as clauses (v) and (vi), respectively; and
						(4)by inserting after
			 clause (iii) the following new clause:
							
								(iv)in any case in which the benefit
				referred to in subparagraph (A) consists of medical care (as defined in section
				812(a)(2)), in determining, after the application of clause (i), whether
				benefits are provided to employees of two or more employers, the arrangement
				shall be treated as having only one participating employer if, after the
				application of clause (i), the number of individuals who are employees and
				former employees of any one participating employer and who are covered under
				the arrangement is greater than 75 percent of the aggregate number of all
				individuals who are employees or former employees of participating employers
				and who are covered under the
				arrangement,
								.
						(c)Enforcement
			 provisions relating to association health plans
						(1)Criminal
			 Penalties for Certain Willful MisrepresentationsSection 501 of
			 the Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1131) is amended—
							(A)by inserting
			 (a) after Sec. 501.; and
							(B)by adding at the
			 end the following new subsection:
								
									(b)Any person who
				willfully falsely represents, to any employee, any employee’s beneficiary, any
				employer, the Secretary, or any State, a plan or other arrangement established
				or maintained for the purpose of offering or providing any benefit described in
				section 3(1) to employees or their beneficiaries as—
										(1)being an
				association health plan which has been certified under part 8;
										(2)having been
				established or maintained under or pursuant to one or more collective
				bargaining agreements which are reached pursuant to collective bargaining
				described in section 8(d) of the National Labor Relations Act (29 U.S.C.
				158(d)) or paragraph Fourth of section 2 of the Railway Labor Act (45 U.S.C.
				152, paragraph Fourth) or which are reached pursuant to labor-management
				negotiations under similar provisions of State public employee relations laws;
				or
										(3)being a plan or
				arrangement described in section 3(40)(A)(i),
										shall,
				upon conviction, be imprisoned not more than 5 years, be fined under title 18,
				United States Code, or
				both..
							(2)Cease Activities
			 OrdersSection 502 of such Act (29 U.S.C. 1132) is amended by
			 adding at the end the following new subsection:
							
								(n)Association
				Health Plan Cease and Desist Orders
									(1)In
				generalSubject to paragraph (2), upon application by the
				Secretary showing the operation, promotion, or marketing of an association
				health plan (or similar arrangement providing benefits consisting of medical
				care (as defined in section 733(a)(2))) that—
										(A)is not certified
				under part 8, is subject under section 514(b)(6) to the insurance laws of any
				State in which the plan or arrangement offers or provides benefits, and is not
				licensed, registered, or otherwise approved under the insurance laws of such
				State; or
										(B)is an association
				health plan certified under part 8 and is not operating in accordance with the
				requirements under part 8 for such certification,
										a district
				court of the United States shall enter an order requiring that the plan or
				arrangement cease activities.(2)ExceptionParagraph
				(1) shall not apply in the case of an association health plan or other
				arrangement if the plan or arrangement shows that—
										(A)all benefits under
				it referred to in paragraph (1) consist of health insurance coverage;
				and
										(B)with respect to
				each State in which the plan or arrangement offers or provides benefits, the
				plan or arrangement is operating in accordance with applicable State laws that
				are not superseded under section 514.
										(3)Additional
				equitable reliefThe court may grant such additional equitable
				relief, including any relief available under this title, as it deems necessary
				to protect the interests of the public and of persons having claims for
				benefits against the
				plan.
									.
						(3)Responsibility
			 for Claims ProcedureSection 503 of such Act (29 U.S.C. 1133) is
			 amended by inserting (a) In general.— before In
			 accordance, and by adding at the end the following new
			 subsection:
							
								(b)Association
				Health PlansThe terms of each association health plan which is
				or has been certified under part 8 shall require the board of trustees or the
				named fiduciary (as applicable) to ensure that the requirements of this section
				are met in connection with claims filed under the
				plan.
								.
						(d)Cooperation
			 between Federal and State authoritiesSection 506 of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1136) is amended by adding at the end the following
			 new subsection:
						
							(d)Consultation
				With States With Respect to Association Health Plans
								(1)Agreements with
				statesThe Secretary shall consult with the State recognized
				under paragraph (2) with respect to an association health plan regarding the
				exercise of—
									(A)the Secretary’s
				authority under sections 502 and 504 to enforce the requirements for
				certification under part 8; and
									(B)the Secretary’s
				authority to certify association health plans under part 8 in accordance with
				regulations of the Secretary applicable to certification under part 8.
									(2)Recognition of
				primary domicile stateIn carrying out paragraph (1), the
				Secretary shall ensure that only one State will be recognized, with respect to
				any particular association health plan, as the State with which consultation is
				required. In carrying out this paragraph—
									(A)in the case of a
				plan which provides health insurance coverage (as defined in section
				812(a)(3)), such State shall be the State with which filing and approval of a
				policy type offered by the plan was initially obtained, and
									(B)in any other case,
				the Secretary shall take into account the places of residence of the
				participants and beneficiaries under the plan and the State in which the trust
				is
				maintained.
									.
					(e)Effective date
			 and transitional and other rules
						(1)Effective
			 DateThe amendments made by this section shall take effect 1 year
			 after the date of the enactment of this Act. The Secretary of Labor shall first
			 issue all regulations necessary to carry out such amendments within 1 year
			 after the date of the enactment of this Act.
						(2)Treatment of
			 Certain Existing Health Benefits Programs
							(A)In
			 generalIn any case in which, as of the date of the enactment of
			 this Act, an arrangement is maintained in a State for the purpose of providing
			 benefits consisting of medical care for the employees and beneficiaries of its
			 participating employers, at least 200 participating employers make
			 contributions to such arrangement, such arrangement has been in existence for
			 at least 10 years, and such arrangement is licensed under the laws of one or
			 more States to provide such benefits to its participating employers, upon the
			 filing with the applicable authority (as defined in section 812(a)(5) of the
			 Employee Retirement Income Security Act of
			 1974 (as amended by this subtitle)) by the arrangement of an
			 application for certification of the arrangement under part 8 of subtitle B of
			 title I of such Act—
								(i)such
			 arrangement shall be deemed to be a group health plan for purposes of title I
			 of such Act;
								(ii)the
			 requirements of sections 801(a) and 803(a) of the
			 Employee Retirement Income Security Act of
			 1974 shall be deemed met with respect to such arrangement;
								(iii)the requirements
			 of section 803(b) of such Act shall be deemed met, if the arrangement is
			 operated by a board of directors which—
									(I)is elected by the
			 participating employers, with each employer having one vote; and
									(II)has complete
			 fiscal control over the arrangement and which is responsible for all operations
			 of the arrangement;
									(iv)the
			 requirements of section 804(a) of such Act shall be deemed met with respect to
			 such arrangement; and
								(v)the
			 arrangement may be certified by any applicable authority with respect to its
			 operations in any State only if it operates in such State on the date of
			 certification.
								The
			 provisions of this subparagraph shall cease to apply with respect to any such
			 arrangement at such time after the date of the enactment of this Act as the
			 applicable requirements of this subparagraph are not met with respect to such
			 arrangement.(B)DefinitionsFor
			 purposes of this paragraph, the terms group health plan,
			 medical care, and participating employer shall have
			 the meanings provided in section 812 of the Employee Retirement Income Security Act of
			 1974, except that the reference in paragraph (7) of such section to
			 an association health plan shall be deemed a reference to an
			 arrangement referred to in this paragraph.
							CHealth Care
			 Services Commission
				1Establishment and
			 General Duties
					121.Establishment
						(a)In
			 generalThere is hereby established a Health Care Services
			 Commission (in this subtitle referred to as the Commission) to
			 be composed of five commissioners (in this subtitle referred to as the
			 Commissioners) to be appointed by the President by and with the
			 advice and consent of the Senate. Not more than three of such commissioners
			 shall be members of the same political party, and in making appointments
			 members of different political parties shall be appointed alternately as nearly
			 as may be practicable. No commissioner shall engage in any other business,
			 vocation, or employment than that of serving as commissioner. Each commissioner
			 shall hold office for a term of five years and until his successor is appointed
			 and has qualified, except that he shall not so continue to serve beyond the
			 expiration of the next session of Congress subsequent to the expiration of said
			 fixed term of office, and except (1) any commissioner appointed to fill a
			 vacancy occurring prior to the expiration of the term for which his predecessor
			 was appointed shall be appointed for the remainder of such term, and (2) the
			 terms of office of the commissioners first taking office after the enactment of
			 this subtitle shall expire as designated by the President at the time of
			 nomination, one at the end of one year, one at the end of two years, one at the
			 end of three years, one at the end of four years, and one at the end of five
			 years, after the date of the enactment of this Act.
						(b)PurposeThe
			 purpose of the Commission is to enhance the quality, appropriateness, and
			 effectiveness of health care services, and access to such services, through the
			 establishment of a broad base of scientific research and through the promotion
			 of improvements in clinical practice and in the organization, financing, and
			 delivery of health care services.
						(c)Appointment of
			 chairmanThe President shall,
			 from among the Commissioners appointed under subsection (a), designate an
			 individual to serve as the Chairman of the Commission.
						122.General
			 authorities and duties
						(a)In
			 generalIn carrying out section 121(b), the Commissioners shall
			 conduct and support research, demonstration projects, evaluations, training,
			 guideline development, and the dissemination of information, on health care
			 services and on systems for the delivery of such services, including activities
			 with respect to—
							(1)the effectiveness,
			 efficiency, and quality of health care services;
							(2)subject to
			 subsection (d), the outcomes of health care services and procedures;
							(3)clinical practice,
			 including primary care and practice-oriented research;
							(4)health care
			 technologies, facilities, and equipment;
							(5)health care costs,
			 productivity, and market forces;
							(6)health promotion
			 and disease prevention;
							(7)health statistics
			 and epidemiology; and
							(8)medical
			 liability.
							(b)Requirements with
			 respect to rural areas and underserved populationsIn carrying
			 out subsection (a), the Commissioners shall undertake and support research,
			 demonstration projects, and evaluations with respect to—
							(1)the delivery of
			 health care services in rural areas (including frontier areas); and
							(2)the health of
			 low-income groups, minority groups, and the elderly.
							123.Dissemination
						(a)In
			 generalThe Commissioners shall—
							(1)promptly publish,
			 make available, and otherwise disseminate, in a form understandable and on as
			 broad a basis as practicable so as to maximize its use, the results of
			 research, demonstration projects, and evaluations conducted or supported under
			 this subtitle and the guidelines, standards, and review criteria developed
			 under this subtitle;
							(2)promptly make
			 available to the public data developed in such research, demonstration
			 projects, and evaluations; and
							(3)as appropriate,
			 provide technical assistance to State and local government and health agencies
			 and conduct liaison activities to such agencies to foster dissemination.
							(b)Prohibition
			 against restrictionsExcept as provided in subsection (c), the
			 Commissioners may not restrict the publication or dissemination of data from,
			 or the results of, projects conducted or supported under this subtitle.
						(c)Limitation on
			 use of certain informationNo information, if an establishment or
			 person supplying the information or described in it is identifiable, obtained
			 in the course of activities undertaken or supported under this subtitle may be
			 used for any purpose other than the purpose for which it was supplied unless
			 such establishment or person has consented (as determined under regulations of
			 the Secretary) to its use for such other purpose. Such information may not be
			 published or released in other form if the person who supplied the information
			 or who is described in it is identifiable unless such person has consented (as
			 determined under regulations of the Secretary) to its publication or release in
			 other form.
						(d)Certain
			 interagency agreementThe Commissioners and the Director of the
			 National Library of Medicine shall enter into an agreement providing for the
			 implementation of subsection (a)(1).
						2Forum
			 for Quality and Effectiveness in Health Care
					131.Establishment
			 of officeThere is established
			 within the Commission an office to be known as the Office of the Forum for
			 Quality and Effectiveness in Health Care. The office shall be headed by a
			 director (referred to in this subtitle as the Director), who
			 shall be appointed by the Commissioners.
					132.Membership
						(a)In
			 generalThe Office of the
			 Forum for Quality and Effectiveness in Health Care shall be composed of 15
			 individuals nominated by private sector health care organizations and appointed
			 by the Commission and shall include representation from at least the
			 following:
							(1)Health insurance
			 industry.
							(2)Health care
			 provider groups.
							(3)Non-profit
			 organizations.
							(4)Rural health
			 organizations.
							(b)Terms
							(1)In
			 generalExcept as provided in
			 subparagraph (B), members of the Office of the Forum for Quality and
			 Effectiveness in Health Care shall serve for a term of 5 years.
							(2)Staggered
			 rotationOf the members first
			 appointed to the Office of the Forum for Quality and Effectiveness in Health
			 Care, the Commission shall appoint 5 members to serve for a term of 2 years, 5
			 members to serve for a term of 3 years, and 5 members to serve for a term of 4
			 years.
							(c)Treatment of
			 other employmentEach member
			 of the Office of the Forum for Quality and Effectiveness in Health Care shall
			 serve the Office independently from any other position of employment.
						133.Duties
						(a)Establishment of
			 forum programThe Commissioners, acting through the Director,
			 shall establish a program to be known as the Forum for Quality and
			 Effectiveness in Health Care. For the purpose of promoting transparency in
			 price, quality, appropriateness, and effectiveness of health care, the
			 Director, using the process set forth in section 134, shall arrange for the
			 development and periodic review and updating of standards of quality,
			 performance measures, and medical review criteria through which health care
			 providers and other appropriate entities may assess or review the provision of
			 health care and assure the quality of such care.
						(b)Certain
			 requirementsGuidelines, standards, performance measures, and
			 review criteria under subsection (a) shall—
							(1)be based on the
			 best available research and professional judgment regarding the effectiveness
			 and appropriateness of health care services and procedures; and
							(2)be presented in
			 formats appropriate for use by physicians, health care practitioners,
			 providers, medical educators, and medical review organizations and in formats
			 appropriate for use by consumers of health care.
							(c)Authority for
			 contractsIn carrying out this part, the Director may enter into
			 contracts with public or nonprofit private entities.
						(d)Public
			 disclosure of recommendationsFor each fiscal year beginning with 2011,
			 the Director shall make publicly available the following:
							(1)quarterly reports
			 for public comment that include proposed recommendations for guidelines,
			 standards, performance measures, and review criteria under subsection (a) and
			 any updates to such guidelines, standards, performance measures, and review
			 criteria; and
							(2)after
			 consideration of such comments, a final report that contains final
			 recommendations for such guidelines, standards, performance measures, review
			 criteria, and updates.
							(e)Date certain for
			 initial guidelines and standardsThe Commissioners, by not later
			 than January 1, 2013, shall assure the development of an initial set of
			 guidelines, standards, performance measures, and review criteria under
			 subsection (a).
						134.Adoption and
			 enforcement of guidelines and standards
						(a)Adoption of
			 recommendations of Forum for Quality and Effectiveness in Health
			 CareFor each fiscal year,
			 the Commissioners shall adopt the recommendations made for such year in the
			 final report under subsection (d)(2) of section 133 for guidelines, standards,
			 performance measures, and review criteria described in subsection (a) of such
			 section.
						(b)Enforcement
			 authorityThe Commissioners, in consultation with the Secretary
			 of Health and Human Services, have the authority to make recommendations to the
			 Secretary to enforce compliance of health care providers with the guidelines,
			 standards, performance measures, and review criteria adopted under subsection
			 (a). Such recommendations may include the following, with respect to a health
			 care provider who is not in compliance with such guidelines, standards,
			 measures, and criteria:
							(1)Exclusion from participation in Federal
			 health care programs (as defined in section 1128B(f) of the Social Security
			 Act).
							(2)Imposition of a
			 civil money penalty on such provider.
							135.Additional
			 requirements
						(a)Program
			 agendaThe Commissioners
			 shall provide for an agenda for the development of the guidelines, standards,
			 performance measures, and review criteria described in section 133(a),
			 including with respect to the standards, performance measures, and review
			 criteria, identifying specific aspects of health care for which the standards,
			 performance measures, and review criteria are to be developed and those that
			 are to be given priority in the development of the standards, performance
			 measures, and review criteria.
						3General
			 Provisions
					141.Certain
			 administrative authoritiesThe
			 Commissioners, in carrying out this subtitle, may accept voluntary and
			 uncompensated services.
					142.FundingFor the purpose of carrying out this
			 subtitle, there are authorized to be appropriated such sums as may be necessary
			 for fiscal years 2011 through 2015.
					143.DefinitionsFor purposes of this subtitle:
						(1)The term
			 Commissioners means the Commissioners of the Health Care Services
			 Commission.
						(2)The term
			 Commission means the Health Care Services Commission.
						(3)The term
			 Director means the Director of the Office of the Forum for Quality
			 and Effectiveness in Health Care.
						(4)The term
			 Secretary means the Secretary of Health and Human Services.
						4Terminations and
			 transition
					151.Termination of
			 Agency for Healthcare Research and QualityAs of the date of the enactment of this Act,
			 the Agency for Healthcare Research and Quality is terminated, and title IX of
			 the Public Health Service Act is repealed.
					152.TransitionAll orders, grants, contracts, privileges,
			 and other determinations or actions of the Agency for Healthcare Research and
			 Quality that are effective as of the date before the date of the enactment of
			 this Act, shall be transferred to the Secretary and shall continue in effect
			 according to their terms unless changed pursuant to law.
					5Independent Health
			 Record Trust
					161.Short title of
			 PartThis part may be cited as
			 the Independent Health Record Trust
			 Act of 2009.
					162.PurposeIt is the purpose of this part to provide
			 for the establishment of a nationwide health information technology network
			 that—
						(1)improves health
			 care quality, reduces medical errors, increases the efficiency of care, and
			 advances the delivery of appropriate, evidence-based health care
			 services;
						(2)promotes wellness,
			 disease prevention, and the management of chronic illnesses by increasing the
			 availability and transparency of information related to the health care needs
			 of an individual;
						(3)ensures that
			 appropriate information necessary to make medical decisions is available in a
			 usable form at the time and in the location that the medical service involved
			 is provided;
						(4)produces greater
			 value for health care expenditures by reducing health care costs that result
			 from inefficiency, medical errors, inappropriate care, and incomplete
			 information;
						(5)promotes a more
			 effective marketplace, greater competition, greater systems analysis, increased
			 choice, enhanced quality, and improved outcomes in health care services;
						(6)improves the
			 coordination of information and the provision of such services through an
			 effective infrastructure for the secure and authorized exchange and use of
			 health information; and
						(7)ensures that the health information
			 privacy, security, and confidentiality of individually identifiable health
			 information is protected.
						163.DefinitionsIn this part:
						(1)AccessThe
			 term access means, with respect to an electronic health record,
			 entering information into such account as well as retrieving information from
			 such account.
						(2)AccountThe
			 term account means an electronic health record of an individual
			 contained in an independent health record trust.
						(3)Affirmative
			 consentThe term affirmative consent means, with
			 respect to an electronic health record of an individual contained in an IHRT,
			 express consent given by the individual for the use of such record in response
			 to a clear and conspicuous request for such consent or at the individual’s own
			 initiative.
						(4)Authorized EHR
			 data userThe term
			 authorized EHR data user means, with respect to an electronic
			 health record of an IHRT participant contained as part of an IHRT, any entity
			 (other than the participant) authorized (in the form of affirmative consent) by
			 the participant to access the electronic health record.
						(5)ConfidentialityThe term confidentiality
			 means, with respect to individually identifiable health information of an
			 individual, the obligation of those who receive such information to respect the
			 health information privacy of the individual.
						(6)Electronic
			 health recordThe term electronic health record
			 means a longitudinal collection of information concerning a single individual,
			 including medical records and personal health information, that is stored
			 electronically.
						(7)Health
			 information privacyThe term
			 health information privacy means, with respect to individually
			 identifiable health information of an individual, the right of such individual
			 to control the acquisition, uses, or disclosures of such information.
						(8)Health
			 planThe term health
			 plan means a group health plan (as defined in section 2208(1) of the
			 Public Health Service Act (42 U.S.C. 300bb–8(1))) as well as a plan that offers
			 health insurance coverage in the individual market.
						(9)HIPAA privacy
			 regulationsThe term HIPAA privacy regulations means
			 the regulations promulgated under section 264(c) of the Health Insurance
			 Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2 note).
						(10)Independent
			 health record trust; IHRTThe terms independent health
			 record trust and IHRT mean a legal arrangement under the
			 administration of an IHRT operator that meets the requirements of this part
			 with respect to electronic health records of individuals participating in the
			 trust or IHRT.
						(11)IHRT
			 operatorThe term IHRT operator means, with respect
			 to an IHRT, the organization that is responsible for the administration and
			 operation of the IHRT in accordance with this part.
						(12)IHRT
			 participantThe term IHRT participant means, with
			 respect to an IHRT, an individual who has a participation agreement in effect
			 with respect to the maintenance of the individual’s electronic health record by
			 the IHRT.
						(13)Individually
			 identifiable health informationThe term individually
			 identifiable health information has the meaning given such term in
			 section 1171(6) of the Social Security Act (42 U.S.C. 1320d(6)).
						(14)SecurityThe
			 term security means, with respect to individually identifiable
			 health information of an individual, the physical, technological, or
			 administrative safeguards or tools used to protect such information from
			 unwarranted access or disclosure.
						164.Establishment,
			 certification, and membership of independent health record trusts
						(a)EstablishmentNot
			 later than one year after the date of the enactment of this Act, the Federal
			 Trade Commission, in consultation with the National Committee on Vital and
			 Health Statistics, shall prescribe standards for the establishment,
			 certification, operation, and interoperability of IHRTs to carry out the
			 purposes described in section 162 in accordance with the provisions of this
			 part.
						(b)Certification
							(1)Certification by
			 FTCThe Federal Trade
			 Commission shall provide for the certification of IHRTs. No IHRT may be
			 certified unless the IHRT is determined to meet the standards for certification
			 established under subsection (a).
							(2)DecertificationThe
			 Federal Trade Commission shall establish a process for the revocation of
			 certification of an IHRT under this section in the case that the IHRT violates
			 the standards established under subsection (a).
							(c)Membership
							(1)In
			 generalTo be eligible to be a participant in an IHRT, an
			 individual shall—
								(A)submit to the IHRT
			 information as required by the IHRT to establish an electronic health record
			 with the IHRT; and
								(B)enter into a
			 privacy protection agreement described in section 166(b)(1) with the
			 IHRT.
								The process
			 to determine eligibility of an individual under this subsection shall allow for
			 the establishment by such individual of an electronic health record as
			 expeditiously as possible if such individual is determined so eligible.(2)No limitation on
			 membershipNothing in this subsection shall be construed to
			 permit an IHRT to restrict membership, including on the basis of health
			 condition.
							165.Duties of IHRT
			 to IHRT participants
						(a)Fiduciary duty of
			 IHRT; penalties for violations of fiduciary duty
							(1)Fiduciary
			 dutyWith respect to the
			 electronic health record of an IHRT participant maintained by an IHRT, the IHRT
			 shall have a fiduciary duty to act for the benefit and in the interests of such
			 participant and of the IHRT as a whole. Such duty shall include obtaining the
			 affirmative consent of such participant prior to the release of information in
			 such participant’s electronic health record in accordance with the requirements
			 of this part.
							(2)PenaltiesIf the IHRT knowingly or recklessly
			 breaches the fiduciary duty described in paragraph (1), the IHRT shall be
			 subject to the following penalties:
								(A)Loss of
			 certification of the IHRT.
								(B)A fine that is not
			 in excess of $50,000.
								(C)A term of
			 imprisonment for the individuals involved of not more than 5 years.
								(b)Electronic
			 health record deemed To be held in trust by IHRTWith respect to
			 an individual, an electronic health record maintained by an IHRT shall be
			 deemed to be held in trust by the IHRT for the benefit of the individual and
			 the IHRT shall have no legal or equitable interest in such electronic health
			 record.
						166.Availability
			 and use of information from records in IHRT consistent with privacy protections
			 and agreements
						(a)Protected
			 electronic health records use and access
							(1)General rights
			 regarding uses of information
								(A)In
			 generalWith respect to the electronic health record of an IHRT
			 participant maintained by an IHRT, subject to paragraph (2)(C), primary uses
			 and secondary uses (described in subparagraphs (B) and (C), respectively) of
			 information within such record (other than by such participant) shall be
			 permitted only upon the authorization of such use, prior to such use, by such
			 participant.
								(B)Primary
			 usesFor purposes of subparagraph (A) and with respect to an
			 electronic health record of an individual, a primary use is a use for purposes
			 of the individual’s self-care or care by health care professionals.
								(C)Secondary
			 usesFor purposes of
			 subparagraph (B) and with respect to an electronic health record of an
			 individual, a secondary use is any use not described in subparagraph (B) and
			 includes a use for purposes of public health research or other related
			 activities. Additional authorization is required for a secondary use extending
			 beyond the original purpose of the secondary use authorized by the IHRT
			 participant involved. Nothing in this paragraph shall be construed as requiring
			 authorization for every secondary use that is within the authorized original
			 purpose.
								(2)Rules for
			 primary use of records for health care purposesWith respect to
			 the electronic health record of an IHRT participant (or specified parts of such
			 electronic health record) maintained by an IHRT standards for access to such
			 record shall provide for the following:
								(A)Access by IHRT
			 participants to their electronic health records
									(i)OwnershipThe
			 participant maintains ownership over the entire electronic health record (and
			 all portions of such record) and shall have the right to electronically access
			 and review the contents of the entire record (and any portion of such record)
			 at any time, in accordance with this subparagraph.
									(ii)Addition of
			 personal informationThe
			 participant may add personal health information to the health record of that
			 participant, except that such participant shall not alter information that is
			 entered into the electronic health record by any authorized EHR data user. Such
			 participant shall have the right to propose an amendment to information that is
			 entered by an authorized EHR data user pursuant to standards prescribed by the
			 Federal Trade Commission for purposes of amending such information.
									(iii)Identification
			 of information entered by participantAny additions or amendments made by the
			 participant to the health record shall be identified and disclosed within such
			 record as being made by such participant.
									(B)Access by
			 entities other than IHRT participant
									(i)Authorized access
			 onlyExcept as provided under subparagraph (C) and paragraph (4),
			 access to the electronic health record (or any portion of the record)—
										(I)may be made only by
			 authorized EHR data users and only to such portions of the record as specified
			 by the participant; and
										(II)may be limited by
			 the participant for purposes of entering information into such record,
			 retrieving information from such record, or both.
										(ii)Identification
			 of entity that enters informationAny information that is added
			 by an authorized EHR data user to the health record shall be identified and
			 disclosed within such record as being made by such user.
									(iii)Satisfaction
			 of HIPAA privacy regulationsIn the case of a record of a covered entity
			 (as defined for purposes of HIPAA privacy regulations), with respect to an
			 individual, if such individual is an IHRT participant with an independent
			 health record trust and such covered entity is an authorized EHR data user, the
			 requirement under the HIPAA privacy regulations for such entity to provide the
			 record to the participant shall be deemed met if such entity, without charge to
			 the IHRT or the participant—
										(I)forwards to the
			 trust an appropriately formatted electronic copy of the record (and updates to
			 such records) for inclusion in the electronic health record of the participant
			 maintained by the trust;
										(II)enters such
			 record into the electronic health record of the participant so maintained;
			 or
										(III)otherwise makes
			 such record available for electronic access by the IHRT or the individual in a
			 manner that permits such record to be included in the account of the individual
			 contained in the IHRT.
										(iv)Notification of
			 sensitive informationAny information, with respect to the
			 participant, that is sensitive information, as specified by the Federal Trade
			 Commission, shall not be forwarded or entered by an authorized EHR data user
			 into the electronic health record of the participant maintained by the trust
			 unless the user certifies that the participant has been notified of such
			 information.
									(C)Deemed
			 authorization for access for emergency health care
									(i)FindingsCongress
			 finds that—
										(I)given the size and
			 nature of visits to emergency departments in the United States, readily
			 available health information could make the difference between life and death;
			 and
										(II)because of the
			 case mix and volume of patients treated, emergency departments are well
			 positioned to provide information for public health surveillance, community
			 risk assessment, research, education, training, quality improvement, and other
			 uses.
										(ii)Use of
			 informationWith respect to the electronic health record of an
			 IHRT participant (or specified parts of such electronic health record)
			 maintained by an IHRT, the participant shall be deemed as providing
			 authorization (in the form of affirmative consent) for health care providers to
			 access, in connection with providing emergency care services to the
			 participant, a limited, authenticated information set concerning the
			 participant for emergency response purposes, unless the participant specifies
			 that such information set (or any portion of such information set) may not be
			 so accessed. Such limited information set may include information—
										(I)patient
			 identification data, as determined appropriate by the participant;
										(II)provider
			 identification that includes the use of unique provider identifiers;
										(III)payment
			 information;
										(IV)information
			 related to the individual’s vitals, allergies, and medication history;
										(V)information
			 related to existing chronic problems and active clinical conditions of the
			 participant; and
										(VI)information
			 concerning physical examinations, procedures, results, and diagnosis
			 data.
										(3)Rules for
			 secondary uses of records for research and other purposes
								(A)In
			 generalWith respect to the electronic health record of an IHRT
			 participant (or specified parts of such electronic health record) maintained by
			 an IHRT, the IHRT may sell such record (or specified parts of such record) only
			 if—
									(i)the transfer is
			 authorized by the participant pursuant to an agreement between the participant
			 and the IHRT and is in accordance with the privacy protection agreement
			 described in subsection (b)(1) entered into between such participant and such
			 IHRT;
									(ii)such agreement
			 includes parameters with respect to the disclosure of information involved and
			 a process for the authorization of the further disclosure of information in
			 such record;
									(iii)the information
			 involved is to be used for research or other activities only as provided for in
			 the agreement;
									(iv)the
			 recipient of the information provides assurances that the information will not
			 be further transferred or reused in violation of such agreement; and
									(v)the transfer
			 otherwise meets the requirements and standards prescribed by the Federal Trade
			 Commission.
									(B)Treatment of
			 public health reportingNothing in this paragraph shall be
			 construed as prohibiting or limiting the use of health care information of an
			 individual, including an individual who is an IHRT participant, for public
			 health reporting (or other research) purposes prior to the inclusion of such
			 information in an electronic health record maintained by an IHRT.
								(4)Law enforcement
			 clarificationNothing in this
			 part shall prevent an IHRT from disclosing information contained in an
			 electronic health record maintained by the IHRT when required for purposes of a
			 lawful investigation or official proceeding inquiring into a violation of, or
			 failure to comply with, any criminal or civil statute or any regulation, rule,
			 or order issued pursuant to such a statute.
							(5)Rule of
			 constructionNothing in this section shall be construed to
			 require a health care provider that does not utilize electronic methods or
			 appropriate levels of health information technology on the date of the
			 enactment of this Act to adopt such electronic methods or technology as a
			 requirement for participation or compliance under this part.
							(b)Privacy
			 protection agreement; treatment of State privacy and security laws
							(1)Privacy
			 protection agreementA privacy protection agreement described in
			 this subsection is an agreement, with respect to an electronic health record of
			 an IHRT participant to be maintained by an independent health record trust,
			 between the participant and the trust—
								(A)that is consistent
			 with the standards described in subsection (a)(2);
								(B)under which the participant specifies the
			 portions of the record that may be accessed, under what circumstances such
			 portions may be accessed, any authorizations for indicated authorized EHR data
			 users to access information contained in the record, and the purposes for which
			 the information (or portions of the information) in the record may be
			 used;
								(C)which provides a process for the
			 authorization of the transfer of information contained in the record to a third
			 party, including for the sale of such information for purposes of research, by
			 an authorized EHR data user and reuse of such information by such third party,
			 including a provision requiring that such transfer and reuse is not in
			 violation of any privacy or transfer restrictions placed by the participant on
			 the independent health record of such participant; and
								(D)under which the
			 trust provides assurances that the trust will not transfer, disclose, or
			 provide access to the record (or any portion of the record) in violation of the
			 parameters established in the agreement or to any person or entity who has not
			 agreed to use and transfer such record (or portion of such record) in
			 accordance with such agreement.
								(2)Treatment of
			 State laws
								(A)In
			 generalExcept as provided under subparagraph (B), the provisions
			 of a privacy protection agreement entered into between an IHRT and an IHRT
			 participant shall preempt any provision of State law (or any State regulation)
			 relating to the privacy and confidentiality of individually identifiable health
			 information or to the security of such health information.
								(B)Exception for
			 privileged informationThe provisions of a privacy protection
			 agreement shall not preempt any provision of State law (or any State
			 regulation) that recognizes privileged communications between physicians,
			 health care practitioners, and patients of such physicians or health care
			 practitioners, respectively.
								(C)State
			 definedFor purposes of this section, the term State
			 has the meaning given such term when used in title XI of the Social Security
			 Act, as provided under section 1101(a) of such Act (42 U.S.C. 1301(a)).
								167.Voluntary nature
			 of trust participation and information sharing
						(a)In
			 generalParticipation in an independent health record trust, or
			 authorizing access to information from such a trust, is voluntary. No employer,
			 health insurance issuer, group health plan, health care provider, or other
			 person may require, as a condition of employment, issuance of a health
			 insurance policy, coverage under a group health plan, the provision of health
			 care services, payment for such services, or otherwise, that an individual
			 participate in, or authorize access to information from, an independent health
			 record trust.
						(b)EnforcementThe
			 penalties provided for in subsection (a) of section 1177 of the Social Security
			 Act (42 U.S.C. 1320d–6) shall apply to a violation of subsection (a) in the
			 same manner as such penalties apply to a person in violation of subsection (a)
			 of such section.
						168.Financing of
			 activities
						(a)In
			 generalExcept as provided in subsection (b), an IHRT may
			 generate revenue to pay for the operations of the IHRT through—
							(1)charging IHRT
			 participants account fees for use of the trust;
							(2)charging
			 authorized EHR data users for accessing electronic health records maintained in
			 the trust;
							(3)the
			 sale of information contained in the trust (as provided for in section
			 166(a)(3)(A)); and
							(4)any other activity
			 determined appropriate by the Federal Trade Commission.
							(b)Prohibition
			 against access fees for health care providersFor purposes of providing incentives to
			 health care providers to access information maintained in an IHRT, as
			 authorized by the IHRT participants involved, the IHRT may not charge a fee for
			 services specified by the IHRT. Such services shall include the transmittal of
			 information from a health care provider to be included in an independent
			 electronic health record maintained by the IHRT (or permitting such provider to
			 input such information into the record), including the transmission of or
			 access to information described in section 166(a)(2)(C)(ii) by appropriate
			 emergency responders.
						(c)Required
			 disclosuresThe sources and amounts of revenue derived under
			 subsection (a) for the operations of an IHRT shall be fully disclosed to each
			 IHRT participant of such IHRT and to the public.
						(d)Treatment of
			 incomeFor purposes of the Internal Revenue Code of 1986, any
			 revenue described in subsection (a) shall not be included in gross income of
			 any IHRT, IHRT participant, or authorized EHR data user.
						169.Regulatory
			 oversight
						(a)In
			 generalIn carrying out this part, the Federal Trade Commission
			 shall promulgate regulations for independent health record trusts.
						(b)Establishment of
			 Interagency Steering Committee
							(1)In
			 generalThe Secretary of Health and Human Services shall
			 establish an Interagency Steering Committee in accordance with this
			 subsection.
							(2)ChairpersonThe
			 Secretary of Health and Human Services shall serve as the chairperson of the
			 Interagency Steering Committee.
							(3)MembershipThe
			 members of the Interagency Steering Committee shall consist of the Attorney
			 General, the Chairperson of the Federal Trade Commission, the Chairperson for
			 the National Committee for Vital and Health Statistics, a representative of the
			 Federal Reserve, and other Federal officials determined appropriate by the
			 Secretary of Health and Human Services.
							(4)DutiesThe
			 Interagency Steering Committee shall coordinate the implementation of this
			 part, including the implementation of policies described in subsection (d)
			 based upon the recommendations provided under such subsection, and regulations
			 promulgated under this part.
							(c)Federal advisory
			 committee
							(1)In
			 generalThe National Committee for Vital and Health Statistics
			 shall serve as an advisory committee for the IHRTs. The membership of such
			 advisory committee shall include a representative from the Federal Trade
			 Commission and the chairperson of the Interagency Steering Committee. Not less
			 than 60 percent of such membership shall consist of representatives of
			 nongovernment entities, at least one of whom shall be a representative from an
			 organization representing health care consumers.
							(2)DutiesThe
			 National Committee for Vital and Health Statistics shall issue periodic reports
			 and review policies concerning IHRTs based on each of the following
			 factors:
								(A)Privacy and
			 security policies.
								(B)Economic
			 progress.
								(C)Interoperability
			 standards.
								(d)Policies
			 recommended by Federal Trade CommissionThe Federal Trade
			 Commission, in consultation with the National Committee for Vital and Health
			 Statistics, shall recommend policies to—
							(1)provide assistance
			 to encourage the growth of independent health record trusts;
							(2)track economic
			 progress as it pertains to operators of independent health records trusts and
			 individuals receiving nontaxable income with respect to accounts;
							(3)conduct public
			 education activities regarding the creation and usage of the independent health
			 records trusts;
							(4)establish standards for the
			 interoperability of health information technology to ensure that information
			 contained in such record may be shared between the trust involved, the
			 participant, and authorized EHR data users, including for the standardized
			 collection and transmission of individual health records (or portions of such
			 records) to authorized EHR data users through a common interface and for the
			 portability of such records among independent health record trusts; and
							(5)carry out any other
			 activities determined appropriate by the Federal Trade Commission.
							(e)Regulations
			 promulgated by Federal Trade CommissionThe Federal Trade
			 Commission shall promulgate regulations based on, at a minimum, the following
			 factors:
							(1)Requiring that an
			 IHRT participant, who has an electronic health record that is maintained by an
			 IHRT, be notified of a security breech with respect to such record, and any
			 corrective action taken on behalf of the participant.
							(2)Requiring that
			 information sent to, or received from, an IHRT that has been designated as
			 high-risk should be authenticated through the use of methods such as the
			 periodic changing of passwords, the use of biometrics, the use of tokens or
			 other technology as determined appropriate by the council.
							(3)Requiring a delay
			 in releasing sensitive health care test results and other similar information
			 to patients directly in order to give physicians time to contact the
			 patient.
							(4)Recommendations
			 for entities operating IHRTs, including requiring analysis of the potential
			 risk of health transaction security breeches based on set criteria.
							(5)The conduct of
			 audits of IHRTs to ensure that they are in compliance with the requirements and
			 standards established under this part.
							(6)Disclosure to IHRT
			 participants of the means by which such trusts are financed, including revenue
			 from the sale of patient data.
							(7)Prevention of
			 certification of an entity seeking independent heath record trust certification
			 based on—
								(A)the potential for
			 conflicts between the interests of such entity and the security of the health
			 information involved; and
								(B)the involvement of
			 the entity in any activity that is contrary to the best interests of a
			 patient.
								(8)Prevention of the
			 use of revenue sources that are contrary to a patient’s interests.
							(9)Public disclosure
			 of audits in a manner similar to financial audits required for publicly traded
			 stock companies.
							(10)Requiring
			 notification to a participating entity that the information contained in such
			 record may not be representative of the complete or accurate electronic health
			 record of such account holder.
							(f)Compliance
			 reportNot later than 1 year after the date of the enactment of
			 this Act, and annually thereafter, the Commission shall submit to the Committee
			 on Health, Education, Labor, and Pensions and the Committee on Finance of the
			 Senate and the Committee on Energy and Commerce and the Committee on Ways and
			 Means of the House of Representatives, a report on compliance by and progress
			 of independent health record trusts with this part. Such report shall describe
			 the following:
							(1)The number of
			 complaints submitted about independent health record trusts, which shall be
			 divided by complaints related to security breaches, and complaints not related
			 to security breaches, and may include other categories as the Interagency
			 Steering Committee established under subsection (b) determines
			 appropriate.
							(2)The number of
			 enforcement actions undertaken by the Commission against independent health
			 record trusts in response to complaints under paragraph (1), which shall be
			 divided by enforcement actions related to security breaches and enforcement
			 actions not related to security breaches and may include other categories as
			 the Interagency Steering Committee established under subsection (b) determines
			 appropriate.
							(3)The economic
			 progress of the individual owner or institution operator as achieved through
			 independent health record trust usage and existing barriers to such
			 usage.
							(4)The progress in
			 security auditing as provided for by the Interagency Steering Committee council
			 under subsection (b).
							(5)The other core
			 responsibilities of the Commission as described in subsection (a).
							(g)Interagency
			 memorandum of understandingThe Interagency Steering Committee
			 shall ensure, through the execution of an interagency memorandum of
			 understanding, that—
							(1)regulations,
			 rulings, and interpretations issued by Federal officials relating to the same
			 matter over which 2 or more such officials have responsibility under this part
			 are administered so as to have the same effect at all times; and
							(2)the memorandum
			 provides for the coordination of policies related to enforcing the same
			 requirements through such officials in order to have coordinated enforcement
			 strategy that avoids duplication of enforcement efforts and assigns priorities
			 in enforcement.
							IIMedicaid and
			 SCHIP Reform
			201.Medicaid
			 reform
				(a)In
			 generalTitle XIX of the
			 Social Security Act is amended by adding at the end the following new
			 section:
					
						1943.Revision of Medicaid program(a)Election of block
				grant or implementation of refundable tax credit for Medicaid population for
				acute care services and maintenance of effort spending
								(1)In
				generalEach State shall elect—
									(A)to receive block grant funding under
				subsection (b); or
									(B)to have
				Medicaid-eligible individuals eligible to receive refundable tax credits under
				section 36B of the Internal Revenue Code of 1986 and to provide for maintenance
				of effort described in subsection (c).
									If a State
				fails to make such an election, the State shall be treated as making the
				election described in subparagraph (A).(2)Limitations on
				electionIf a State makes the election described in paragraph
				(1)(B), the State may not change such election. A State that makes the election
				described in paragraph (1)(A) may change such election with notice to the
				Secretary.
								(3)Effective date;
				implementationThis subsection shall first take effect as of
				January 1, 2011. For items and services furnished on or after such date, no
				payment shall be made under section 1903 to any State.
								(b)Block grant
				payment for acute care services
								(1)In
				generalThe block grant
				payment amount under this subsection for a State—
									(A)for 2011 is equal
				to the total Federal payments under this title and title XXI to the State for
				calendar quarters in 2010 (other than payments for medical assistance for
				long-term care services, as defined for purposes of subsection (e)), increased
				by the inflation adjustment factor for the year (described in paragraph (2));
				or
									(B)for a subsequent year is, subject to
				subsection (d), equal to the block grant payment amount under this subsection
				for the State for the previous year increased by the inflation adjustment
				factor for the year (described in paragraph (2)) and a population growth factor
				(described in paragraph (3)).
									(2)Inflation
				adjustment factorThe
				inflation adjustment factor in this paragraph for a year is equal to the
				average of the projected annual rate of increase in the consumer price index
				for urban consumers (all items; U.S. city average) and the percentage increase
				in the MEI (as defined in section 1842(i)(3)) for the year.
								(3)Population
				growth factorThe Secretary
				shall determine and apply a population growth factor based on the percentage
				increase in the population included in the computation of National Health
				Expenditures from the calendar year in which the previous fiscal year ends to
				the calendar year in which the fiscal year involved ends, as most recently
				published by the Secretary, but adjusted among the States so as to reflect
				differences in relative population growth rates among such States.
								(4)LimitationPayment under this subsection shall only be
				available to States for costs of health care and related administrative
				costs.
								(5)No requirement for
				State matching paymentNothing in this subsection shall be
				construed as requiring a State to make any matching payments as a condition of
				receiving payment under this subsection.
								(6)Periodicity of
				paymentsThe Secretary shall provide for making payments under
				this subsection on a quarterly or other appropriate basis.
								(c)Maintenance of
				effort (MOE) requirement
								(1)In
				generalThe maintenance of effort requirement under this
				subsection for a State for a year is to provide for payment in the MOE amount
				specified in paragraph (2) for the year for purposes described in, and in
				accordance with, paragraph (3).
								(2)MOE
				amountThe MOE amount specified in this paragraph for a
				State—
									(A)for 2011 is equal
				to the amount of expenditures of the State under this title and title XXI for
				calendar quarters in 2009, not taking into account Federal payments made to the
				State under the respective title and not taking into account such payments that
				are attributable to medical assistance for long-term care services (as defined
				for purposes of subsection (e)), increased by the inflation adjustment factor
				described in subsection (b)(2) for 2010 and further increased by such factor
				for 2011; or
									(B)for a subsequent year is equal to the MOE
				amount specified in this paragraph for the State for the previous year
				increased by the inflation adjustment factor described in subsection (b)(2) for
				such subsequent year.
									(3)Application
				toward spendingPayments by a State shall be used for the
				following purposes, with priority given to such purposes in the following
				order:
									(A)To develop an
				auto-enrollment program for previously eligible Medicaid recipients.
									(B)To assist
				individuals in low-income families (as defined by the State) and high-cost
				individuals and families (for those for whom insurance is unavailable or very
				expensive because of their health status) to purchase qualifying health
				insurance. Eligible expenses shall include direct assistance with premiums and
				cost-sharing.
									(C)For purposes of
				funding qualified high risk pools (as defined in section 2744(c)(2) of the
				Public Health Service Act).
									(D)For establishment
				and funding of reinsurance mechanisms.
									(E)For establishment
				and maintenance of networks designed to improve consumer information,
				transparency in price and quality data, and reduction in transaction costs
				associated with enrolling individuals in health insurance coverage.
									(d)Phase-out of DSH
				payments
								(1)In
				generalNotwithstanding any
				other provision of law, the amount of DSH allotment otherwise provided under
				section 1923(f) for each State for a fiscal year shall be reduced—
									(A)by 25 percent for
				fiscal year 2011;
									(B)by 50 percent for
				fiscal year 2012;
									(C)by 75 percent for
				fiscal year 2013; and
									(D)entirely for
				fiscal year 2014 and each succeeding fiscal year.
									(2)Adjustment in
				block grantThe amount of any block grant for a State under
				subsection (b) for a fiscal year shall be adjusted to reflect the amount of
				reductions in DSH allotment under paragraph (1) for the State and the fiscal
				year.
								(e)Block grant for
				long-term care services
								(1)In
				generalNotwithstanding any
				other provision of this title, instead of any payment under this title to a
				State for long-term care services (as defined by the Secretary), the Secretary
				shall pay to a State the long-term care block grant amount specified in
				paragraph (2).
								(2)Long-term care
				block grant amountThe long-term block grant payment amount under
				this paragraph for a State—
									(A)for 2011 is equal
				to the total Federal payments under this title to the State for calendar
				quarters in 2010 for long-term care services, as defined for purposes of
				paragraph (1), increased by the inflation adjustment factor for the year
				(described in subsection (b)(2)); or
									(B)for a subsequent year is equal to the
				long-term care block grant payment amount under this paragraph for the State
				for the previous year increased by such inflation adjustment factor for the
				year.
									(3)Application of
				provisionsThe provisions of paragraphs (3), (4), and (5) of
				subsection (b) shall apply to payments under this subsection.
								(4)Effective date;
				implementationThis subsection shall first take effect as of
				January 1, 2011. For long-term care items and services furnished on or after
				such date, no payment shall be made under section 1903 to any
				State.
								.
				202.SCHIP
			 Reform
				(a)In
			 generalEffective for items
			 and services furnished on or after January 1, 2011, title XXI of the Social
			 Security Act is repealed.
				(b)ConstructionSubsection
			 (a) shall not affect payment for items and services furnished before such
			 date.
				IIIMedicare
			 Reform
			ANew Medicare
			 Program
				301.Benefit
			 changesTitle XVIII of the
			 Social Security Act is amended by inserting after section 1809 the following
			 new section:
					
						1809A.Program for new Medicare beneficiaries beginning in
		  2019(a)Application
								(1)In
				generalNotwithstanding any
				other provision of law (including sections 226 and 226A), the provisions of
				this section shall apply to individuals (other than individuals entitled to
				benefits only because of the application of section 1881(d)) who first become
				entitled to benefits under part A, or whose coverage period under part B
				begins, on or after January 1, 2019.
								(2)No impact on
				FICA/SECA tax revenuesNothing in this section shall be construed
				as affecting revenues through the payment of hospital insurance taxes under
				sections 1401(b), 3101(b), and 3111(b) of the Internal Revenue Code of
				1986.
								(3)No impact on
				other beneficiaries
									(A)In
				generalThis section shall not apply to individuals not described
				in paragraph (1).
									(B)No impact on
				computation of medicare premiums for older Medicare
				beneficiariesPremiums under parts A, B, and D shall be computed
				for individuals not described in paragraph (1) based on the average costs that
				the Secretary estimates would have been applicable if this section did not
				apply.
									(b)Alternative
				benefits
								(1)In
				generalAn individual
				described in subsection (a)(1) is only entitled to benefits under this title in
				accordance with this section. In the case of such an individual who has
				qualified health insurance coverage, the individual is entitled under this
				section—
									(A)to an
				income-related payment under subsection (c); and
									(B)in the case of a
				low-income individual (as defined in paragraph (3) of subsection (d)), to a
				contribution to a medical savings account of the individual in the amount
				specified in such subsection.
									(2)Alternative
				premium obligationsAn
				individual described in subsection (a)(1)—
									(A)is not responsible
				for payment of any premium otherwise applicable under part B or D; but
									(B)is responsible for
				payment of the premium for qualified health insurance coverage referred to in
				paragraph (1) and may apply the income-related payment under subsection (c)
				toward such premium.
									(3)Qualified health
				insurance coverage definedIn
				this subsection, the term qualified health insurance coverage
				means health benefits coverage, whether under a group health plan, health
				insurance coverage or otherwise, but does not include coverage under a health
				plan if substantially all of its coverage is coverage described in section
				223(c)(1)(B) of the Internal Revenue Code of 1986.
								(c)Income-related
				payment
								(1)In
				generalThe amount of the
				income-related payment under this subsection for an individual for a year is
				equal to—
									(A)the annual amount
				specified for the year in paragraph (2);
									(B)subject to
				reduction under paragraph (3) (relating to higher income individuals);
									(C)further subject to
				adjustment under paragraph (4); and
									(D)subject to
				pro-ration under paragraph (5).
									(2)Annual
				amount
									(A)In
				generalThe annual amount specified in this paragraph—
										(i)for 2019 is
				$9,500; and
										(ii)for any
				subsequent year is the annual amount specified in this paragraph for the
				preceding year increased by the annual inflation adjustment described in
				subparagraph (B) for such subsequent year.
										Any
				amount computed under clause (ii) that is not a multiple of $12 shall be
				rounded to the nearest multiple of $12.(B)Annual inflation
				adjustmentThe annual inflation adjustment under this
				subparagraph for a year is equal to the average of—
										(i)the annual rate of
				increase in the consumer price index for urban consumers (all items; U.S. city
				average) for the year, as projected by the Secretary in consultation with the
				Bureau of Labor Statistics before the beginning of the year; and
										(ii)the annual rate of increase in the medical
				care component of the consumer price index for all urban consumers (U.S. city
				average) for the year, as projected by the Secretary in consultation with the
				Bureau of Labor Statistics before the beginning of the year.
										(3)Reduction for
				higher-income individuals
									(A)In
				generalIn the case of an
				individual whose modified adjusted gross income exceeds the threshold amount
				specified in paragraph (2) of section 1839(i), as adjusted under paragraph (5)
				of such section, the annual amount under paragraph (2) shall be reduced by the
				adjustment percentage specified in subparagraph (B).
									(B)Adjustment
				percentageIn the case of an individual for whom the applicable
				percentage specified in section 1839(i)(3)(C)—
										(i)is
				less than 80 percent, the adjustment percentage under this subparagraph shall
				be 50 percent; or
										(ii)is equal to 80
				percent, the adjustment percentage under this subparagraph shall be 70
				percent.
										(C)Application of
				certain provisionsThe provisions of paragraphs (4) through (6)
				of section 1839(i) shall apply under this paragraph in the same manner as they
				apply for purposes of such section.
									(4)Risk, geographic
				area, and other adjustments
									(A)Risk
				adjustmentThe payment amount
				under this subsection for an individual shall be adjusted, using a methodology
				specified by the Secretary, in a manner that takes into account the relative
				risk factors (such as those described in section 1853(a)(1)(C)(i)) associated
				with such individual. Such adjustment shall be made in such a manner as not to
				change the total amount of payments made under this subsection as a result of
				such adjustment.
									(B)Partial
				geographic area adjustmentSuch payment amount for an individual
				also shall be adjusted, using a methodology specified by the Secretary, in a
				manner that takes into account the relative differences in area health care
				costs for the area in which the individual resides compared to other areas.
				Such adjustment shall be made in such a manner as not to change the total
				amount of payments made under this subsection as a result of such adjustment.
				The Secretary shall provide for a decrease over time in the adjustment made
				under this subparagraph.
									(C)Certain part A
				buy-in individualsSuch payment amount for an individual who is
				not eligible for benefits under part A pursuant to section 226 or 226A shall be
				adjusted by such proportion or amount as the Secretary determines appropriate
				to take into account premiums that would otherwise be payable under section
				1818 or 1818A for benefits under part A.
									(5)Pro-ratio for
				partial year of eligibilityIn the case of an individual whose
				entitlement under this section is for less than an entire year, the payment
				amount under this subsection shall be pro-rated to reflect the portion of the
				year included in such entitlement.
								(6)Payment on
				periodic basisThe Secretary shall provide for the payment under
				this subsection on an appropriate monthly or other periodic basis.
								(d)Contribution to a
				medical savings account (MSA) for low-income individuals
								(1)In
				generalThe amount of the contribution under subsection (b)(1)(B)
				to a medical savings account of a low-income individual is equal—
									(A)in the case of an
				individual described in clause (i) or (ii) of paragraph (4)(A), to the full MSA
				contribution amount (as defined in paragraph (2)); or
									(B)in the case of any
				other individual, to 75 percent of the full MSA contribution amount.
									(2)Full MSA
				contribution amountFor
				purposes of this subsection, the term full MSA contribution amount
				means, for a year for an individual, an amount to be equivalent to the full
				amount of the average deductible of a high-deductible health plan (as defined
				in section 223(c)(2) of the Internal Revenue Code of 1986) as determined by the
				Secretary.
								(3)No Medicaid
				coverage for Medicare-covered services
									(A)In
				generalIn the case of an individual who is eligible to be
				provided a contribution to a medical savings account under this subsection, the
				individual is not entitled to any payment under a State plan under title XIX
				with respect to any benefits relating to items and services for which coverage
				is provided under this title.
									(B)ConstructionSubparagraph
				(A) shall not affect the continued provision of medical assistance under title
				XIX for items and services, such as dental, vision, or long-term care facility
				services, for which benefits are not provided under this title regardless of
				medical necessity.
									(4)Periodic
				paymentThe Secretary shall
				provide for the contribution into medical savings accounts of amounts under
				this subsection on an appropriate monthly or other periodic basis.
								(5)Low-income
				individual defined
									(A)In
				generalFor purposes of this
				section, the term low-income individual means an individual
				described in subsection (a)(1)—
										(i)who
				meets the requirement of section 1936(c)(6)(A)(ii) (relating to a full-benefit
				dual eligible individual);
										(ii)whose income (as
				determined under section 1612 for purposes of the supplemental security income
				program, except as provided in subparagraph (B)) does not exceed 100 percent of
				the official income poverty line (referred to in section 1905(p)(1)) applicable
				to a family of the size involved; or
										(iii)whose income (as
				so determined) exceeds 100 percent, but does not exceed 150 percent, of such
				official income poverty line applicable to a family of the size
				involved.
										(B)Application of
				special rule regarding application of Social Security
				increasesThe provisions of subparagraph (D) of section
				1905(p)(2) shall apply to determinations of income under subparagraph (A) in
				the same manner they apply under such section.
									(C)Determination
				processThe Secretary shall specify a process for the
				determination of whether individuals are low-income
				individuals.
									.
				302.Unified
			 Medicare Trust Fund
					(a)In
			 generalThe Federal Hospital Insurance Trust Fund (established
			 under section 1817 of the Social Security Act) and the Federal Supplementary
			 Medical Insurance Trust Fund (established under section 1841 of such Act) are
			 hereby consolidated into a unified Medicare trust fund. Such trust fund shall
			 have separate accounts for parts A, B, and D of such title and shall be
			 administered by the same board of trustees that administers the current Trust
			 Funds.
					(b)ConstructionNothing
			 in this section shall be construed as affecting the actual transfer of funds or
			 computations of amounts of premiums under any part of the Medicare
			 program.
					(c)SolvencyThe
			 Medicare trustee shall establish a measure of program solvency for the Medicare
			 program of total outlays as a measure of gross domestic product.
					BChanges in Current
			 Medicare Program
				311.Income-related
			 reduction in Part D premium subsidy
					(a)Income-related
			 reduction in Part D premium subsidy
						(1)In
			 generalSection 1860D–13(a) of the Social Security Act (42 U.S.C.
			 1395w–113(a)) is amended by adding at the end the following new
			 paragraph:
							
								(7)Reduction in
				premium subsidy based on income
									(A)In
				generalIn the case of an individual whose modified adjusted
				gross income exceeds the threshold amount applicable under paragraph (2) of
				section 1839(i) (including application of paragraph (5) of such section) for
				the calendar year, the monthly amount of the premium subsidy applicable to the
				premium under this section for a month after December 2009 shall be reduced
				(and the monthly beneficiary premium shall be increased) by the monthly
				adjustment amount specified in subparagraph (B).
									(B)Monthly
				adjustment amountThe monthly adjustment amount specified in this
				subparagraph for an individual for a month in a year is equal to the product
				of—
										(i)the quotient
				obtained by dividing—
											(I)the applicable
				percentage determined under paragraph (3)(C) of section 1839(i) (including
				application of paragraph (5) of such section) for the individual for the
				calendar year reduced by 25.5 percent; by
											(II)25.5 percent;
				and
											(ii)the base
				beneficiary premium (as computed under paragraph (2)).
										(C)Modified
				adjusted gross incomeFor purposes of this paragraph, the term
				modified adjusted gross income has the meaning given such term in
				subparagraph (A) of section 1839(i)(4), determined for the taxable year
				applicable under subparagraphs (B) and (C) of such section.
									(D)Determination by
				commissioner of Social SecurityThe Commissioner of Social
				Security shall make any determination necessary to carry out the income-related
				reduction in premium subsidy under this paragraph.
									(E)Procedures to
				assure correct income-related reduction in premium subsidy
										(i)Disclosure of
				base beneficiary premiumNot later than September 15 of each year
				beginning with 2009, the Secretary shall disclose to the Commissioner of Social
				Security the amount of the base beneficiary premium (as computed under
				paragraph (2)) for the purpose of carrying out the income-related reduction in
				premium subsidy under this paragraph with respect to the following year.
										(ii)Additional
				disclosureNot later than October 15 of each year beginning with
				2009, the Secretary shall disclose to the Commissioner of Social Security the
				following information for the purpose of carrying out the income-related
				reduction in premium subsidy under this paragraph with respect to the following
				year:
											(I)The modified
				adjusted gross income threshold applicable under paragraph (2) of section
				1839(i) (including application of paragraph (5) of such section).
											(II)The applicable
				percentage determined under paragraph (3)(C) of section 1839(i) (including
				application of paragraph (5) of such section).
											(III)The monthly
				adjustment amount specified in subparagraph (B).
											(IV)Any other
				information the Commissioner of Social Security determines necessary to carry
				out the income-related reduction in premium subsidy under this
				paragraph.
											(F)Rule of
				constructionThe formula used to determine the monthly adjustment
				amount specified under subparagraph (B) shall only be used for the purpose of
				determining such monthly adjustment amount under such
				subparagraph.
									.
						(2)Collection of
			 monthly adjustment amountSection 1860D–13(c) of the Social
			 Security Act (42 U.S.C. 1395w–113(c)) is amended—
							(A)in paragraph (1),
			 by striking (2) and (3) and inserting (2), (3), and
			 (4); and
							(B)by adding at the
			 end the following new paragraph:
								
									(4)Collection of
				monthly adjustment amount
										(A)In
				generalNotwithstanding any other provision of this subsection or
				section 1854(d)(2), subject to subparagraph (B), the amount of the
				income-related reduction in premium subsidy for an individual for a month (as
				determined under subsection (a)(7)) shall be paid through withholding from
				benefit payments in the manner provided under section 1840.
										(B)AgreementsIn
				the case where the monthly benefit payments of an individual that are withheld
				under subparagraph (A) are insufficient to pay the amount described in such
				subparagraph, the Commissioner of Social Security shall enter into agreements
				with the Secretary, the Director of the Office of Personnel Management, and the
				Railroad Retirement Board as necessary in order to allow other agencies to
				collect the amount described in subparagraph (A) that was not withheld under
				such
				subparagraph.
										.
							(b)Conforming
			 amendments
						(1)MedicarePart
			 D of title XVIII of the Social Security Act (42 U.S.C. 1395w–101 et seq.) is
			 amended—
							(A)in section
			 1860D–13(a)(1)—
								(i)by
			 redesignating subparagraph (F) as subparagraph (G);
								(ii)in
			 subparagraph (G), as redesignated by clause (i), by striking (D) and
			 (E) and inserting (D), (E), and (F); and
								(iii)by
			 inserting after subparagraph (E) the following new subparagraph:
									
										(F)Increase based
				on incomeThe monthly beneficiary premium shall be increased
				pursuant to paragraph (7).
										;
				and
								(B)in section
			 1860D–15(a)(1)(B), by striking paragraph (1)(B) and inserting
			 paragraphs (1)(B) and (1)(F).
							(2)Internal Revenue
			 CodeSection 6103(l)(20) of the Internal Revenue Code of 1986
			 (relating to disclosure of return information to carry out Medicare part B
			 premium subsidy adjustment) is amended—
							(A)in the heading, by
			 striking part B premium
			 subsidy adjustment and inserting
			 parts B and D premium
			 subsidy adjustments;
							(B)in subparagraph
			 (A)—
								(i)in
			 the matter preceding clause (i), by inserting or 1860D–13(a)(7)
			 after 1839(i); and
								(ii)in
			 clause (vii), by inserting after subsection (i) of such section
			 the following: or under section 1860D–13(a)(7) of such Act;
			 and
								(C)in subparagraph
			 (B)—
								(i)by
			 inserting or such section 1860D–13(a)(7) before the period at
			 the end;
								(ii)as
			 amended by clause (i), by inserting or for the purpose of resolving tax
			 payer appeals with respect to any such premium adjustment before the
			 period at the end; and
								(iii)by
			 adding at the end the following new sentence: Officers, employees, and
			 contractors of the Social Security Administration may disclose such return
			 information to officers, employees, and contractors of the Department of Health
			 and Human Services, the Office of Personnel Management, the Railroad Retirement
			 Board, the Department of Justice, and the courts of the United States to the
			 extent necessary to carry out the purposes described in the preceding
			 sentence.; and
								(D)by adding at the
			 end the following new subparagraph:
								
									(C)Timing of
				disclosureReturn information shall be disclosed to officers,
				employees, and contractors of the Social Security Administration under
				subparagraph (A) not later than the date that is 90 days prior to the date on
				which the taxpayer first becomes entitled to benefits under part A of title
				XVIII of the Social Security Act or eligible to enroll for benefits under part
				B of such
				title.
									.
							312.Reduction in
			 hospital market basket increasesNotwithstanding any other provision of
			 law:
					(1)Outpatient
			 hospital servicesFor 2010 and each succeeding year, the OPD fee
			 schedule increase factor otherwise computed under section 1833(t)(3)(C)(iv) of
			 the Social Security Act (42 U.S.C. 1395l(t)(3)(C)(iv)) shall be reduced by .4
			 percentage points.
					(2)Inpatient
			 hospital servicesFor fiscal year 2010 and each succeeding fiscal
			 year, the applicable percentage increase otherwise computed under clauses (i)
			 and (ii) of section 1886(b)(3)(B) of such Act (42 U.S.C. 1395ww(b)(3)(B)) shall
			 be reduced by .4 percentage points.
					313.Elimination of
			 indexing of income thresholds for Part B income-related premiums
					(a)In
			 generalSection 1839(i) of
			 the Social Security Act (42 U.S.C. 1395r(i)) is amended by striking paragraph
			 (5).
					(b)Effective
			 dateThe amendment made by subsection (a) shall apply to premiums
			 for years beginning with 2010.
					IVSocial Security
			 reform
			401.Short title and
			 table of contents of title
				(a)Short title of
			 titleThis title may be cited as the Social Security Personal Savings Guarantee and Prosperity
			 Act of 2009.
				(b)Table of
			 contents of titleThe table of contents for this title is as
			 follows:
					
						Title IV—Social Security reform
						Sec. 401. Short title and table of contents of
				title.
						Sec. 402. Establishment of Personal Social Security Savings
				Program.
							Part B—Personal Social Security Savings Program
							Sec. 251. Definitions.
							Sec. 252. Social Security Personal Savings Fund.
							Sec. 253. Participation in Program.
							Sec. 254. Personal Social Security savings
				  accounts.
							Sec. 255. Tier I Investment Fund.
							Sec. 256. Tier II Investment Fund.
							Sec. 257. Tier III Investment Options.
							Sec. 258. Personal Social Security savings annuity and other
				  distributions.
							Sec. 259. Guarantee of promised benefits.
							Sec. 260. Personal Social Security Savings Board.
							Sec. 261. Executive Director.
						Sec. 403. Monthly insurance benefits for participating
				individuals.
						Sec. 404. Tax treatment of accounts.
						Sec. 405. Self-Liquidating Social Security Transition
				Fund.
						Sec. 406. Budgetary treatment of Social Security.
						Sec. 407. Accounting for the Old-Age, Survivors, and Disability
				Insurance Program and the Personal Social Security Savings Program.
						Sec. 408. Progressive indexing of benefits for old-age, wife’s,
				and husband’s insurance benefits.
						Sec. 409. Enhancements to Part A benefits.
					
				402.Establishment of
			 Personal Social Security Savings Program
				(a)In
			 generalTitle II of the Social Security Act is amended—
					(1)by inserting
			 before section 201 the following:
						
							AInsurance
				benefits
							;
						and(2)by adding at the
			 end the following new part:
						
							BPersonal Social
				Security Savings Program
								251.DefinitionsFor purposes of this part—
									(1)Participating
				individualThe term participating individual has the
				meaning provided in section 253(a).
									(2)BoardThe
				term Board means the Personal Social Security Savings Board
				established under section 260.
									(3)Executive
				DirectorThe term Executive Director means the
				Executive Director appointed under section 261.
									(4)Personal Social
				Security savings accountThe term personal social security
				savings account means an account established under section
				254(a).
									(5)Personal social
				security savings annuityThe term personal social security
				savings annuity means an annuity approved by the Board under section
				258(b)(3).
									(6)Savings
				FundThe term Savings Fund means the Social Security
				Personal Savings Fund established under section 252.
									(7)Tier I
				Investment FundThe term Tier I Investment Fund
				means the trust fund created under section 255.
									(8)Tier II
				Investment FundThe term Tier II Investment Fund
				means the trust fund created under section 256.
									(9)Tier III
				Investment OptionThe term Tier III Investment
				Option means an investment option which is—
										(A)offered by an
				eligible entity certified by the Board under section 257(b); and
										(B)approved by the
				Board under section 257(c).
										252.Social Security
				Personal Savings Fund
									(a)Establishment of
				Savings Fund
										(1)EstablishmentThere is established in the Treasury of the
				United States a trust fund to be known as the Social Security Personal
				Savings Fund.
										(2)Amounts in
				FundThe Savings Fund shall
				consist of—
											(A)all amounts
				transferred to or deposited into the Savings Fund under subsection (b),
				increased by the total net earnings from investments of sums in the Savings
				Fund attributable to such transferred or deposited amounts, and reduced by the
				total net losses from investments of such sums, and
											(B)the reserves held
				in the Annuity Reserves Account established under section 258(b)(3), increased
				by the total net earnings from investments of such reserves, and reduced by the
				total net losses from investments of such reserves.
											(3)TrusteesThe
				Board shall serve as trustees of the Savings Fund.
										(4)Budget
				authority; appropriationThis
				part constitutes budget authority in advance of appropriations Acts and
				represents the obligation of the Board to provide for the payment of amounts
				provided under this part. The amounts held in the Savings Fund are appropriated
				and shall remain available without fiscal year limitation.
										(b)Deposits into
				Fund
										(1)In
				generalDuring each calendar
				year, the Secretary of the Treasury shall deposit into the Savings Fund, from
				amounts held in the Federal Old-Age and Survivors Insurance Trust Fund, a total
				amount equal, in the aggregate, to 100 percent of the redirected social
				security contribution for such calendar year of each individual who is a
				participating individual for such calendar year.
										(2)Transfers based
				on estimates
											(A)In
				generalThe amounts deposited
				pursuant to paragraph (1) shall be transferred in at least weekly payments from
				the Federal Old-Age and Survivors Insurance Trust Fund to the Savings
				Fund.
											(B)Determination of
				amountsThe amounts
				transferred under subparagraph (A) shall be determined on the basis of
				estimates, made by the Commissioner of Social Security and certified to the
				Secretary of the Treasury, of the wages paid to, and self-employment income
				derived by, participating individuals. Proper adjustments shall be made in
				amounts subsequently transferred to the extent prior estimates were in excess
				of or were less than actual amounts transferred.
											(3)Redirected
				Social Security contributionsFor purposes of paragraph
				(1)—
											(A)In
				generalThe term
				redirected social security contributions means, with respect to an
				individual for a calendar year, the sum of—
												(i)the product
				derived by multiplying—
													(I)the sum of the total wages paid to, and
				self-employment income derived by, such individual during such calendar year,
				to the extent such total wages and self-employment income do not exceed the
				base amount for such calendar year; by
													(II)the applicable
				base percentage for the calendar year; and
													(ii)the product
				derived by multiplying—
													(I)the sum of the total wages paid to, and
				self-employment income derived by, such individual during such calendar year,
				to the extent such total wages and self-employment income exceed the base
				amount (taking into account the limits imposed by the contribution and benefit
				base under section 230); by
													(II)the applicable
				supplemental percentage for the calendar year.
													(B)Base
				amountFor purposes of subparagraph (A)—
												(i)Initial base
				amountThe base amount for calendar year 2012 is $10,000.
												(ii)Adjustments to
				base amountThe base amount
				for any calendar year after 2012 is the product derived by multiplying $10,000
				by a fraction—
													(I)the numerator of which is the national
				average wage index (as defined in section 209(k)) for the first of the 2
				preceding calendar years; and
													(II)the denominator of which is the national
				average wage index (as so defined) for 2010.
													(C)Applicable base
				percentageFor purposes of subparagraph (A), the applicable base
				percentage for a calendar year is—
												(i)for calendar years
				after 2011 and before 2022, 2 percent;
												(ii)for calendar
				years after 2021 and before 2032, 4 percent;
												(iii)for calendar
				years after 2031 and before 2042, 6 percent; and
												(iv)for calendar
				years after 2041, 8 percent.
												(D)Applicable
				supplemental percentageFor purposes of subparagraph (A), the
				applicable supplemental percentage for a calendar year is—
												(i)for calendar years
				after 2011 and before 2022, 1 percent;
												(ii)for calendar
				years after 2021 and before 2032, 2 percent;
												(iii)for calendar
				years after 2031 and before 2042, 3 percent; and
												(iv)for calendar
				years after 2041, 4 percent.
												(c)AvailabilityThe sums in the Savings Fund are
				appropriated and shall remain available without fiscal year limitation—
										(1)to invest funds in the Tier I Investment
				Fund of the Savings Fund and the Tier II Investment Fund of the Savings Fund
				under sections 255 and 256, respectively;
										(2)to transfer into Tier III Investment
				Options under section 257;
										(3)to make distributions in accordance with
				section 258; and
										(4)to pay the administrative expenses of the
				Board in accordance with subsection (e).
										(d)Limitations on
				use of funds
										(1)In
				generalSums in the Savings
				Fund credited to a participating individual’s personal social security savings
				account may not be used for, or diverted to, purposes other than for the
				exclusive benefit of the participating individual or the participating
				individual’s beneficiaries under this part.
										(2)AssignmentsSums in the Savings Fund may not be
				assigned or alienated and are not subject to execution, levy, attachment,
				garnishment, or other legal process.
										(e)Payment of
				administrative expensesAdministrative expenses incurred to carry
				out this part shall be paid out of net earnings in the Savings Fund in
				conjunction with the allocation of investment earnings and losses under section
				254(c).
									(f)LimitationThe sums in the Savings Fund shall not be
				appropriated for any purpose other than the purposes specified in this part and
				may not be used for any other purpose.
									253.Participation in
				Program
									(a)Participating
				individualFor purposes of this part, the term
				participating individual means any individual—
										(1)(A)who receives wages in
				any calendar year after December 31, 2011, on which there is imposed a tax
				under section 3101(a) of the Internal Revenue Code of 1986, or
											(B)who derives self-employment income for
				a taxable year beginning after December 31, 2011, on which there is imposed a
				tax under section 1401(a) of the Internal Revenue Code of 1986,
											(2)who is born on or
				after January 1, 1955, and
										(3)who has not filed
				an election to renounce such individual’s status as a participating individual
				under subsection (b) or has filed such an election and has subsequently filed
				an election to reinstate such individual’s status as a participating individual
				under subsection (c).
										(b)Renunciation of
				participation
										(1)In
				generalAn individual—
											(A)who has not
				attained retirement age (as defined in section 216(l)(1)), and
											(B)with respect to
				whom no distribution has been made from amounts credited to the individual’s
				personal social security savings account for the purchase of a personal social
				security savings annuity,
											may elect,
				in such form and manner as shall be prescribed in regulations of the Board, to
				renounce such individual’s status as a participating individual
				for purposes of this part. Upon completion of the procedures provided for under
				paragraph (2), any such individual who has made such an election shall not be
				treated as a participating individual under this part, effective as if such
				individual had never been a participating individual. The Board shall provide
				for immediate notification of such election to the Commissioner of Social
				Security, the Secretary of the Treasury, and the Executive Director.(2)ProcedureThe
				Board shall prescribe by regulation procedures governing the termination of an
				individual's status as participating individual pursuant to an
				election under this subsection. Such procedures shall include—
											(A)prompt closing of
				the individual’s personal social security savings account established under
				section 254,
											(B)revocation of any
				benefit credit certificate assigned to the individual’s personal social
				security savings account under section 255, and
											(C)prompt transfer to
				the Federal Old-Age and Survivors Insurance Trust Fund as general receipts of
				any amount held in the Tier II Investment Fund of the Savings Fund or under a
				Tier III Investment Option pursuant to section 256 or 257 and credited to such
				individual’s personal social security savings account.
											(c)Reinstatement of
				participation
										(1)In
				generalAny individual who
				has filed an election under subsection (b) to renounce such individual's status
				as a participating individual under this part may elect, in such
				form and manner as shall be prescribed in regulations of the Board, to
				reinstate such status. Such regulations shall provide for regular, periodic
				opportunities for the filing of such an election. The Board shall provide for
				immediate notification to the Commissioner of Social Security, the Secretary of
				the Treasury, and the Executive Director of such election.
										(2)Effectiveness of
				reinstatementAn election
				under this subsection shall be effective with respect to wages earned, and
				self-employment income derived, on the earliest date on which the Board
				determines is practicable to make such election effective following the date of
				the filing of the election. The individual filing the election shall be treated
				as becoming a participating individual under this part on the effective date of
				the election as if such individual first met the requirements of subsection (a)
				on such date.
										(3)IrrevocabilityAn
				election under this subsection shall be irrevocable.
										254.Personal Social
				Security savings accounts
									(a)Establishment of
				publicly administered system of personal security savings
				accountsAs soon as
				practicable after the later of January 1, 2012, or the date on which an
				individual becomes a participating individual under this part, the Executive
				Director shall establish a personal social security savings account for such
				individual. Such account shall be the means by which amounts held in the Tier I
				Investment Fund and the Tier II Investment Fund of the Savings Fund under
				sections 255 and 256 and amounts held under Tier III Investment Options under
				section 257 are credited to such individual, under procedures which shall be
				established by the Board by regulation. Each account of a participating
				individual shall be identified to such participating individual by means of the
				participating individual’s social security account number.
									(b)Account
				balanceThe balance in a
				participating individual’s account at any time is the sum of—
										(1)the balance in the
				Tier I Investment Fund of the Savings Fund credited to such participating
				individual prior to transfer of the credited amount to the Tier II Investment
				Fund of the Savings Fund; plus
										(2)the excess
				of—
											(A)all deposits in the Tier II Investment Fund
				of the Savings Fund credited to such participating individual’s personal social
				security savings account, subject to such increases and reductions as may
				result from allocations made to and reductions made in the account pursuant to
				subsection (c)(1); over
											(B)amounts paid out of the Tier II Investment
				Fund in connection with amounts credited to such participating individual’s
				personal social security savings account; plus
											(3)the excess
				of—
											(A)the deposits in the Tier III Investment
				Options credited to such participating individual’s personal social security
				savings account, subject to such increases and reductions as may result from
				amounts credited to, and reductions made in, the account pursuant to subsection
				(c)(2); over
											(B)amounts paid out of the Tier III Investment
				Options of such participating individual.
											The
				calculation made under paragraph (3) shall be made separately for each Tier III
				Investment Option of the participating individual. The Board shall also hold
				for the participating individual any benefit credit certificate assigned to the
				participating individual’s personal social security savings account under
				section 255.(c)Allocation of
				earnings and lossesPursuant
				to regulations which shall be prescribed by the Board, the Executive Director
				shall allocate to each personal social security savings account an amount equal
				to the net earnings and net losses from each investment of sums—
										(1)in the Tier I Investment Fund and the Tier
				II Investment Fund which are attributable to sums credited to such account
				reduced by an appropriate share of the administrative expenses paid out of the
				net earnings, as determined by the Executive Director; and
										(2)in the Tier III Investment Options which
				are attributable to sums credited to such account reduced by the administrative
				expenses paid out of the net earnings.
										255.Tier I
				Investment Fund
									(a)Establishment of
				Tier I Investment Fund
										(1)In
				generalThe Savings Fund shall include a separate fund to be
				known as the Tier I Investment Fund.
										(2)Amounts in
				fundThe Tier I Investment Fund consists of all amounts derived
				from payments into the Fund under section 252(b) and remaining after investment
				of such amounts under subsection (b), including additional amounts derived as
				income from such investments.
										(3)Use of
				fundsThe amounts held in the Fund are appropriated and shall
				remain available without fiscal year limitation—
											(A)to be held for
				investment on behalf of participating individuals under subsection (b),
											(B)to pay the
				administrative expenses related to the Fund, and
											(C)to make transfers
				from the Fund under subsection (c)(2).
											(b)Investment of
				Fund balanceFor purposes of investment of the Tier I Investment
				Fund, the Board shall contract with appropriate professional asset managers,
				recordkeepers, and custodians selected for investment of amounts held in the
				Fund, so as to provide for investment of the balance of the Fund, in a manner
				providing broad diversification in accordance with regulations of the Board,
				in—
										(1)insurance
				contracts,
										(2)certificates of
				deposit, or
										(3)other instruments
				or obligations selected by such asset managers,
										which
				return the amount invested and pay interest, at a specified rate or rates, on
				that amount during a specified period of time.(c)Separate
				crediting to personal Social Security savings accounts and transfers to the
				Tier II Investment Fund or to Tier III Investment Options
										(1)Crediting to
				accounts
											(A)In
				generalSubject to this paragraph, the Board shall provide for
				prompt, separate crediting, as soon as practicable, of the amounts deposited in
				the Tier I Investment Fund to the personal social security savings account of
				each participating individual with respect to the redirected social security
				contributions (as defined in section 252(b)(3)) of such participating
				individual. The Board shall include in such crediting, with respect to each
				such individual, any increases or decreases in such amounts so as to reflect
				the net returns and losses from investment of the balance of the Fund prior to
				such crediting. For purposes of determining such increases and decreases for
				each calendar year, the amounts deposited into the Fund in connection with such
				individual during such calendar year shall be deemed to have been deposited on
				June 30 of such year.
											(B)Treatment of
				married participating individualsIf the participating individual
				is married as of the end of the calendar year in which the amounts to be
				credited were deposited in the Tier I Investment Fund and the spouse is also a
				participating individual, the personal social security savings account of the
				participating individual and the personal social security savings account of
				his or her spouse shall each be credited with 50 percent of such
				amounts.
											(2)Transfers from
				the Tier I Investment FundIn
				accordance with elections filed with the Board by a participating individual,
				any amount credited to the personal social security savings account of such
				participating individual under paragraph (1) shall be promptly transferred to
				the Tier II Investment Fund of the Savings Fund for investment in accordance
				with section 256 and, to the extent available under section 257, to Tier III
				Investment Options in accordance with section 257.
										(d)Treatment of
				amounts held in Tier I Investment FundSubject to this
				part—
										(1)until amounts
				deposited into the Tier I Investment Fund during any calendar year are credited
				to personal social security savings accounts, such amounts shall be treated as
				the unallocated property of all participating individuals with respect to whom
				amounts were deposited in the Fund during such year, jointly held in trust for
				such participating individuals in the Savings Fund, and
										(2)amounts deposited
				into the Fund which are credited to the personal social security savings
				account of a participating individual shall be treated as property of the
				participating individual, held in trust for such participating individual in
				the Savings Fund.
										256.Tier II
				Investment Fund
									(a)Establishment of
				Tier II Investment Fund
										(1)In
				generalThe Savings Fund shall include a separate fund to be
				known as the Tier II Investment Fund.
										(2)Amounts in
				FundThe Tier II Investment Fund consists of all amounts derived
				from payments into the Fund under section 255(c)(2) and remaining after
				investment of such amounts under subsection (b), including additional amounts
				derived as income from such investments.
										(3)Use of
				fundsThe amounts held in the Fund are appropriated and shall
				remain available without fiscal year limitation—
											(A)to be held for
				investment under subsection (b),
											(B)to pay the
				administrative expenses related to the Fund, and
											(C)to make transfers
				to Tier III Investment Options under section 257 or to make payments under
				section 258.
											(b)Payments into
				Tier II Investment Fund
										(1)In
				generalUpon the crediting under section 252 to the personal
				social security savings account of a participating individual of any amount
				held in the Tier I Investment Fund for any calendar year, the Board shall
				transfer from the Tier I Investment Fund into the Tier II Investment Fund any
				amount so credited to such participating individual’s account which is not
				transferred to a Tier III Investment Option pursuant to an election under
				section 257(a).
										(2)Ongoing separate
				creditingSubject to this paragraph, the Board shall provide for
				ongoing separate crediting to each participating individual’s personal social
				security savings account of the amounts deposited in the Tier II Investment
				Fund with respect to such participating individual, together with any increases
				or decreases therein so as to reflect the net returns and losses from
				investment thereof while held in the Fund.
										(c)Investment
				accounts
										(1)In
				generalFor purposes of investment of the Tier II Investment
				Fund, the Board shall divide the Fund into 6 investment accounts. The Board
				shall contract with appropriate investment managers, recordkeepers, and
				custodians selected for investment of amounts held in each investment account.
				Such accounts shall consist of—
											(A)a Lifecycle
				Investment Account,
											(B)a Government
				Securities Investment Account,
											(C)a Fixed Income
				Investment Account,
											(D)a Common Stock
				Index Investment Account,
											(E)a Small
				Capitalization Stock Index Investment Account, and
											(F)an International
				Stock Index Investment Account.
											(2)Election of
				investment options
											(A)Default investment
				accountExcept as provided in an election in effect under
				subparagraph (B), amounts held in the Tier II Investment Fund shall be credited
				to the Lifecycle Investment Account.
											(B)Election of
				transfers between investment accountsIn any case in which a
				participating individual who has an amount in such individual’s personal social
				security savings account credited to any of the investment accounts in the Tier
				II Investment Fund files with the Secretary of the Treasury a written election
				under this subparagraph, not more frequently than annually and in accordance
				with regulations of the Board, the Secretary of the Treasury shall transfer the
				full amount so credited in such investment account from such investment account
				to any one of the other investment accounts in the Tier II Investment Fund
				(whichever is designated in such election).
											(d)Lifecyle
				Investment Account
										(1)In
				generalThe investment manager, recordkeeper, and custodian
				selected for investment of amounts held in the Lifecyle Investment Account
				shall invest such amounts under regulations which shall be prescribed by the
				Board in a mix of equities and fixed income instruments so as to ensure, to the
				maximum extent practicable, that, of the total balance in the Fund credited to
				such account and available for investment (after allowing for administrative
				expenses), the percentage invested in fixed income instruments by individuals
				in designated cohorts, ranging in age up to those of at least retirement age,
				will increase in a linear progression from 0 percent to 100 percent as the
				cohort approaches retirement age.
										(2)Investment in
				equitiesIn accordance with regulations which shall be prescribed
				by the Board, the Board shall establish standards which must be met by equities
				selected for investment in the Lifecycle Investment Account. In conformity with
				such standards, the Board shall select, for purposes of such investment,
				indices which are comprised of equities the aggregate market value of which is,
				in each case, a reasonably broad representation of companies whose shares are
				traded on the equity markets. Amounts invested in equities under an investment
				option shall be held in a portfolio designed to replicate the performance of
				one or more of such indices.
										(3)Investment in
				fixed income instrumentsIn accordance with regulations which
				shall be prescribed by the Board, the Board shall establish standards which
				must be met by fixed income instruments selected for investment in the
				Lifecycle Investment Account. Such standards shall take into account the
				competing considerations of risk and return. Amounts invested in fixed income
				instruments in an investment option shall be held in a portfolio which shall
				consist of a diverse range of fixed income instruments, taking into full
				account the opposing considerations of risk and maximization of return.
										(e)Government
				Securities Investment Account
										(1)In
				generalAmounts in the Government Securities Investment Account
				shall be invested in securities of the United States Government as provided in
				this subsection.
										(2)Issuance of
				special obligationsThe Secretary of the Treasury is authorized
				to issue special interest-bearing obligations of the United States for purchase
				by the Tier II Investment Fund for purposes of investment of amounts in the
				Government Securities Investment Account. Such obligations shall have
				maturities fixed with due regard to the needs of the Fund as determined by the
				Board, and shall bear interest at a rate equal to the average market yield
				(computed by the Secretary of the treasury on the basis of market quotations as
				of the end of the calendar month next preceding the date of issue of such
				obligations) on all marketable interest-bearing obligations of the United
				States then forming a part of the public debt which are not due or callable
				earlier than 4 years after the end of such calendar month. Any average market
				yield computed under this paragraph which is not a multiple of one-eighth of 1
				percent shall be rounded to the nearest multiple of one-eighth of 1
				percent.
										(f)Fixed Income
				Investment AccountAmounts in the Fixed Income Investment Account
				shall be invested in instruments or obligations which return the amount
				invested and pay interest, at a specified rate or rates, on that amount during
				a specified period of time, consisting of instruments or obligations in one or
				more of the following categories:
										(1)insurance
				contracts;
										(2)certificates of
				deposit; or
										(3)other instruments
				or obligations selected by qualified professional asset managers.
										(g)Common Stock
				Index Investment Account
										(1)Portfolio
				designAmounts held in the Common Stock Investment Account shall
				be invested in a portfolio of common stock designed to replicate the
				performance of the index selected under paragraph (2). The portfolio shall be
				designed such that, to the extent practicable, the percentage of the balance in
				the Common Stock Index Investment Account that is invested in each stock is the
				same as the percentage determined by dividing the aggregate market value of all
				shares of that stock by the aggregate market value of all shares of all stocks
				included in such index.
										(2)Selection of
				indexThe Board shall select, for purposes of investment of
				amounts held in the Common Stock Investment Account, an index which is a
				commonly recognized index comprised of common stock the aggregate market value
				of which is a reasonably complete representation of the United States equity
				markets.
										(h)Small
				Capitalization Stock Index Investment Account
										(1)Portfolio
				designAmounts held in the Small Capitalization Stock Index
				Investment Account shall be invested in a portfolio of common stock designed to
				replicate the performance of the index selected under paragraph (2). The
				portfolio shall be designed such that, to the extent practicable, the
				percentage of the balance in the Small Capitalization Stock Index Investment
				Account that is invested in each stock is the same as the percentage determined
				by dividing the aggregate market value of all shares of that stock by the
				aggregate market value of all shares of all stocks included in such
				index.
										(2)Selection of
				indexThe Board shall select, for purposes of investment of
				amounts held in the Small Capitalization Stock Index Investment Account, an
				index which is a commonly recognized index comprised of common stock the
				aggregate market value of which represents the United States equity markets
				excluding the common stocks included in the Common Stock Index Investment
				Account.
										(i)International
				Stock Index Investment Account
										(1)Portfolio
				designAmounts held in the International Stock Index Investment
				Account shall be invested in a portfolio of stock designed to replicate the
				performance of the index selected under paragraph (2). The portfolio shall be
				designed such that, to the extent practicable, the percentage of the balance in
				the International Stock Index Investment Account that is invested in each stock
				is the same as the percentage determined by dividing the aggregate market value
				of all shares of that stock by the aggregate market value of all shares of all
				stocks included in such index.
										(2)Selection of
				indexThe Board shall select, for purposes of investment of
				amounts held in the International Stock Index Investment Account, an index
				which is a commonly recognized index comprised of common stock the aggregate
				market value of which is a reasonably complete representation of the
				international equity markets excluding the United States equity markets.
										(j)Additional
				investment optionsThe Board may from time to time, as determined
				by regulation as appropriate to further the purposes of this section,
				shall—
										(1)establish
				investment accounts in the Tier II Investment Fund meeting the requirements of
				this section in addition to those established by this section, and
										(2)terminate
				investment accounts in the Tier II Investment Fund established pursuant to
				paragraph (1).
										(k)Disclosure of
				administrative costsThe Board shall provide to each
				participating individual an annual disclosure of the rate of administrative
				costs chargeable with respect to investment in each investment account in the
				Tier II Investment Fund. Such disclosure shall be written in a manner
				calculated to be understood by the average participating individual.
									(l)Treatment of
				amounts held in Tier II Investment FundSubject to this part,
				amounts deposited into, and held and accounted for in, the Tier II Investment
				Fund with respect to any participating individual shall continue to be treated
				as property of such participating individual, held in trust for such
				participating individual in the Fund.
									257.Tier III
				Investment Options
									(a)Election of Tier
				III Investment Options
										(1)In
				generalA participating
				individual may elect to direct transfers from amounts in the Savings Fund
				credited to the personal social security savings account of such individual
				into 1 or more Tier III Investment Options in accordance with paragraph
				(2).
										(2)Commencement of
				Tier III investment options upon attainment of election thresholdIn any case in which, as of the end of any
				calendar year, the total balance in the Savings Fund credited to a
				participating individual’s personal social security savings account exceeds for
				the first time the election threshold, the Board shall, by regulation, provide
				for an opportunity for such participating individual to make, at any time
				thereafter, such individual’s first election of one or more of the Tier III
				Investment Options for investment of an amount in the Savings Fund credited to
				such account. Such election may be in lieu of or in addition to investment in
				the options available with respect to the Tier II Investment Fund of the
				Savings Fund.
										(3)Allocation of
				fundsIn the case of an
				election under paragraph (1), funds credited to the personal social security
				savings account of the participating individual and elected for transfer to one
				or more Tier III Investment Options shall be transferred to the Tier III
				Investment Options so elected for such calendar year, in percentages specified
				in the election by the participating individual for each applicable
				portfolio.
										(4)Election
				threshold
											(A)In
				generalSubject to
				subparagraph (B), for purposes of this subsection the term election
				threshold means an amount equal to $25,000.
											(B)AdjustmentsThe Board shall adjust annually (effective
				for annual reporting months occurring after December 2012) the dollar amount
				set forth in subparagraph (A) under procedures providing for adjustments in the
				same manner and to the same extent as adjustments are provided for under the
				procedures used to adjust benefit amounts under section 215(i)(2)(A), except
				that any amount so adjusted that is not a multiple of $1.00 shall be rounded to
				the nearest multiple of $1.00.
											(5)Subsequent
				investment of amounts held in Tier III Investment OptionsAny
				amounts held in one or more Tier III Investment Options may be—
											(A)transferred at any
				time to one or more other Tier III Investment Options, subject to applicable
				regulations of the Board and the terms governing the affected Tier III
				Investment Options, and
											(B)transferred, not
				more frequently than annually, to the Tier II Investment Fund, for deposit in
				the applicable investment account then selected by the participating individual
				under section 256.
											(b)Certification of
				eligible entities
										(1)In
				generalThe Board shall
				certify eligible entities to offer Tier III Investment Options under this
				part.
										(2)ApplicationAny eligible entity that desires to be
				certified by the Board to offer a Tier III Investment Option shall submit an
				application to the Board at such time, in such manner, and containing such
				information as the Board may require.
										(3)Requirements for
				approvalThe Board shall not
				certify an eligible entity unless such eligible entity agrees to the following
				requirements:
											(A)Separate
				accountingEach eligible
				entity shall, with respect to each Tier III Investment Option offered by such
				eligible entity to participating individuals—
												(i)establish separate
				accounts for the contributions of each participating individual, and any
				earnings properly allocable to the contributions, and
												(ii)maintain separate
				recordkeeping with respect to each account.
												(B)Treatment of
				amounts held in FundAmounts
				deposited into, and held and accounted for in, a Tier III Investment Option
				with respect to any participating individual shall be treated as property of
				such participating individual, held in trust for such participating
				individual.
											(C)Trust
				requirementsAmounts held and
				accounted for with respect to a participating individual shall be held in a
				trust created or organized in the United States for the exclusive benefit of
				such individual or his beneficiaries.
											(D)Exemption from
				third party claimsEach Tier
				III Investment Option shall be exempt from any and all third party claims
				against the eligible entity.
											(E)Disclosure of
				administrative costsEach eligible entity offering a Tier III
				Investment Option under this section shall provide to each participating
				individual an annual disclosure of the rate of administrative costs chargeable
				with respect to investment in such Option. Such disclosure shall be written in
				a manner calculated to be understood by the average participating individual.
				The Board shall provide for coordination of disclosures with respect to Tier
				III Investment Options under this subparagraph so as to assist participating
				individuals in comparing alternative Options based on administrative
				costs.
											(F)Reporting to the
				Executive Director and the BoardEach eligible entity shall provide reports
				to the Executive Director and the Board at such time, in such manner, and
				containing such information as the Board may require.
											(4)Eligible entity
				definedFor purposes of this
				section, the term eligible entity means any investment company (as
				defined in section 3 of the Investment Company Act of 1940) or other person
				that the Board determines appropriate to offer Tier III Investment Options
				under this part.
										(c)Approval of Tier
				III Investment Options
										(1)In
				generalNo funds may be
				transferred into a Tier III Investment Option unless the Board has approved an
				application submitted under paragraph (2) with respect to the option.
										(2)ApplicationWith respect to each Tier III Investment
				Option that an eligible entity certified under subsection (b)(1) seeks to
				offer, such entity shall submit an application to the Board at such time, in
				such manner, and containing such information as the Board may require.
										(3)Qualifications
				for approvalThe Board may not approve an application submitted
				under paragraph (2) in connection with a Tier III Investment Option unless the
				following requirements are met:
											(A)Option must be
				offered by certified eligible entityThe Tier III Investment Option is offered
				by an eligible entity certified under subsection (b).
											(B)Option must meet
				quality factors
												(i)In
				generalThe Tier III Investment Option meets qualifications which
				shall be prescribed by the Board relating to the quality factors described in
				clause (ii).
												(ii)Quality
				factorsThe quality factors
				described in this clause are—
													(I)the safety and soundness of the Tier III
				Investment Option's proposed investment policy;
													(II)the experience and record of performance of
				the proposed investment option, if any;
													(III)the experience and record of performance of
				the entity issuing or offering such option; and
													(IV)such other factors as the Board may
				determine appropriate.
													(d)Considerations
				for certification and approvalIn determining whether to certify an
				eligible entity under subsection (b) or to approve a Tier III Investment Option
				under subsection (c), the Board shall—
										(1)act in the best interests of the
				participating individuals;
										(2)base its determination solely on
				considerations of balancing safety and soundness of the Tier III Investment
				Option with the maximization of returns of such option; and
										(3)not base any determination related to the
				entity or option on political or other extraneous considerations.
										(e)Sponsorship of
				Tier III Investment Options by Membership and Labor Organizations
										(1)In
				generalA membership or labor
				organization (as defined by the Board) may sponsor Tier III Investment Options
				under contracts with eligible entities certified under subsection (b) who shall
				administer the investment option if such investment option is approved by the
				Board under subsection (c).
										(2)Limitation to
				membershipA membership or
				labor organization (as so defined) may limit to the members of such
				organization participation in a Tier III Investment Option sponsored by such
				organization.
										(f)Distributions in
				case of deathUpon the death of a participating individual, the
				amount of any assets held under a Tier III Investment Option credited to the
				personal social security savings account of such individual shall be
				distributed in accordance with section 258(e).
									258.Personal Social
				Security savings annuity and other distributions
									(a)Date of initial
				distributionExcept as
				provided in subsection (e), distributions may be made to a participating
				individual from amounts credited to the personal social security savings
				account of such individual only on or after the earliest of—
										(1)the date the participating individual
				attains retirement age (as defined in section 216(l)(1)) or, if elected by the
				individual, early retirement age (as defined in section 216(l)(2)); or
										(2)the date on which the amount credited to
				the participating individual's personal social security savings account is
				sufficient to purchase a personal social security savings annuity with a
				monthly benefit that is at least equal to the minimum annuity payment amount
				(as defined in subsection (b)(4)(C)(iii)).
										(b)Personal social
				security savings annuities
										(1)Notice of
				available annuitiesNot later
				than the date determined under subsection (a), the Board shall notify each
				participating individual of—
											(A)the most recent listing of personal social
				security savings annuities offered by the Annuity Issuance Authority under
				paragraph (2); and
											(B)the entitlement of the participating
				individual to purchase such an annuity.
											(2)Annuity Issuance
				AuthorityThere is established in the office of the Board an
				agency which shall be known as the Annuity Issuance Authority.
				The Authority shall provide, in accordance with regulations of the Board, for
				the issuance of personal social security savings annuities for purchase from
				the Authority under this section and to otherwise administer the issuance of
				such annuities in accordance with such regulations.
										(3)Annuity Reserves
				AccountThere is established in the Savings Fund an Annuity
				Reserves Account. The Account shall consist of all amounts received by the
				Authority from the purchase of personal social security savings annuities under
				this section (plus such amounts as may be transferred to the Account under
				paragraph (5)(B)), increased by the total net earnings from investments of such
				reserves under subparagraph (A) of paragraph (5) and reduced by the total net
				losses from investments of such reserves under such subparagraph.
										(4)Purchase of
				annuities
											(A)Selection of
				annuityOn a date elected by
				the participating individual, but no earlier than the date determined under
				subsection (a), a participating individual may purchase a personal social
				security savings annuity selected from among the annuities offered by the
				Authority under paragraph (2).
											(B)Transfer of
				assetsUpon the selection of
				an annuity by a participating individual under subparagraph (A), the Board
				shall provide for the transfer of assets, credited to the personal social
				security savings account of the participating individual and held in the Tier
				II Investment Fund or under 1 or more Tier III Investment Options (or any
				combination thereof), in a total amount sufficient to purchase the annuity
				selected by the participating individual from annuities offered by the
				Authority.
											(C)Minimum annuity
				payment amount
												(i)In
				generalSubject to
				subparagraph (D), if, at the time a personal social security savings annuity is
				purchased under subparagraph (A), the assets credited to the personal social
				security savings account of the participating individual are sufficient to
				purchase a personal social security savings annuity offered by the Authority
				under paragraph (2) with a monthly annuity payment that is at least equal to
				the minimum annuity payment amount, the amount of the monthly annuity payment
				provided by such annuity may not be less then the minimum annuity payment
				amount.
												(ii)ConstructionNothing in this subparagraph shall be
				construed to prohibit a participating individual from using personal social
				security savings account assets to purchase a personal social security savings
				annuity offered by the Authority under paragraph (2) which provides for a
				monthly payment in excess of the minimum amount required under clause
				(i).
												(iii)Minimum annuity
				payment amount definedFor
				purposes of this part, the term minimum annuity payment amount
				means, as of any date, an amount equal to the monthly equivalent of 150 percent
				of the poverty line for an individual (as in effect on such date), determined
				under the poverty guidelines of the Department of Health and Human Services
				issued under sections 652 and 673(2) of the Omnibus Budget Reconciliation Act
				of 1981.
												(D)Purchase of
				annuities in the event of insufficient assetsIf a participating individual desires, or
				is required under subsection (f), to purchase a personal social security
				savings annuity under subsection (b) on or after the date determined under
				subsection (a)(1) and the assets of the personal social security savings
				account of such individual are insufficient to purchase a personal social
				security savings annuity that provides for a monthly payment that is at least
				equal to the minimum annuity payment amount (as defined in paragraph
				(4)(C)(iii)), the participating individual shall purchase a personal social
				security savings annuity with a monthly payment equal to the maximum amount
				that the participating individual's personal social security savings account
				can fund, as determined in accordance with regulations which shall be
				prescribed by the Authority, and that otherwise meets the requirements of this
				subsection (including the cost-of-living protection requirement of subsection
				(c)(1)(C)), and the Authority shall provide for appropriate certification to
				the Secretary of the Treasury with respect to the participating individual’s
				eligibility for guarantee payments under section 259.
											(5)Maintenance of
				reserves for payment of annuities
											(A)Investment of
				reservesFor purposes of investment of reserves held in the
				Annuity Reserves Account, the Authority shall contract with appropriate
				investment managers, recordkeepers, and custodians selected by the Authority
				for investment of such reserves. Such reserves shall be invested under
				regulations which shall be prescribed by the Authority so as to ensure, to the
				maximum extent practicable, that, of the total balance of the reserves (after
				payment of administrative expenses to such managers, recordkeepers, and
				custodians)—
												(i)65
				percent is invested in equities in the same manner and under the same standards
				as are provided in section 256(c)(4), and
												(ii)35
				percent is invested in fixed income instruments in the same manner and under
				the same standards as are provided in section 256(c)(5).
												(B)Provision for
				full payment of annuitiesPayment of personal social security
				savings annuities in accordance with the terms of such annuities shall be made,
				irrespective of the sufficiency of reserves in the Annuity Reserves Fund
				attributable to funds obtained from the purchase of such annuities. In the
				event of any impending insufficiency in the Annuity Reserves Account for the
				next fiscal year, the Authority shall certify to the Secretary of the Treasury
				the amount of such insufficiency, and the Secretary of the Treasury shall
				transfer from the Federal Old-Age and Survivors Insurance Trust Fund to the
				Annuity Reserves Account the amount of the insufficiency, as so certified, in
				such installments, made prior to or during such fiscal year, as are necessary
				to eliminate in advance such insufficiency.
											(c)Personal social
				security savings annuity
										(1)In
				generalFor purposes of this part, the term personal social
				security savings annuity means an annuity that meets the following
				requirements:
											(A)The annuity starting date (as defined in
				section 72(c)(4) of the Internal Revenue Code of 1986) commences on the first
				day of the month beginning after the date of the purchase of the
				annuity.
											(B)The terms of the annuity provide—
												(i)for a monthly
				payment to the participating individual during the life of the participating
				individual equal to at least the minimum annuity payment amount (as defined in
				subsection (b)(4)(C)(iii)), or
												(ii)in the case of an
				annuity purchased under subparagraph (D) of subsection (b)(4), the maximum
				monthly payment determined under regulations prescribed under such
				subparagraph.
												(C)The terms of the annuity include procedures
				providing for adjustments in the amount of the monthly payments in the same
				manner and to the same extent as adjustments are provided for under the
				procedures used to adjust benefit amounts under section 215(i)(2)(A). Nothing
				in this subparagraph shall be construed to preclude the terms governing such an
				annuity from providing for adjustments in the amount of monthly payments
				resulting in a payment for any month greater than the payment for that month
				that would result from adjustments required under the preceding sentence
				(b)(4)(D).
											(D)The terms of the annuity include such other
				terms and conditions as the Board requires for the protection of the
				annuitant.
											(2)Exemption from
				third party claimsEach
				personal social security savings annuity shall be exempt from any and all third
				party claims against the issuer.
										(d)Right To use
				excess personal Social Security savings account assetsTo the extent assets credited to a
				participating individual's personal social security savings account remain
				after the purchase of an annuity under subsection (b), the remaining assets
				shall be payable to the participating individual at such time, in such manner,
				and in such amounts as the participating individual may specify, subject to
				subsection (f).
									(e)Distributions in
				case of deathIf the
				participating individual dies before all amounts which are held in the Tier I
				Investment Fund or the Tier II Investment Fund of the Savings Fund or held
				under a Tier III Investment Option and which are credited to the personal
				social security savings account of the individual are otherwise distributed in
				accordance with this section, such amounts shall be distributed, under
				regulations which shall be prescribed by the Board—
										(1)in any case in which one or more
				beneficiaries have been designated in advance, to such beneficiaries in
				accordance with such designation as provided in such regulations, and
										(2)in the case of any
				amount not distributed as described in paragraph (1), to such individual's
				estate.
										(f)Date of final
				distributionAll amounts credited to the personal social security
				savings account of an individual shall be distributed, by means of the purchase
				of annuities or otherwise in a manner consistent with the requirements of this
				section, not later than 5 years after the date the individual attains
				retirement age (as defined in section 216(l)). The Board shall provide by
				regulation for means of distribution necessary to ensure compliance with the
				requirements of this subsection.
									259.Guarantee of
				promised benefits
									(a)In
				generalIf, for any month
				ending after the date on which a participating individual attains retirement
				age (as defined in section 216(l)(1)), the monthly payment under a
				participating individual's personal social security savings annuity is less
				than the minimum annuity payment amount (as defined in section
				258(b)(4)(C)(iii)), adjusted as provided in section 258(c)(1)(C), the Annuity
				Issuance Authority shall so certify to the Secretary of the Treasury and, upon
				receipt of such certification, such Secretary shall provide to the
				participating individual, from amounts in the Federal Old-Age and Survivors
				Insurance Trust Fund, a guaranty payment for such month to supplement the
				personal social security savings annuity and to guarantee full payment of such
				individual's monthly promised benefits.
									(b)Guaranty
				paymentFor purposes of
				subsection (a), a participating individual's guaranty payment for any month is
				equal to the excess of—
										(1)the minimum annuity payment amount (as
				defined in section 258(b)(4)(C)(iii)), adjusted as provided in section
				258(c)(1)(C); over
										(2)the payment for such month of the personal
				social security savings annuity purchased by the participating
				individual.
										(c)Protection of
				part A normal retirement benefit
				levels
										(1)In
				generalIn any case in which, for any month ending after the date
				on which a participating individual attains retirement age (as defined in
				section 216(l)(1))—
											(A)such individual’s
				assumed total normal retirement part A benefit for such month, exceeds
											(B)the monthly payment
				payable for such month under such individual’s personal social security savings
				annuity,
											the
				Secretary of the Treasury shall pay to such individual for such month, from
				amounts in the Federal Old-Age and Survivors Insurance Trust Fund, an
				additional amount (if any) equal to the excess of the amount described in
				subparagraph (A) over the amount described in subparagraph (B).(2)DefinitionFor
				purposes of this subsection, the term assumed total normal retirement
				part A benefit means, in connection with a participating individual, the
				total amount of monthly insurance benefits under section 202 based on such
				individual’s wages and self-employment income (adjusted by taking into account
				adjustments under section 215(i)) that would have been payable if—
											(A)section 202(z) did
				not apply, and
											(B)such individual
				applied for old-age insurance benefits under section 202(a) during the month in
				which such individual attains retirement age (as defined in section
				216(l)(1)).
											260.Personal Social
				Security Savings Board
									(a)EstablishmentThere
				is established in the executive branch of the Government a Personal Social
				Security Savings Board.
									(b)CompositionThe
				Board shall be composed of—
										(1)3 members appointed
				by the President, of whom 1 shall be designated by the President as Chairman;
				and
										(2)2 members
				appointed by the President, of whom—
											(A)1 shall be
				appointed by the President after taking into consideration the recommendation
				made by the Speaker of the House of Representatives in consultation with the
				minority leader of the House of Representatives; and
											(B)1 shall be
				appointed by the President after taking into consideration the recommendation
				made by the majority leader of the Senate in consultation with the minority
				leader of the Senate.
											(c)Advice and
				consentAppointments under subsection (b) shall be made by and
				with the advice and consent of the Senate.
									(d)Membership
				requirementsMembers of the Board shall have substantial
				experience, training, and expertise in the management of financial investments
				and pension benefit plans.
									(e)Length of
				appointments
										(1)TermsA
				member of the Board shall be appointed for a term of 4 years, except that of
				the members first appointed under subsection (b)—
											(A)the Chairman shall
				be appointed for a term of 4 years;
											(B)the members
				appointed under subsection (b)(2) shall be appointed for terms of 3 years;
				and
											(C)the remaining
				members shall be appointed for terms of 2 years.
											(2)Vacancies
											(A)In
				generalA vacancy on the Board shall be filled in the manner in
				which the original appointment was made and shall be subject to any conditions
				that applied with respect to the original appointment.
											(B)Completion of
				termAn individual chosen to fill a vacancy shall be appointed
				for the unexpired term of the member replaced.
											(3)ExpirationThe
				term of any member shall not expire before the date on which the member's
				successor takes office.
										(f)DutiesThe
				Board shall—
										(1)administer the
				program established under this part;
										(2)establish policies
				for the investment and management of the Savings Fund, including the Tier I
				Investment Fund and the Tier II Investment Fund, and amounts held under Tier
				III Investment Options, including policies applicable to the asset managers,
				recordkeepers, and custodians with responsibility for managing the investment
				of amounts credited to personal social security investment accounts, and for
				the management and operation of personal social security savings annuities,
				which shall provide for—
											(A)prudent investments
				suitable for accumulating funds for payment of retirement income;
											(B)sound management
				practices; and
											(C)low administrative
				costs;
											(3)review the
				performance of investments made for the Tier I Investment Fund and the Tier II
				Investment Fund;
										(4)review the
				performance of investments made under Tier III Investment Options;
										(5)review the
				management and operation of personal social security savings annuities;
										(6)review and approve
				the budget of the Board; and
										(7)comply with the
				fiduciary requirements of part 4 of subtitle B of title I of the Employee
				Retirement Income Security Act of 1974 (relating to fiduciary responsibility)
				in connection with any exercise of discretion in connection with the assets of
				the Savings Fund.
										(g)Administrative
				provisions
										(1)In
				generalThe Board may—
											(A)adopt, alter, and
				use a seal;
											(B)except as provided
				in paragraph (4), direct the Executive Director to take such action as the
				Board considers appropriate to carry out the provisions of this part and the
				policies of the Board in accordance with delegations under this part;
											(C)upon the
				concurring votes of 4 members, remove the Executive Director from office for
				good cause shown;
											(D)provide to the
				Executive Director such resources as are necessary to carry out the duties of
				the Executive Director; and
											(E)take such other
				actions as may be necessary to carry out the functions of the Board.
											(2)MeetingsThe
				Board shall meet—
											(A)not less than once
				during each month; and
											(B)at additional
				times at the call of the Chairman.
											(3)Exercise of
				powers
											(A)In
				generalExcept as provided in paragraph (1)(C), the Board shall
				perform the functions and exercise the powers of the Board on a majority vote
				of a quorum of the Board. Three members of the Board shall constitute a quorum
				for the transaction of business.
											(B)VacanciesA
				vacancy on the Board shall not impair the authority of a quorum of the Board to
				perform the functions and exercise the powers of the Board.
											(4)Limitations on
				investmentsThe Board may not direct any person to invest or to
				cause to be invested any sums in the Tier II Investment Fund or any personal
				social security investment account in a specific asset or to dispose of or
				cause to be disposed of any specific asset of such Fund or any such
				account.
										(h)Compensation
										(1)In
				generalEach member of the Board who is not an officer or
				employee of the Federal Government shall be compensated at the daily rate of
				basic pay for level IV of the Executive Schedule for each day during which such
				member is engaged in performing a function of the Board.
										(2)ExpensesA
				member of the Board shall be paid travel, per diem, and other necessary
				expenses under subchapter I of chapter 57 of title 5, United States Code, while
				traveling away from such member's home or regular place of business in the
				performance of the duties of the Board.
										(3)Source of
				fundsPayments authorized under this subsection shall be paid
				from the Tier I Investment Fund or the Tier II Investment Fund, as determined
				appropriate by the Board.
										(i)Discharge of
				responsibilitiesThe members of the Board shall discharge their
				responsibilities solely in the interest of the participating individuals and
				their beneficiaries under this part.
									(j)Annual
				independent auditThe Board shall annually engage an independent
				qualified public accountant to audit the activities of the Board.
									(k)Submission of
				budget to CongressThe Board shall prepare and submit to the
				President, and, at the same time, to the appropriate committees of Congress, an
				annual budget of the expenses and other items relating to the Board which shall
				be included as a separate item in the budget required to be transmitted to
				Congress under section 1105 of title 31, United States Code.
									(l)Submission of
				legislative recommendationsThe Board may submit to the
				President, and, at the same time, shall submit to each House of Congress, any
				legislative recommendations of the Board relating to any of its functions under
				this part or any other provision of law.
									261.Executive
				Director
									(a)Appointment of
				Executive DirectorThe Board shall appoint, without regard to the
				provisions of law governing appointments in the competitive service, an
				Executive Director by action agreed to by a majority of the members of the
				Board.
									(b)DutiesThe
				Executive Director shall, as determined appropriate by the Board—
										(1)carry out the
				policies established by the Board;
										(2)invest and manage
				the Tier I Investment Fund and the Tier II Investment Fund in accordance with
				the investment policies and other policies established by the Board;
										(3)administer the
				provisions of this part relating to the Tier I Investment Fund and the Tier II
				Investment Fund; and
										(4)prescribe such
				regulations (other than regulations relating to fiduciary responsibilities) as
				may be necessary for the administration of this part relating to the Tier I
				Investment Fund and the Tier II Investment Fund.
										(c)Administrative
				authorityThe Executive Director may, within the scope of the
				duties of the Executive Director as determined by the Board—
										(1)appoint such
				personnel as may be necessary to carry out the provisions of this part relating
				to the Tier I Investment Fund and the Tier II Investment Fund;
										(2)subject to
				approval by the Board, procure the services of experts and consultants under
				section 3109 of title 5, United States Code;
										(3)secure directly
				from an Executive agency, the United States Postal Service, or the Postal Rate
				Commission any information necessary to carry out the provisions of this part
				and the policies of the Board relating to the Tier I Investment Fund and the
				Tier II Investment Fund;
										(4)make such payments
				out of sums in the Tier I Investment Fund and the Tier II Investment Fund as
				the Executive Director determines, in accordance with regulations of the Board,
				are necessary to carry out the provisions of this part and the policies of the
				Board;
										(5)pay the
				compensation, per diem, and travel expenses of individuals appointed under
				paragraphs (1), (2), and (6) from the Tier I Investment Fund or the Tier II
				Investment Fund, in accordance with regulations of the Board;
										(6)accept and use the
				services of individuals employed intermittently in the Government service and
				reimburse such individuals for travel expenses, authorized by section 5703 of
				title 5, United States Code, including per diem as authorized by section 5702
				of such title;
										(7)except as
				otherwise expressly prohibited by law or the policies of the Board, delegate
				any of the Executive Director's functions to such employees under the Board as
				the Executive Director may designate and authorize such successive
				redelegations of such functions to such employees under the Board as the
				Executive Director may consider to be necessary or appropriate; and
										(8)take such other
				actions as are appropriate to carry out the functions of the Executive
				Director.
										.
					(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to wages paid after December 31, 2011, for pay periods ending after such date
			 and self-employment income for taxable years beginning after such date.
				403.Monthly
			 insurance benefits for participating individualsSection 202 of the Social Security Act (42
			 U.S.C. 402) is amended by adding at the end the following new
			 subsection:
				
					(z)Benefits for participants under part B(1)Notwithstanding the
				preceding provisions of this section—
							(A)a participating individual under the
				Personal Social Security Savings Program under part B shall not be entitled to
				old-age insurance benefits under subsection (a); and
							(B)except as provided in paragraph (2),
				no individual shall be entitled to benefits under this section on the basis of
				the wages and self-employment income of such a participating individual.
							(2)In the case of any such participating
				individual who dies before such individual purchases a personal social security
				savings annuity under section 258, paragraph (1)(B) shall not apply with
				respect to child’s insurance benefits under subsection (d), widow’s insurance
				benefits under subsection (e), widower’s insurance benefits under subsection
				(f), mother’s and father’s insurance benefits under subsection (g), and
				parent’s insurance benefits under subsection
				(h).
						.
			404.Tax treatment
			 of accounts
				(a)In
			 general
					(1)In
			 generalSubchapter F of chapter 1 of the Internal Revenue Code of
			 1986 (relating to exempt organizations) is amended by adding at the end the
			 following new part:
						
							IXPersonal Social
				Security Savings Program
								
									Sec. 530A. Personal social security
				  savings program.
								
								530A.Personal
				social security savings program
									(a)General
				RuleThe Social Security
				Personal Savings Fund and each Tier III Investment Option are exempt from
				taxation under this subtitle. Notwithstanding the preceding sentence, sums in a
				personal social security savings account which are attributable to a Tier III
				Option shall be subject to the taxes imposed by section 511 (relating to
				imposition of tax on unrelated business income of charitable, etc.
				organizations).
									(b)Distributions
										(1)In
				generalAny qualified
				distribution from—
											(A)amounts credited
				to a personal social security savings account from the Social Security Personal
				Savings Fund or attributable to a Tier III Investment Option, or
											(B)a personal social
				security savings annuity,
											shall not
				be included in the gross income of the distributee.(2)Qualified
				distributionFor purposes of
				paragraph (1), the term qualified distribution means a
				distribution which meets the requirements of section 258 of the Social Security
				Act and which is not a guaranty payment (as defined by section 259 of such
				Act).
										(c)DefinitionsFor
				purposes of this section—
										(1)Personal social
				security savings accountThe term personal social security
				savings account means an account established under section 254(a) of the
				Social Security Act.
										(2)Personal social
				security savings annuityThe term personal social security
				savings annuity means an annuity approved by the Personal Social
				Security Savings Board under section 258(b)(3) of the Social Security
				Act.
										(3)Social Security
				Personal Savings FundThe
				term Social Security Personal Savings Fund means the Savings Fund
				established under section 252 of the Social Security Act.
										(4)Tier III
				Investment OptionThe term
				Tier III Investment Option has the meaning given such term by
				section 251(9) of the Social Security Act.
										(d)Estate tax
				treatmentNo amount shall be
				includible in the gross estate of any individual for purposes of chapter 11 by
				reason of an interest in the Tier I Investment Fund or the Tier II Investment
				Fund of the Savings Fund or held under a Tier III Investment Option and which
				is credited to the personal social security savings account of the
				individual.
									.
					(2)Conforming
			 amendmentSection 86(d)(1)(A) of such Code is amended by
			 inserting part A of after under.
					(3)Clerical
			 amendmentThe table of parts for subchapter F of chapter 1 of
			 such Code is amended by adding after the item relating to part VIII the
			 following new item:
						
							
								Part IX. Personal Social Security Savings
				Program.
							
							.
					(b)Guaranty
			 paymentsParagraph (1) of
			 section 86(d) of the Internal Revenue Act of 1986, as amended by subsection
			 (a)(2), is amended by striking or at the end of subparagraph
			 (A), by striking the period and inserting , or at the end of
			 subparagraph (B), and by adding at the end the following new
			 subparagraph:
					
						(C)a guaranty payment under section 259(a),
				and a payment of an additional amount under section 259(c), of the Social
				Security
				Act.
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010.
				405.Self-Liquidating
			 Social Security Transition FundPart B of title II of the Social Security
			 Act (as added by section 101 of this Act) is amended by adding at the end the
			 following new section:
				
					262.Self-Liquidating
				Social Security Transition Fund
						(a)EstablishmentThere is hereby created on the books of the
				Treasury of the United States a trust fund to be known as the Self-Liquidating
				Social Security Transition Fund (in this section referred to as the
				Transition Fund).
						(b)Board of
				Trustees
							(1)EstablishmentWith respect to the Transition Fund, there
				is hereby created a body to be known as the Board of Trustees of the Transition
				Fund (in this section referred to as the Board of Trustees)
				composed of the Commissioner of Social Security, the Secretary of the Treasury,
				and the members of the Personal Social Security Savings Board.
							(2)DutiesThe
				Board of Trustees shall—
								(A)provide for the
				issuance of obligations by the Transition Fund pursuant to subsection
				(c),
								(B)provide for the
				receipt and management of amounts paid into the Transition Fund pursuant to
				subsection (d),
								(C)use all funds paid into the Transition Fund
				to redeem obligations issued under subsection (c) as soon as
				practicable,
								(D)report to Congress not later than the first
				day of April of each year on the operation and status of the Transition Fund
				during the preceding fiscal year and on its expected operation and status
				during the current fiscal year and the next 2 fiscal years, and
								(E)review the general policies followed in
				managing the Transition Fund, and recommend changes in such policies, including
				necessary changes in the provisions of law which govern the way in which the
				Transition Fund is to be managed.
								(3)MeetingsThe Board of Trustees shall meet not less
				frequently than once each calendar year.
							(c)Issuance of
				Transition Fund bonds
							(1)Issuance
								(A)In
				generalThe purposes for
				which obligations of the United States may be issued under chapter 31 of title
				31, United States Code, are hereby extended to authorize the issuance at par of
				public-debt obligations by the Transition Fund.
								(B)Required
				issuanceBeginning on January
				1, 2012, whenever any obligation held in the Federal Old-Age and Survivors
				Insurance Trust Fund or the Federal Disability Insurance Trust Fund is repaid
				from the general fund of the Treasury to either of such Trust Funds, the
				Transition Fund shall issue an obligation under this subsection in an amount
				equal to the amount of interest and principal so repaid.
								(C)Transfer of
				proceeds to general fund of the TreasuryProceeds from the issuance of any
				obligation issued under this section shall be transferred to the general fund
				of the Treasury.
								(D)AccountingThe debt owed on any obligation issued
				under this section shall be considered to be debt of the Transition Fund and
				shall be accounted for in such manner.
								(2)Maturities and
				interest rateSuch
				obligations issued by the Transition Fund for purchase by the public shall have
				maturities fixed with due regard for the needs of the Transition Fund and shall
				bear interest at a rate equal to the average market yield (computed by the
				Secretary of the Treasury on the basis of market quotations as of the end of
				the calendar month next preceding the date of such issue) on all marketable
				interest-bearing obligations of the United States then forming a part of the
				public debt which are not due or callable until after the expiration of 4 years
				from the end of such calendar month, except that where such average market
				yield is not a multiple of one-eighth of 1 per centum, the rate of interest on
				such obligations shall be the multiple of one-eighth of 1 per centum nearest
				such market yield.
							(3)Repayment of
				obligationsObligations
				issued under this subsection may be redeemed only by funds in the Transition
				Fund.
							(d)Deposit of OASDI
				Trust Fund surplus
							(1)In
				generalThere are
				appropriated to the Transition Fund for the fiscal year beginning in 2033, and
				for each fiscal year thereafter, out of any moneys in the Federal Old-Age and
				Survivors Insurance Trust Fund, amounts equivalent to the OASDI trust fund
				surplus (as defined in paragraph (2)) for the preceding fiscal year.
							(2)Transfers based
				on estimatesThe amounts
				appropriated by paragraph (1) shall be transferred from time to time from the
				Federal Old-Age and Survivors Insurance Trust Fund to the Transition Fund, such
				amounts to be determined on the basis of estimates by the Commissioner of
				Social Security. Proper adjustments shall be made in amounts subsequently
				transferred to the extent prior estimates were in excess of or were less than
				such surplus.
							(3)OASDI Trust Fund
				surplus definedIn this
				section, the term OASDI trust fund surplus for a fiscal year means
				the dollar amount by which the Federal Old-Age and Survivors Insurance Trust
				Fund could be reduced as of the end of such fiscal year so as to result in an
				OASDI trust fund ratio (as defined in section 201(p)(4)) for such fiscal year
				equal to 125 percent.
							(4)Rule of
				constructionThis section shall not be construed to require
				redemption of obligations of the Trust Fund for the purpose of making transfers
				to the Transition Fund under this section or for any other purpose other than
				to provide for payment of benefits under part A of title II of the Social
				Security Act.
							(e)Redemption of
				obligations upon deposit of fundsObligations issued under subsection (c) may
				be redeemed only by funds in the Transition Fund. The Board of Trustees shall
				provide for the redemption of such obligations as soon as possible with funds
				deposited into the Transition Fund pursuant to subsection (d).
						(f)SunsetOn the first date as of which all of the
				obligations issued under subsection (c) have been redeemed, any balance
				remaining in the Transition Fund as of such date shall be deposited in the
				Federal Old-Age and Survivors Insurance Trust Fund, the terms of the Board of
				Trustees shall end, the Transition Fund shall cease to exist, and this section
				shall be
				repealed.
						.
			406.Budgetary
			 treatment of social security
				(a)In
			 generalSection 710 of the Social Security Act (42 U.S.C. 911) is
			 amended to read as follows:
					
						710.Budgetary treatment of social securityNotwithstanding any other provision of law
				and except as provided in subsection (b), the receipts and disbursements shall
				be treated in the same manner as section 13301 of the Budget Enforcement Act of
				1990.
						.
				(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to fiscal years beginning on or after October 1, 2011.
				407.Accounting for the
			 Old-Age, Survivors, and Disability Insurance Program and the Personal Social
			 Security Savings ProgramTitle
			 VII of the Social Security Act is amended by inserting after section 705 (42
			 U.S.C. 906) the following new section:
				
					706.Accounting for the Old-Age, Survivors, and Disability
		  Insurance Program and the Personal Social Security Savings
		  Program(a)Social Security Lockbox
		  BudgetAt the time of the transmittal to the
				Congress by the President of the budget of the United States Government, the
				President shall transmit to each House of the Congress a separate report (to be
				known as the Social Security Lockbox Budget) detailing the
				performance during the preceding fiscal year of each of the accounts
				established under subsection (b). Such report shall set forth, as determined as
				of the end of the year—
							(1)the amount of the
				balance of each account,
							(2)the amount of the
				total charges and the amount of the total credits to each account for the year,
				and
							(3)the amount of the
				total for the year of each category of charges and credits itemized in
				subsection (b).
							(b)Establishment of
		  accountsFor purposes of
				accounting for certain receipts and disbursement of the Treasury of the United
				States in connection with the Old-Age, Survivors, and Disability Insurance
				Program under part A of title II of the Social Security Act and the Personal
				Security Savings Program under part B of such title, the Secretary of the
				Treasury shall establish and maintain a Social Security Part A Account, a
				Social Security Part B Account, and a Self-Liquidating Social Security
				Transition Fund Account.
						(c)Credits and charges to the Social
		  Security Part A Account(1)For each fiscal year, the
				Social Security Part A Account shall be credited with the sum of—
								(A)all receipts during the year by the
				Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability
				Insurance Trust Fund under section 201 (including amounts received as interest
				on notes and obligations purchased by the Trust Funds under section 201(d) of
				such Act, and excluding amounts received in redemption of such notes and
				obligations and amounts received by either such Trust Fund as transfers from
				the other such Trust Fund), and
								(B)all receipts during the year by the Federal
				Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance
				Trust Fund under section 121(e) of the Social Security Amendments of 1983
				(relating to appropriation of amounts equivalent to taxes on social security
				benefits) (42 U.S.C. 401 note).
								(2)For each fiscal year, the Social
				Security Part A Account shall be charged with the sum of—
								(A)all benefits paid during the year from
				the Federal Old-Age and Survivors Insurance Trust Fund and the Federal
				Disability Insurance Trust Fund under part A of title II of the Social Security
				Act,
								(B)all redirected social security
				contributions transferred during the year to the Social Security Personal
				Savings Fund under section 252(b),
								(C)all other expenditures during the year
				from the Trust Funds under part A of title II (excluding amounts expended as
				transfers by either such Trust Fund to the other such Trust Fund and amounts
				paid for the purchase of notes and obligations under section 201(d)),
				and
								(D)all transfers from the Federal Old-Age
				and Survivors Insurance Trust Fund to the Self-Liquidating Social Security
				Transition Fund under section 262(d).
								(d)Charges and credits to the Social
		  Security Part B Account(1)For each fiscal year,
				the Social Security Part B Account shall be credited with—
								(A)all redirected social security
				contributions transferred during the year to the Personal Social Security
				Savings Fund under section 252(b) of the Social Security Act, and
								(B)any net increase in the Tier I
				Investment Fund attributable to investment for the fiscal year, any net
				increase in the Tier II Investment Fund attributable to investment for the
				fiscal year, and the total amount of any net increases in Tier III Investment
				Options attributable to investment for the fiscal year.
								(2)For each fiscal year, the Social
				Security Part B Account shall be charged with—
								(A)all administrative costs incurred for
				the fiscal year with respect to the Tier I Investment Fund, the Tier II
				Investment Fund, and the Tier III Investment Options,
								(B)any net decrease in the Tier I
				Investment Fund attributable to investment for the fiscal year, any net
				decrease in the Tier II Investment Fund attributable to investment for the
				fiscal year, and the total amount of any net decreases in Tier III Investment
				Options attributable to investment for the fiscal year, and
								(C)annuity payments made during the year
				under section 258 from the Annuity Reserve Account in the Savings Fund.
								(e)Charges and credits to the
		  Self-Liquidating Social Security Transition Fund Account(1)For each fiscal year, the Self-Liquidating
				Social Security Transition Account shall be credited with—
								(A)all transfers to the Transition Fund from
				the Federal Old-Age and Survivors Insurance Trust Fund under section 262(b),
				and
								(B)all amounts expended during the fiscal
				year from the Trust Funds in the redemption under section 262(e) of obligations
				issued by the Transition fund under section 262(c).
								(2)For each fiscal year, the
				Self-Liquidating Social Security Transition Fund Account shall be charged with
				the total amount of obligations issued during the fiscal year by the Transition
				Fund under section
				262(c)
							.
			408.Progressive
			 indexing of benefits for old-age, wife’s, and husband’s insurance
			 benefits
				(a)In
			 generalSection 215(a) of the Social Security Act (42 U.S.C.
			 415(a)) is amended—
					(1)by
			 striking The in paragraph (1)(A) and inserting In the
			 case of any benefit other than an applicable benefit to which paragraph (2)
			 applies, the, and
					(2)by redesignating
			 paragraphs (2) through (7) as paragraphs (3) through (8), respectively, and by
			 inserting after paragraph (1) the following new paragraph:
						
							(2)(A)In the case of an
				applicable benefit with respect to any individual who initially becomes
				eligible for old-age insurance benefits or who dies (before becoming eligible
				for such benefits) in calendar year 2017 or later, the primary insurance amount
				of the individual shall be equal to the sum of—
									(i)90 percent of the individual's average
				indexed monthly earning (determined under subsection (b)) to the extent that
				such earnings do not exceed the amount established for purposes of paragraph
				(1)(A)(i) by paragraph (1)(B);
									(ii)32 percent of the individual's
				average indexed monthly earnings to the extent that such earnings exceed the
				amount established for purposes of paragraph (1)(A)(i) by paragraph (1)(B) but
				do not exceed the amount established for purposes of this clause by
				subparagraph (B);
									(iii)32 percent (reduced as provided in
				subparagraph (C)) of the individual's average indexed monthly earnings to the
				extent that such earnings exceed the amount established for purposes of clause
				(ii) but do not exceed the amount established for purposes of paragraph
				(1)(A)(ii) by paragraph (1)(B); and
									(iv)15 percent (reduced as provided in
				subparagraph (C)) of the individual's average indexed monthly earnings to the
				extent that such earnings exceed the amount established for purposes of
				paragraph (1)(A)(ii) by paragraph (1)(B).
									(B)(i)For purposes of
				subparagraph (A)(ii), the amount established under this subparagraph for
				calendar year 2017 shall be the level of average indexed monthly earnings
				determined by the Chief Actuary of the Social Security Administration under
				clause (ii) as being at the 30th percentile for the period of calendar years
				2006 through 2008.
									(ii)For purposes of clause (i), the
				average indexed monthly earnings for the period of calendar years 2006 through
				2008 shall be determined by—
										(I)determining the average indexed
				monthly earnings for each individual who initially became eligible for old-age
				insurance benefits or who died (before becoming eligible for such benefits)
				during such period, except that in determining such average indexed monthly
				earnings under subsection (b), subsection (b)(3)(A)(ii)(I) shall be applied by
				substituting calendar year 2002 for the second calendar year described in such
				subsection; and
										(II)multiplying the amount determined for
				each individual under subclause (I) by the quotient obtained by dividing the
				national average wage index (as defined in section 209(k)(1)) for the calendar
				year 2015 by such index for the calendar year 2003.
										(iii)For purposes of subparagraph
				(A)(ii), the amount established under this subparagraph for any calendar year
				after 2017 shall be equal to the product of the amount in effect under clause
				(i) with respect to calendar year 2017 and the quotient obtained by
				dividing—
										(I)the national average wage index (as
				defined in section 209(k)(1)) for the second calendar year preceding the
				calendar year for which the determination is being made, by
										(II)the national average wage index (as
				so defined) for 2015.
										(iv)The amount established under this
				subparagraph for any calendar year shall be rounded to the nearest $1, except
				that any amount so established which is a multiple of $0.50 but not of $1 shall
				be rounded to the next higher $1.
									(C)(i)Except as provided in
				clause (ii), in the case of any calendar year after 2016, each of the
				percentages to which this subparagraph applies by reason of clauses (iii) or
				(iv) of subparagraph (A) shall be a percentage equal to such percentage
				multiplied by the quotient obtained by dividing—
										(I)the difference of the maximum
				CPI-indexed benefit amount for such year over the amount determined under this
				paragraph for an individual whose average indexed monthly earnings are equal to
				the amount established for purposes of subparagraph (A)(ii) for such year,
				by
										(II)the difference of the maximum
				wage-indexed benefit amount for such year over the amount determined under this
				paragraph for an individual whose average indexed monthly earnings are equal to
				the amount established for purposes of subparagraph (A)(ii) for such
				year.
										(ii)(I)In the case of any
				calendar year which is a positive balance year, clause (i) shall not apply and
				each of the percentages to which this subparagraph applies by reason of clause
				(iii) or (iv) of subparagraph (B) shall be a percentage equal to the percentage
				determined under this subparagraph for the preceding year (determined after the
				application of this subparagraph).
										(II)In the case of any calendar year
				after a positive balance year which is not a positive balance year, this
				subparagraph shall be applied by substituting the second calendar year
				preceding the most recent positive balance year for 2014
				each place it appears in clause (iv).
										(iii)For purposes of clause (i), the
				maximum wage-indexed benefit amount for any calendar year shall be equal to the
				amount determined under this paragraph (determined without regard to any
				reduction under this subparagraph) for an individual with wages paid in and
				self-employment income credited to each computation base year in an amount
				equal to the contribution and benefit base for each calendar year.
									(iv)For purposes of clause (i), the
				maximum CPI-indexed benefit amount for any calendar year shall be an amount
				equal to the amount determined under clause (iii) for such year multiplied by a
				fraction—
										(I)the numerator of which is the ratio
				(rounded to the nearest one-thousandth of 1 percent) of the Consumer Price
				Index for the second preceding year to such index for 2014; and
										(II)the denominator of which is the ratio
				(rounded to the nearest one-thousandth of 1 percent) of the national wage index
				(as defined in section 209(k)(1)) for the second year preceding such year to
				such index for 2014.
										(v)(I)For purposes of this subparagraph, a
				positive balance year is a calendar year following any calendar year after 2081
				for which the Chief Actuary of the Social Security Administration certifies to
				the Secretary of the Treasury and the Congress that the combined balance ratio
				of the Federal Old-Age and Survivors Trust Fund and the Federal Disability
				Insurance Trust Fund is not less than 100 percent for such year.
										(II)For purposes of subclause (I), the combined
				balance ratio of the Federal Old-Age and Survivors Trust Fund and the Federal
				Disability Insurance Trust Fund for any calendar year is the ratio of the
				combined balance of such Trust Funds as of the last day of such calendar year
				(reduced by any transfer made pursuant to section 201(o) in such calendar year)
				to the amount estimated by the Commissioner of Social Security under section
				201(l)(3)(B)(iii)(II) to be paid from such Trust Funds during the calendar year
				following such calendar year for all purposes authorized by section 201
				(determined as if such following calendar year were a positive balance
				year).
										(D)For purposes of this paragraph, rules
				similar to the rules of subparagraphs (C) and (D) of paragraph (1) shall
				apply.
								(E)For purposes of this paragraph, the
				term applicable benefit means any benefit under section 202 other
				than—
									(i)a child's insurance benefit under
				section 202(d) with respect to a child of an individual who has died;
									(ii)a widow's insurance benefit under
				section 202(e) with respect to a widow who has not attained age 60 and is under
				a disability (as defined in section 223(d)) which began before the end of the
				period specified in section 202(e)(4);
									(iii)a widower's insurance benefit under
				section 202(f) with respect to a widower who has not attained age 60 and is
				under a disability (as defined in section 223(d)) which began before the end of
				the period specified in section 202(f)(4); and
									(iv)a mother's and father's insurance
				benefit under section
				202(g).
									.
					(b)Treatment of
			 disabled beneficiariesSection 215(a) of such Act (as amended by
			 subsection (a)) is amended further by adding at the end the following new
			 paragraph:
					
						(9)(A)Notwithstanding the
				preceding provisions of this subsection, in the case of an individual who has
				or has had a period of disability and who initially becomes eligible for
				old-age insurance benefits or who dies (before becoming eligible for such
				benefits) in any calendar year in or after 2017, the primary insurance amount
				of such individual shall be the sum of—
								(i)the amount determined under
				subparagraph (B); and
								(ii)the product derived by
				multiplying—
									(I)the excess of the amount determined
				under subparagraph (C) over the amount determined under subparagraph (B),
				by
									(II)the adjustment factor for such
				individual determined under subparagraph (D).
									(B)The amount determined under this
				subparagraph is the amount of such individual's primary insurance amount as
				determined under this section without regard to this paragraph.
							(C)The amount determined under this
				subparagraph is the amount of such individual's primary insurance amount as
				determined under this section as in effect with respect to individuals becoming
				eligible for old-age or disability insurance benefits under section 202(a) on
				the date of the enactment of the Social
				Security Personal Savings Guarantee and Prosperity Act of
				2009.
							(D)The adjustment factor determined
				under this subparagraph for any individual is the ratio (not greater than 1)
				of—
								(i)the total number of months during
				which such individual is under a disability (as defined in section 223(d))
				during the period beginning on the date the individual attains age 22 and
				ending on the first day of such individual's first month of eligibility for
				old-age insurance benefits under section 202(a) (or, if earlier, the month of
				such individual's death), to
								(ii)the number of months during the
				period beginning on the date the individual attains age 22 and ending on the
				first day of such individual's first month of eligibility for old-age insurance
				benefits under section 202(a) (or, if earlier, the month of such individual's
				death).
								.
				(c)Conforming
			 amendments
					(1)Subsections
			 (e)(2)(B)(i)(I) and (f)(2)(B)(i)(I) of section 202 of the Social Security Act
			 are each amended by inserting or section 215(a)(2)(B)(iii) after
			 section 215(a)(1)(B)(i) and (ii).
					(2)Section 203(a)(10)
			 of such Act is amended—
						(A)in subparagraph
			 (A)(i), by striking 215(a)(2)(B)(i) and inserting
			 215(a)(3)(B)(i);
						(B)in subparagraph
			 (A)(ii), by striking 215(a)(2)(C) and inserting
			 215(a)(3)(C); and
						(C)in subparagraph
			 (B)(ii), by striking 215(a)(2) and inserting
			 215(a)(3).
						(3)Section 209(k)(1) of such Act is amended by
			 inserting 215(a)(2)(B), 215(a)(2)(C), after
			 215(a)(1)(D),.
					(4)Section 215(a) of
			 such Act is amended—
						(A)in paragraph
			 (4)(A), as redesignated by paragraph (2), by striking paragraph
			 (4) and inserting paragraph (5);
						(B)in paragraph
			 (4)(B), as redesignated by paragraph (2), by striking paragraph
			 (2)(A) and inserting paragraph (3)(A);
						(C)in paragraph (5),
			 as redesignated by paragraph (2), by striking paragraph (3)(A)
			 and inserting paragraph (4)(A);
						(D)in paragraph
			 (6)(A), as redesignated by paragraph (2), by striking paragraph
			 (4)(B) and inserting paragraph (5)(B); and
						(E)in paragraph
			 (8)(B)(ii)(I), as redesignated by paragraph (2), by striking paragraph
			 (3)(B) and inserting paragraph (4)(B).
						(5)Section 215(d)(3)
			 of such Act is amended—
						(A)by striking
			 paragraph (4)(B)(ii) and inserting paragraph
			 (5)(B)(ii); and
						(B)by striking
			 subsection (a)(7)(C) and inserting subsection
			 (a)(8)(C).
						(6)Subsection 215(f)
			 of such Act is amended—
						(A)in paragraph
			 (2)(B), by striking subsection (a)(4)(B) and inserting
			 subsection (a)(5)(B);
						(B)in paragraph (7),
			 by striking subsection (a)(4)(B) and inserting subsection
			 (a)(5)(B), and by striking subsection (a)(6) and
			 inserting subsection (a)(7);
						(C)in paragraph
			 (9)(A)—
							(i)by
			 striking subsection (a)(7)(A) and inserting subsection
			 (a)(8)(A); and
							(ii)by
			 striking subsection (a)(7)(C) and inserting subsection
			 (a)(8)(C); and
							(D)in paragraph
			 (9)(B), by striking subsection (a)(7) each place it appears and
			 inserting subsection (a)(8).
						409.Enhancements to
			 Part A benefits
				(a)CPI indexing in
			 Part A benefit formulaSection 215(a)(1)(B) of the Social
			 Security Act (42 U.S.C. 415(a)(1)(B)) is amended—
					(1)by redesignating
			 clause (iii) as clause (iv);
					(2)in clause (ii), by
			 inserting and before 2017 after 1979;
					(3)in clause (iv) (as
			 so redesignated), by inserting or (iii) after clause
			 (ii); and
					(4)by inserting after
			 clause (ii) the following new clause:
						
							(iii)For individuals who initially
				become eligible for old-age or disability insurance benefits, or who die
				(before becoming eligible for such benefits), in any calendar year after 2016,
				each of the amounts so established shall be equal to the product of the
				corresponding amount established with respect to the calendar year 2016 under
				clause (ii) of this subparagraph and the quotient obtained by dividing—
								(I)the Consumer Price Index for the
				second calendar year preceding the calendar year for which the determination is
				made, by
								(II)the Consumer Price Index for
				2014.
								For purposes
				of this clause, the term Consumer Price Index for a calendar year
				means the arithmetical mean of the Consumer Price Index (within the meaning of
				such term as used in subsection (i)) for the 12 months in such calendar
				year..
					(b)Enhanced part A
			 benefit levels for low earnersSection 215(a) of such Act (as
			 amended by section 408) is amended by adding at the end the following new
			 paragraph:
					
						(10)(A)In the case of any individual who initially
				becomes eligible for old-age or disability insurance benefits, or who dies
				(before becoming eligible for such benefits), in any calendar year after 2016
				and whose average indexed monthly earnings is less than twice the 35-year low
				earner AIME for such calendar year, each primary insurance amount otherwise
				determined under paragraph (1) or (2) shall be the product of—
								(i)such primary insurance amount as so
				determined, and
								(ii)the applicable adjustment factor for
				such individual.
								(B)For purposes of this paragraph, the
				applicable adjustment factor for an individual is 100 percent plus the product
				of—
								(i)the applicable percentage for the
				calendar year,
								(ii)the applicable AIME factor,
				and
								(iii)the applicable coverage
				factor.
								(C)For purposes of subparagraph (B)(i),
				the applicable percentage for a calendar year is the percentage set forth in
				connection with such calendar year in the following table:
								
									
										
											If the calendar year is:The percentage is:
											
										
										
											20174.04
											
											20188.08
											
											201912.12
											
											202016.16
											
											202120.20
											
											202224.24
											
											202328.28
											
											202432.32
											
											202536.36
											
											2026 or thereafter40.40.
											
										
									
								
							(D)For purposes of subparagraph
				(B)(ii)—
								(i)in
				any case in which an individual’s average indexed monthly earnings is less than
				or equal to the 30-year low earner AIME for the calendar year referred to in
				subparagraph (A), the applicable AIME factor in connection with the individual
				for the calendar year is 1,
								(ii)in any case in which an individual’s AIME
				is greater than the 30-year low earner AIME for the calendar year referred to
				in subparagraph (A) and less than twice the 35-year low earner AIME for the
				calendar year, the applicable AIME factor in connection with the individual for
				the calendar year is the quotient derived by dividing—
									(I)the excess of twice the 35-year low
				earner AIME for the calendar year over the individual’s average indexed monthly
				earnings, by
									(II)the excess of twice the 35-year
				low earner AIME for the calendar year over the 30-year low earner AIME for the
				calendar year, and
									(iii)in any case in which an individual’s
				average indexed monthly earnings is greater than or equal to twice the 35-year
				low earner AIME for the calendar year referred to in subparagraph (A), the
				applicable AIME factor in connection with an individual for the calendar year
				is 0.
								(E)For purposes of subparagraph
				(B)(iii)—
								(i)in
				any case in which the number of an individual’s quarters of coverage earned
				prior to the date on which the individual became eligible or died as described
				in subparagraph (A) is less than or equal to twice the number of elapsed years
				with respect to the individual, the applicable coverage factor in connection
				with the individual is 0,
								(ii)in any case in which the number of an
				individual’s quarters of coverage earned prior to the date on which the
				individual became eligible or died as described in subparagraph (A) is greater
				than twice the number of elapsed years with respect to the individual and less
				than three times the number of elapsed years with respect to the individual,
				the applicable coverage factor in connection with the individual is 1 plus the
				quotient derived by dividing—
									(I)the excess of the number of the
				individual’s quarters of coverage over 3 times the number of elapsed years with
				respect to the individual, by
									(II)the number of elapsed years with
				respect to the individual, and
									(iii)in any case in which the number of an
				individual’s quarters of coverage earned prior to the date on which the
				individual became eligible or died as described in subparagraph (A) is greater
				than or equal to 3 times the number of elapsed years with respect to the
				individual, the applicable coverage factor in connection with the individual is
				1.
								(F)For purposes of this
				paragraph—
								(i)The term 30-year low earner
				AIME for a calendar year means the amount which would be the average
				indexed monthly earnings of an individual—
									(I)whose benefit computation years are
				the preceding 30 calendar years, and
									(II)whose primary insurance amount is
				based solely on wages earned during such calendar years for 40 hours per week
				at an hourly rate equivalent to the minimum wage required under section 6 of
				the Fair Labor Standards Act of 1938 (29 U.S.C. 206) at the time such wages
				were earned.
									(ii)The term 35-year low earner
				AIME for a calendar year means the amount which would be the average
				indexed monthly earnings of an individual—
									(I)whose benefit computation years are
				the preceding 35 calendar years, and
									(II)whose primary insurance amount is
				based solely on wages earned during such calendar years for 40 hours per week
				at an hourly rate equivalent to the minimum wage required under section 6 of
				the Fair Labor Standards Act of 1938 (29 U.S.C. 206) at the time such wages
				were earned.
									(iii)The term number of elapsed
				years has the meaning provided in subsection
				(b)(2)(B)(iii).
								.
				VSimplified Income
			 Tax
			501.Short
			 titleThis title may be cited
			 as the Taxpayer Choice Act of
			 2009.
			502.Repeal of
			 alternative minimum tax for noncorporate taxpayers
				(a)In
			 generalSection 55(a) of the Internal Revenue Code of 1986
			 (relating to alternative minimum tax imposed) is amended by adding at the end
			 the following new flush sentence:
					
						In the
				case of a taxpayer other than a corporation, no tax shall be imposed by this
				section for any taxable year beginning after December 31, 2009, and the
				tentative minimum tax of any taxpayer other than a corporation for any such
				taxable year shall be zero for purposes of this
				title..
				(b)Conforming
			 amendments
					(1)Section 26(c) of
			 such Code is amended by striking the term tentative minimum
			 tax means the amount determined under section 55(b)(1) and
			 inserting the tentative minimum tax is zero..
					(2)Section 911(f)(2)
			 of such Code is amended to read as follows:
						
							(2)the tentative
				minimum tax under section 55 for the taxable year shall be
				zero.
							.
					(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2009.
				503.Simplified income
			 tax system
				(a)In
			 generalPart I of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to tax on individuals) is amended by
			 redesignating section 5 as section 6 and by inserting after section 4 the
			 following new section:
					
						5.Simplified income
				tax system
							(a)Election
								(1)In
				generalA taxpayer other than a corporation may elect in
				accordance with this subsection to be subject to the tax imposed by this
				section in lieu of the tax imposed by section 1 for a taxable year and all
				subsequent taxable years.
								(2)Effect of
				electionFor purposes of this title, if an election is in effect
				under paragraph (1) for any taxable year, the tax imposed by this section shall
				be treated as the tax imposed by section 1 for the taxable year and, except as
				provided by sections 31 and 36, no amount shall be allowed as a credit against
				such tax for the taxable year.
								(3)Election
									(A)In
				general
										(i)In
				generalExcept as provided in clause (ii) of this subparagraph
				and clauses (ii) and (iii) of subparagraph (B), the election under paragraph
				(1) may only be made with respect to any taxable year beginning before January
				1, 2019, on a timely filed return for the first taxable year for which the
				election applies.
										(ii)New
				taxpayersIn the case of an
				individual with no tax liability under this title before January 1, 2019, the
				election under paragraph (1) may only be made for the first taxable year
				beginning after December 31, 2018, for which such individual has tax liability
				under this title.
										(B)Effect of
				election
										(i)In
				generalExcept as provided in clauses (ii) and (iii), the
				election under paragraph (1), once made, shall be irrevocable.
										(ii)One-time
				revocation of electionA
				taxpayer may revoke an election under paragraph (1) for a taxable year and all
				subsequent taxable years. The preceding sentence shall not apply if the
				taxpayer has made a revocation under such sentence for any prior taxable
				year.
										(iii)Filing status
				changes due to major life eventsIn the case of any major life
				event described in clause (iv), a taxpayer may make an election under paragraph
				(1) or revoke such an election under clause (ii). Any such election or
				revocation shall apply for the taxable year for which made and all subsequent
				taxable years until the taxpayer makes an election under the preceding sentence
				for any subsequent (and all succeeding) taxable year.
										(iv)Major life
				eventFor purposes of clause (iii), a major life event described
				in this clause is marriage, divorce, and death.
										(b)Tax
				imposed
								(1)Married
				individuals and surviving spousesIn the case of a taxpayer for whom an
				election under subsection (a) is in effect and who is a married individual (as
				defined in section 7703) who makes a single return jointly with his spouse
				under section 6013 or a surviving spouse (as defined in section 2(a)), there is
				hereby imposed on the alternative taxable income of such individual a tax
				determined in accordance with the following table:
									
										
											
												If taxable
						income is:The tax
						is:
												
											
											
												Not over
						$100,00010% of alternative taxable
						income.
												
												Over $100,000$10,000, plus 25% of the excess over $100,000.
												
											
										
									
								(2)Unmarried
				individuals (other than surviving spouses)In the case of a taxpayer for whom an
				election under subsection (a) is in effect and who is not described in
				paragraph (1), there is hereby imposed on the alternative taxable income of
				such individual a tax determined in accordance with the following table:
									
										
											
												If taxable
						income is:The tax
						is:
												
											
											
												Not over
						$50,00010% of alternative taxable
						income.
												
												Over $50,000$5,000, plus 25% of the excess over $50,000.
												
											
										
									
								(c)Alternative
				taxable incomeFor purposes of this section—
								(1)In
				generalThe term alternative taxable income
				means—
									(A)gross
				income,
									(B)the amount
				excluded from income under section 139C for capital gains, dividends, and
				interest, minus
									(C)the sum of—
										(i)the personal
				exemption,
										(ii)the dependent allowance, plus
										(iii)the alternative
				standard deduction.
										(2)Personal
				exemptionThe personal
				exemption is—
									(A)200 percent of the
				dollar amount in effect under subparagraph (B) in the case of—
										(i)a
				joint return, or
										(ii)a
				surviving spouse (as defined in section 2(a)), and
										(B)$3,500 in the case
				of an individual—
										(i)who is not married
				and is not a surviving spouse, or
										(ii)who is a married
				individual filing a separate return.
										(3)Dependent
				allowanceThe dependent
				allowance is $3,500 for each dependent (as defined in section 152).
								(4)Alternative
				standard deductionThe alternative standard deduction
				means—
									(A)$25,000 in the
				case of—
										(i)a
				joint return, or
										(ii)a
				surviving spouse (as defined in section 2(a)), and
										(B)$12,500 in the
				case of an individual—
										(i)who
				is not married and is not a surviving spouse, or
										(ii)who is a married
				individual filing a separate return.
										(d)Inflation
				adjustments
								(1)In
				generalIn the case of any taxable year beginning in a calendar
				year after 2009, each of the dollar amounts for the rate brackets in subsection
				(b) and each of the dollar amounts in subsection (d)(2)(B), (d)(3), and (d)(4)
				shall be increased by an amount equal to—
									(A)such dollar
				amount, multiplied by
									(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, by substituting calendar year 2008 for
				calendar year 1992 in subparagraph (B) thereof.
									(2)RoundingIf
				any amount as adjusted under clause (i) is not a multiple of $100, such amount
				shall be rounded to the nearest multiple of
				$100.
								.
				(b)Conforming
			 amendmentThe table of sections for part I of subchapter A of
			 chapter 1 of such Code is amended by striking the item relating to section 5
			 and inserting after the item relating to section 4 the following:
					
						
							Sec. 5. Simplified income tax
				System.
							Sec. 6. Cross references relating to tax
				on
				individuals.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
				504.Exclusion for
			 capital gains, dividends, and interest
				(a)In
			 generalPart III of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to items specifically excluded from gross
			 income) is amended by inserting after section 139C the following new
			 section:
					
						139D.Capital gains,
				dividends, and interest
							(a)ExclusionGross income does not include amounts
				received by an individual as net capital gains, qualified dividends, and
				interest.
							(b)Qualified
				dividendsFor purposes of
				this section—
								(1)In
				generalThe term
				qualified dividends means dividends received during the taxable
				year from—
									(A)domestic
				corporations, and
									(B)qualified foreign
				corporations.
									(2)Qualified
				foreign corporations
									(A)In
				generalExcept as otherwise provided in this paragraph, the term
				qualified foreign corporation means any foreign corporation
				if—
										(i)such corporation
				is incorporated in a possession of the United States, or
										(ii)such corporation
				is eligible for benefits of a comprehensive income tax treaty with the United
				States which the Secretary determines is satisfactory for purposes of this
				paragraph and which includes an exchange of information program.
										(B)Dividends on
				stock readily tradable on United States securities marketA
				foreign corporation not otherwise treated as a qualified foreign corporation
				under subparagraph (A) shall be so treated with respect to any dividend paid by
				such corporation if the stock with respect to which such dividend is paid is
				readily tradable on an established securities market in the United
				States.
									(C)Exclusion of
				dividends of certain foreign corporationsSuch term shall not
				include any foreign corporation which for the taxable year of the corporation
				in which the dividend was paid, or the preceding taxable year, is a passive
				foreign investment company (as defined in section 1297).
									(3)Special
				ruleIf a taxpayer to whom
				this section applies receives, with respect to any share of stock, qualified
				dividend income from 1 or more dividends which are extraordinary dividends
				(within the meaning of section 1059(c)), any loss on the sale or exchange of
				such share shall, to the extent of such dividends, be treated as long-term
				capital loss.
								(c)InterestFor
				purposes of this section, the term interest means—
								(1)interest on
				deposits with a bank (as defined in section 581),
								(2)amounts (whether or
				not designated as interest) paid, in respect to deposits, investment
				certificates, or withdrawable or repurchasable shares, by—
									(A)a mutual savings
				bank, cooperative bank, domestic building and loan association, industrial loan
				association or bank, or credit union, or
									(B)any other savings
				or thrift institution, which is chartered and supervised under Federal or State
				law,
									the
				deposits or accounts in which are insured under Federal or State law or which
				are protected and guaranteed under State law,(3)interest
				on—
									(A)evidences of
				indebtedness (including bonds, debentures, notes, and certificates) issued by a
				domestic corporation in registered form, and
									(B)to the extent
				provided in regulations prescribed by the Secretary, other evidences of
				indebtedness issued by a domestic corporation of a type offered by corporations
				to the public,
									(4)interest on
				obligations of the United States, a State, or a political subdivision of a
				State (not excluded from gross income of the taxpayer under any other provision
				of law), and
								(5)interest
				attributable to participation shares in a trust established and maintained by a
				corporation established pursuant to Federal law.
								(d)Certain
				nonresident aliens ineligible for exclusionIn the case of a
				nonresident alien individual, subsection (a) shall apply only—
								(1)in determining the
				tax imposed for the taxable year pursuant to section 871(b)(1) and only in
				respect to dividends and interest which are effectively connected with the
				conduct of a trade or business within the United States, or
								(2)in determining the
				tax imposed for the taxable year pursuant to section
				877(b).
								.
				(b)Conforming
			 amendmentSection 1 of such Code is amended by striking
			 subsection (h).
				(c)Clerical
			 amendmentThe table of sections for such part III is amended by
			 inserting after the item relating to section 139C the following new
			 item:
					
						
							Sec. 13DC. Capital gains, dividends, and
				interest.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
				505.Repeal of estate and
			 gift taxes
				(a)In
			 generalSubtitle B of the
			 Internal Revenue Code of 1986 is hereby repealed.
				(b)Effective
			 dateThe repeal made by subsection (a) shall apply to the estates
			 of decedents dying, and gifts made, and generation-skipping transfers after
			 December 31, 2009.
				VIBusiness
			 Consumption Tax
			601.Short
			 titleThis title may be cited
			 as the Competitive American Business
			 Tax.
			602.Repeal of
			 corporate income tax; new tax paid by corporations and other
			 businesses
				(a)In
			 generalSubtitle A of the Internal Revenue Code of 1986 is
			 amended by inserting after chapter 6 the following new chapter:
					
						7Business
				Consumption Tax
							
								Subchapter A. Imposition of tax.
								Subchapter B. Basic rules for business consumption
				  tax.
								Subchapter C. Capital contributions, mergers, acquisitions,
				  and distributions.
								Subchapter D. Accounting method rules.
								Subchapter E. Land and rental property.
								Subchapter F. Insurance and financial products.
								Subchapter G. Financial intermediation and financial
				  institutions.
								Subchapter H. Tax-exempt organizations.
								Subchapter I. Cooperatives.
								Subchapter J. Sourcing rules.
								Subchapter K. Import tax.
								Subchapter L. Transition rules.
								Subchapter M. Rules for administration, consolidated
				  returns.
								Subchapter N. Definitions and rules of
				  application.
							
							AImposition of
				tax
								
									Sec. 1601. Imposition of tax.
									Sec. 1602. Taxable amount.
									Sec. 1603. Zero rating for exports and interest.
									Sec. 1604. Governmental entities.
									Sec. 1605. Exempt organizations.
									Sec. 1606. Credit against tax.
								
								1601.Imposition of
				tax
									(a)General
				ruleA tax is hereby imposed on each taxable transaction.
									(b)Amount of
				taxExcept as otherwise provided in this chapter, the amount of
				the tax shall be 8.5 percent of the taxable amount.
									(c)Taxable
				transactionFor purposes of this chapter, the term taxable
				transaction means—
										(1)the sale of
				property in the United States,
										(2)the performance of
				services in the United States, and
										(3)the importing of
				property into the United States,
										by a
				taxable person in a business transaction.(d)Business
				transaction
										(1)General
				RuleFor purposes of this chapter, the term business
				transaction means a transaction engaged in by—
											(A)a corporation,
				or
											(B)any person (other
				than a corporation) in connection with a business.
											(2)Sales and Leases
				of Real Property; ImportsFor purposes of this chapter—
											(A)In
				generalThe term business transaction
				includes—
												(i)any
				sale or leasing of real property, and
												(ii)any importing of
				property,
												whether
				or not such transaction is described in paragraph (1).(B)Certain imported
				articlesNotwithstanding subparagraph (A)(ii), the importing of
				an article which is free of duty under part 2 of schedule 8 of the Tariff
				Schedules of the United States shall not be treated as a business transaction
				unless such transaction is described in paragraph (1).
											(e)Taxable
				person
										(1)General
				RuleExcept as otherwise provided in this chapter, for purposes
				of this chapter, the term taxable person means a person who
				engages in a business or in a business transaction.
										(2)Treatment of
				Employees, etcFor purposes of this chapter, an employee shall
				not be treated as a taxable person with respect to activities engaged in as an
				employee.
										(f)Transactions in
				the United States
										(1)Sales of
				PropertyFor purposes of this chapter—
											(A)In
				generalExcept as provided in subparagraph (B), the sale of
				property shall be treated as occurring where delivery takes place.
											(B)Real
				propertyThe sale of real property shall be treated as occurring
				where the real property is located.
											(2)Performance of
				ServiceFor purposes of this chapter—
											(A)In
				generalExcept as otherwise provided in this paragraph, a service
				shall be treated as occurring where it is performed.
											(B)Services
				performed inside and outside the United StatesIf a service is
				performed both inside and outside the United States, such service shall be
				treated as performed—
												(i)inside the United
				States, if 50 percent or more of such service is performed inside the United
				States, and
												(ii)outside the
				United States, if less than 50 percent of such service is performed inside the
				United States.
												(g)Rules relating
				to other terms used in subsection (c)
										(1)Exchanges
				Treated as SalesFor purposes of this chapter—
											(A)an exchange of
				property for property or services shall be treated as a sale of property,
				and
											(B)an exchange of
				services for property or services shall be treated as the performance of
				services.
											(2)Certain
				Transfers to Employees Treated as SalesFor purposes of this
				chapter, the transfer of property to an employee as compensation (other than a
				transfer of a type for which no amount is includible in the gross income of
				employees for purposes of chapter 1) shall be treated as the sale of
				property.
										(3)Performance of
				ServicesFor purposes of this chapter—
											(A)Certain
				activities treated as performance of servicesActivities treated
				as included in the performance of services shall include (but shall not be
				limited to)—
												(i)permitting the use
				of property,
												(ii)the granting of a
				right to the performance of services or to reimbursement (including the
				granting of warranties, insurance, and similar items), and
												(iii)the making of a
				covenant not to compete (or similar agreement to refrain from doing
				something).
												(B)Employers and
				employees
												(i)Services for
				employerAn employee’s services for the employee’s employer shall
				not be treated as the performance of services.
												(ii)Services for
				employeeAn employer’s services for the employer’s employee shall
				not be treated as the performance of services unless such services are of a
				type which constitute gross income to the employee for purposes of chapter
				1.
												(C)Performance of
				services treated as sale of servicesThe performance of services
				shall be treated as the sale of services.
											1602.Taxable
				amount
									(a)Amount Charged
				CustomerFor purposes of this chapter, the taxable amount for any
				transaction for which money is the only consideration shall be the price
				charged the purchaser of the property or services by the seller thereof—
										(1)including all
				invoiced charges for transportation, and other items payable to the seller with
				respect to this transaction, but
										(2)excluding the tax
				imposed by section 1601 with respect to this transaction and excluding any
				State and local sales and use taxes with respect to this transaction.
										(b)ExchangesFor
				purposes of this chapter, the taxable amount in any exchange of property or
				services shall be the fair market value of the property or services transferred
				by the person liable for the tax (determined as if such person had sold the
				property or services to the other party to the exchange).
									(c)ImportsFor
				purposes of this chapter, the taxable amount in the case of any import shall
				be—
										(1)the customs value
				plus customs duties and any other duties which may be imposed, or
										(2)if there is no
				such customs value, the fair market value (determined as if the importer had
				sold the property).
										1603.Zero rating
				for exports and interestThe
				rate of the tax imposed by section 1601 shall be zero with respect to the
				following:
									(1)ExportsExports
				of property.
									(2)InterestInterest.
									1604.Governmental
				entities
									(a)Zero Rating for
				Sales to Governmental Entities and Educational Activities of Governmental
				EntitiesThe rate of the tax imposed by section 1601 shall be
				zero with respect to the following:
										(1)Sales to
				governmental entitiesAny sale of property or services to a
				governmental entity.
										(2)Educational
				activitiesThe providing by a governmental entity of property and
				services in connection with the education of students.
										(b)Sales, etc., by
				Governmental Entities Taxable Only Where Separate Charge Is
				MadeFor purposes of this chapter, the sale of property and the
				performance of services by a governmental entity shall be a taxable transaction
				if (and only if) a separate charge of fee is made therefor.
									(c)Governmental
				Entity DefinedFor purposes of this chapter, the term
				governmental entity means the United States, any State or
				political subdivision thereof, the District of Columbia, a Commonwealth or
				possession of the United States, or any agency or instrumentality of any of the
				foregoing.
									1605.Exempt
				organizations
									(a)Zero Rating for
				Section 501(c)(3) Organizations; Credit
				Allowed for All Purchases
										(1)Zero
				ratingThe rate of the tax imposed by section 1601 shall be zero
				with respect to any taxable transaction engaged in by a section 501(c)(3)
				organization other than as part of an unrelated business.
										(2)Credit allowed
				for all purchasesFor purposes of this chapter, a section
				501(c)(3) organization shall be treated as engaged in a business with respect
				to all of its activities.
										(b)Taxable
				Transactions in Case of Other Exempt OrganizationsFor purposes
				of this chapter, the sale of property and the performance of services by any
				exempt organization other than a section 501(c)(3) organization shall be a
				taxable transaction if (and only if) a charge or fee is made for such
				services.
									(c)DefinitionsFor
				purposes of this chapter—
										(1)Section
				501(c)(3) organizationsThe term
				section 501(c)(3) organization means an organization described in
				section 501(c)(3) which is exempt from tax under section 501(a).
										(2)Other exempt
				organizationThe term other exempt organization
				means any organization (other than a section 501(c)(3) organization) which is
				exempt from tax under chapter 1.
										1606.Credit against
				tax
									(a)General
				RuleThere shall be allowed as a credit against the tax imposed
				by section 1601 the aggregate amount of tax imposed by section 1601 which has
				been paid by sellers to the taxpayer of property and services which the
				taxpayer uses in the business to which the transaction relates.
									(b)Exempt
				Transactions, etcIf—
										(1)property or
				services are used partly in the business and partly for other purposes,
				or
										(2)property or
				services are used partly for taxable transactions and partly for other
				transactions,
										the
				credit shall be allowable only with respect to the property and services used
				for taxable transactions in the business. No credit shall be allowable for any
				transaction occurring when the taxpayer was a nontaxable person.(c)Excess Credit
				Treated as Overpayment
										(1)In
				generalIf for any taxable period the aggregate amount of the
				credits allowable by subsection (a) exceeds the aggregate amount of the tax
				imposed by section 1601 for such period, such excess shall be treated as an
				overpayment of the tax imposed by section 1601.
										(2)Time when
				overpayment arisesAny overpayment under paragraph (1) for any
				taxable period shall be treated as arising on the later of—
											(A)the due date for
				the return for such period, or
											(B)the date on which
				the return is filed.
											BBasic rules for
				business consumption tax
								
									Sec. 1611. Gross profits.
									Sec. 1612. Taxable receipts.
									Sec. 1613. Deductible amounts.
									Sec. 1614. Cost of business purchases.
									Sec. 1615. Business entity and business activity.
									Sec. 1616. Loss carryover deduction.
								
								1611.Gross
				profitsGross
				profits means for a taxable transaction of a business entity the amount
				by which—
									(1)the taxable receipts
				of the business entity with respect to the taxable transaction, exceed
									(2)the deductible
				amounts for the business entity with respect to the taxable
				transactions.
									1612.Taxable
				receipts
									(a)In
				generalTaxable receipts means all receipts from
				the sale of property, use of property, and performance of services in the
				United States.
									(b)Games of
				chanceAmounts received for playing games of chance by business
				entities engaging in the activity of providing such games shall be treated as
				receipts from the sale of property or services.
									(c)In-Kind
				receiptsThe taxable receipts attributable to the receipt of
				property, use of property or services in whole or partial exchange for
				property, use of property or services equal the fair market value of the
				services or property received.
									(d)TaxesTaxable
				receipts do not include any excise tax, sales tax, custom duty, or other
				separately stated levy imposed by a Federal, State, or local government
				received by a business entity in connection with the sale of property or
				services or the use of property.
									(e)Financial
				receiptsExcept as provided
				in subchapter G (relating to financial intermediation and financial
				institutions), taxable receipts do not include financial receipts (as defined
				by regulations by the Secretary).
									1613.Deductible
				amountsDeductible
				amounts for a business entity in a taxable transaction include—
									(1)the cost of
				business purchases with respect to the taxable transaction (as determined under
				section 1614),
									(2)such entity’s loss
				carryover deduction (as determined under section 1616), and
									(3)the transition
				basis deduction (as determined under section 1711).
									1614.Cost of
				business purchases
									(a)Business
				purchases
										(1)In
				generalBusiness purchases means the acquisition
				of—
											(A)property,
											(B)the use of
				property, or
											(C)services,
											in the
				United States for use in a business activity.(2)ExamplesBusiness
				purchases include (without limitation) the—
											(A)purchase or rental
				of real property,
											(B)purchase or rental
				of capital equipment,
											(C)purchase of
				supplies and inventory,
											(D)purchase of
				services from independent contractors,
											(E)purchase of
				financial intermediation services (as determined in accordance with section
				1661),
											(F)imports for use in
				a business activity, and
											(G)premiums for the cost of health insurance
				policies for which the service provider, members of his family, or persons
				designated by him or members of his family are the beneficiaries.
											(3)ExclusionsBusiness
				purchases do not include—
											(A)payments for use
				of money or capital, such as interest or dividends (except to the extent that a
				portion so paid is a fee for financial intermediation services),
											(B)premiums for life
				insurance,
											(C)the acquisition of
				savings assets or other financial instruments.
											(D)property acquired
				outside the United States (but such property shall be taken into account as an
				import if imported),
											(E)services performed
				outside the United States (unless treated as imported into the United
				States),
											(F)compensation
				expenses for an individual (other than amounts paid to an individual in his
				capacity as a business entity), or
											(G)taxes (except as
				provided in subsection (b)(2) relating to product taxes).
											(4)Compensation
				expensesCompensation expenses means—
											(A)wages, salaries or
				other cash payable for services,
											(B)any taxes imposed
				on the recipient that are withheld by the business entity,
											(C)the cost of
				property purchased to provide employees with compensation (other than property
				incidental to the provision of fringe benefits that are excluded from income
				under the individual tax), and
											(D)the cost of fringe
				benefits which are includible in an employee’s, partner’s, or proprietor’s
				income under section 5 (or are excluded solely because they constitute employee
				savings), including (without limitation)—
												(i)contributions to
				retirement and severance benefit plans,
												(ii)premiums for the
				cost of life, accident, disability and other insurance policies for which the
				service provider, members of his family, or persons designated by him or
				members of his family are the beneficiaries,
												(iii)rental of parking
				spaces or parking fees (unless the parking space is used for a vehicle that is
				regularly used in a business activity);
												(iv)employer paid
				educational benefits;
												(v)employer paid
				housing (other than housing provided for the convenience of the employer);
				and
												(vi)employer paid
				meals (other than meals provided for the convenience of the employer).
												(b)Cost of business
				purchases
										(1)In
				generalThe cost of a business purchase is the
				amount paid or to be paid for the business purchase.
										(2)Taxes
											(A)In
				generalThe cost of business purchases includes
				any product taxes paid with respect to the property or services
				purchased.
											(B)Product
				taxProduct tax means any excise tax, sales or use
				tax, custom duty, or other separately stated levy imposed by a Federal, State,
				or local government on the production, severance or consumption of property or
				on the provision of services, whether or not separately stated, and including
				any such taxes that are technically imposed on the seller of property or
				services.
											(C)Taxes not
				product taxesProduct taxes do not include—
												(i)the import
				tax,
												(ii)state and local
				property taxes,
												(iii)franchise or
				income taxes,
												(iv)payroll taxes and
				self-employment taxes, or
												(v)the
				business tax.
												(3)ImportsIn
				the case of an import by a business entity, the cost of the import is the
				import price for purposes of the import tax. The import tax is not part of the
				cost of the import.
										(c)Property and
				services acquired for propertyIf a business entity receives
				property or services from a business entity in whole or partial exchange for
				property or services, the property or services acquired shall be treated as if
				they were purchased for an amount equal to the fair market value of the
				services or property received. For purposes of this section, property includes
				stock and other equity interests in business other than stock or an equity
				interest in the business entity acquiring the property or services.
									(d)Gambling
				paymentsIn the case of a business involving gambling, lotteries,
				or other games of chance, business purchases include amounts paid to
				winners.
									(e)Savings
				assetsSavings assets means stocks, bonds,
				securities, certificates of deposits, investments in partnerships and limited
				liability companies, shares of mutual funds, life insurance policies,
				annuities, and other similar savings or investment assets.
									1615.Business
				entity and business activity
									(a)Business
				entityFor purposes of the business tax, business
				entity means any corporation, unincorporated association, partnership,
				limited liability company, proprietorship, independent contractor, individual,
				or any other person engaging in business activity in the United States. An
				individual shall be considered a business entity only with respect to the
				individual’s business activities.
									(b)Business
				activityBusiness activity means the sale of
				property or services, the leasing of property, the development of property or
				services for subsequent sale or use in producing property or services for
				subsequent sale. Business activity does not include casual or
				occasional sales of property used by an individual (other than in a business
				activity), such as the sale by an individual of a vehicle used by the
				individual.
									(c)Exception for
				certain employees
										(1)In
				generalBusiness activity does not include—
											(A)the performance of
				services by an employee for an employer that is a business entity with respect
				to the activity in which the employee is engaged, or
											(B)the performance of
				regular domestic household services (including babysitting, housecleaning, and
				lawn cutting) by an employee of an employer that is an individual or
				family.
											(2)Employee
				definedFor purposes of this subsection, employee
				includes an individual partner who provides services to a partnership or an
				individual member who provides services to a limited liability company, or a
				proprietor with respect to compensation for services from his
				proprietorship.
										1616.Loss carryover
				deduction
									(a)DeductionThe
				loss carryover deduction for a taxable period is the lesser
				of—
										(1)the business
				entity’s gross profits for the taxable period (determined without the loss
				carryover deduction), or
										(2)the amount of the
				loss carryover to the taxable period.
										(b)Loss
				carryover
										(1)General
				ruleA loss for any taxable period shall be a loss carryover to
				the succeeding taxable period.
										(2)Loss carryovers
				to a taxable periodThe loss carryover to a taxable period is the
				sum of the loss carryovers from all prior taxable periods beginning on or after
				January 1 of the year following the year in which this chapter is
				enacted.
										(3)Reduction of loss
				carryovers as a result of the deductionA business entity’s loss
				carryovers shall be reduced each year by the amount of the loss carryover
				deduction for the year. Loss carryovers shall be reduced in the order that they
				arose.
										(c)Loss for taxable
				periodA business entity’s loss (if any) for the taxable period
				equals the excess (if any) of—
										(1)the sum of—
											(A)the cost of
				business purchases for the taxable period, and
											(B)the transition basis
				adjustment for the taxable period, over
											(2)taxable receipts
				for the taxable period.
										(d)Special
				rules
										(1)Consolidated
				returnsIn the case of a consolidated return, the loss for a
				taxable period shall be determined on a consolidated group basis. In the case
				of a deconsolidation, the loss carryovers from the consolidated group shall be
				allocated in accordance with rules to be prescribed by the Secretary.
										(2)Loss carryovers
				of acquired business entityAny loss arising in the case of the
				acquisition of a business entity shall be allowed as prescribed by the
				Secretary.
										(e)InterestInterest shall be allowed on each loss
				carried forward under this section at a rate determined by the Secretary of the
				Treasury.
									CCapital
				contributions, mergers, acquisitions, and distributions
								
									Sec. 1621. Contributions to a business entity.
									Sec. 1622. Distributions of property.
									Sec. 1623. Asset acquisitions.
									Sec. 1624. Mergers and stock acquisitions.
									Sec. 1625. Spin-offs, split-offs, etc.
									Sec. 1626. Allocation of certain tax attributes.
								
								1621.Contributions
				to a business entity
									(a)By business
				entity
										(1)CashIf
				a business entity contributes cash to a business entity of which it is or
				becomes a partial or full owner, the amount contributed is not a deductible
				amount to the contributor or a taxable receipt to the recipient.
										(2)Property or
				servicesIf a business entity contributes property or services to
				a business entity of which it is or becomes a partial or full owner, the
				transaction will not result in taxable receipts to the contributor or a
				deduction for a business purchase for the recipient and will not constitute a
				sale resulting in taxable receipts to the contributor.
										(b)By
				individual
										(1)CashIf
				an individual contributes cash to a business entity, the cash received is not a
				taxable receipt.
										(2)New
				propertyIf an individual contributes to a business entity
				property that the individual purchased for the business entity but which was
				not used by any person after its purchase, the property shall be considered
				purchased by such business entity from the person from which the individual
				purchased the property.
										(3)Personal use
				property
											(A)In
				generalIf an individual contributes personal use property to a
				business entity in which the individual has an ownership interest or for which
				the individual receives an ownership interest, the business entity shall not be
				permitted to deduct the value of the property received as a business expense.
				The business entity will have a tax basis in the contributed property equal to
				the contributor’s basis.
											(B)Personal use
				propertyPersonal use property means any property
				used by an individual at any time other than in a business activity.
											(4)ServicesIf
				an individual contributes services to a business entity in which the individual
				has an ownership interest or receives an ownership interest, the business
				entity shall not be permitted to deduct the value of the services received (or
				the value of the equity interest provided to the services provider).
										1622.Distributions
				of property
									(a)Distributions
				other than to controlling businessIf a business entity
				distributes all or a portion of its assets to its owners (other than a
				controlling business entity), the business entity will be treated as if it sold
				the assets to its owners at fair market value. The fair market value will be
				determined by the distributing corporation and those determinations, unless
				unreasonable, will be binding on the recipients.
									(b)Distributions to
				a controlling businessIf a business entity distributes all or a
				portion of its assets to a controlling business, the controlling business will
				assume the distributing entity’s tax attributes with respect to the assets and
				neither entity will have taxable receipts or a deduction as a result of the
				transaction.
									(c)Distribution of
				personal use propertyIf personal use property is distributed to
				the individual who contributed the personal use property to a business entity,
				the fair market value of the property for purposes of paragraph (a) shall equal
				the basis of the property plus any enhancement in value of the property
				attributable to business purchases with respect to the property.
									(d)Controlling
				business entityA business entity is a controlling
				business entity with respect to another business entity if it owns
				directly or indirectly more than 50 percent of the profits or capital interest
				in the other business entity.
									(e)Application of
				this SectionThis section applies to both liquidating and
				nonliquidating distributions. Property shall be treated as distributed if the
				property is used for a nonbusiness purpose for more than an insubstantial
				period of time during a taxable period.
									1623.Asset
				acquisitions
									(a)In
				generalIf a business entity transfers some or all of its assets,
				the consideration received for such assets shall be allocated among the assets
				transferred in the same manner as was required by section 1060. If the
				transferee and transferor agree in writing on the allocation of any
				consideration, or as to the fair market value of any of the assets, such
				agreement shall be binding on both the transferor and transferee unless the
				Secretary determines that such allocation (or fair market value) is not
				appropriate.
									(b)Tax
				consequencesThe tax consequences of an asset acquisition shall
				be determined in accordance with the rules of this chapter and shall be
				dependent upon allocations made under subsection (a). In general, consideration
				allocable to savings assets, such as stock in another business entity, would
				not be included in taxable receipts of the transferor and would not be a
				business purchase of the purchaser, but consideration allocable to the sale of
				tangible property and intangible property (other than savings assets) will
				constitute taxable receipts of the seller and a business purchase of the
				purchaser.
									(c)Election To
				treat asset acquisition as a stock acquisitionIn the case of the
				sale of substantially all of the assets of a business entity or substantially
				all of the assets of a line of business or a separately standing business of a
				business entity, the transferee and transferor can jointly elect to treat the
				acquisition as if it were an acquisition of the stock of a business entity
				holding the assets so transferred. In such case, the rules of section 1624
				shall apply.
									(d)Authority To
				require allocation agreement and notice to the SecretaryIf the
				Secretary determines that certain types of asset acquisitions have significant
				possibilities of tax avoidance, the Secretary may require—
										(1)parties to such
				types of acquisitions to enter into agreements allocating consideration,
										(2)parties to
				acquisitions involving certain kinds of assets to enter into agreements
				allocating part of the consideration to those assets, or
										(3)parties to certain
				acquisitions to report information to the Secretary.
										(e)Asset
				acquisition rules do not apply if consideration includes equity in
				purchaser
										(1)In
				generalIf a business entity issues its own equity or equity in a
				subsidiary or other controlled entity as part of the consideration for the
				transfer of assets to it, the transaction shall not be treated as an asset
				acquisition and the rules of section 1624 shall apply.
										(2)EquityFor
				purposes of this subsection, equity means—
											(A)stock, in the case
				of a corporation,
											(B)partnership or
				similar interest, in the case of a partnership or limited liability company,
				and
											(C)an ownership
				interest or interest in profits in the case of any other business
				entity.
											1624.Mergers and
				stock acquisitions
									(a)MergersA
				merger of one business entity into another or two businesses entities into a
				third business entity or any other similar transaction shall have no direct
				consequences under the business tax. The surviving entity shall assume the tax
				attributes of the merged corporations, including any loss carryovers and credit
				carryovers.
									(b)Stock
				acquisitionThe acquisition of all or substantially all of the
				ownership interest in one business entity either for cash or in exchange for
				ownership in the acquiring entity or an entity controlled by the acquired
				entity shall have no direct consequences under the business tax.
									1625.Spin-offs,
				split-offs, etcA spin-off,
				split-off or split-up of a business entity shall have no direct tax
				consequences under the business tax.
								1626.Allocation of
				certain tax attributesThe
				Secretary shall prescribe rules for allocation of loss carryovers in cases of
				substantial shifts of assets from one business entity to another business
				entity. Under such rules, a portion of a business entity’s carryovers may be
				deemed transferred when assets are transferred.
								DAccounting method
				rules
								
									Sec. 1631. General accounting rules.
									Sec. 1632. Use of the cash method of accounting.
									Sec. 1633. Long-term contracts.
									Sec. 1634. Post-sale price adjustments and refunds.
									Sec. 1635. Bad debts.
									Sec. 1636. Transition rules.
								
								1631.General
				accounting rules
									(a)In
				generalExcept as provided in section 1632, a business entity
				shall use an accrual method of accounting for purposes of determining the
				timing of recognition of taxable receipts and deduction of business purchases.
				All business purchases shall be deducted when incurred (in the case of a
				business entity using the accrual method of accounting) or when paid (in case
				of a business entity using the cash method of accounting) without regard to
				whether the business purchases are for or relate to—
										(1)inventory,
										(2)assets with a
				useful life of more than one year, or
										(3)property that will
				be used to produce other property.
										(b)Economic
				performanceFor purposes of determining whether an amount has
				been incurred, the all events test shall not be treated as met any earlier than
				when economic performance with respect to such item occurs.
									(c)Consistent
				accounting methodsExcept as otherwise expressly provided in this
				chapter, a business entity shall secure the consent of the Secretary before
				changing the method of accounting by which it determines gross profits. This
				provision shall not apply to changes required by the adoption of the business
				tax.
									1632.Use of the
				cash method of accounting
									(a)In
				generalA business entity that was permitted to use and used the
				cash method of accounting under the Internal Revenue Code of 1986 shall be
				permitted to continue to use the cash method of accounting.
									(b)New business
				entitiesA new business entity shall be permitted to use the cash
				method of accounting if permitted to under regulations prescribed by the
				Secretary.
									(c)Change or
				expansion of businessSubsection (a) shall cease to apply to a
				business entity that changes or expands its business such that under
				regulations prescribed by the Secretary it is no longer eligible to use the
				cash method of accounting.
									(d)Regulations
										(1)Use of cash
				methodThe Secretary shall prescribe regulations defining which
				business entities may use the cash method of accounting. In general, those
				regulations shall be consistent with the rules under sections 447 and 448,
				except that all corporations shall be treated as C corporations were treated
				under those sections. The regulations shall not require a business entity
				described in subsection (a) to convert to the accrual method prior to January
				1, 2010.
										(2)Change in
				accounting methodThe Secretary shall prescribe regulations to
				prevent double counting of taxable receipts and deductible expenses in the case
				of a change in accounting method.
										1633.Long-term
				contracts
									(a)In
				generalIn the case of a long-term contract—
										(1)Contractor
				expensesThe contractor shall be entitled to deduct its business
				purchases when paid or incurred.
										(2)Contractor
				receiptsThe contractor shall recognize taxable receipts—
											(A)in the case of a
				project in which the acquirer has no ownership interest in the project until
				delivery—
												(i)upon delivery of
				the project, in the case of an accrual basis contractor, or
												(ii)upon the later of
				delivery of the project or the receipt of payment, in the case of cash-basis
				contractor.
												(B)in the case of a
				project in which the acquirer obtains an ownership interest as the project is
				constructed—
												(i)when the contractor
				has the right to payments, in the case of an accrual basis contractor,
				or
												(ii)upon the later of
				when the contractor receives the cash or has the right to payments, in the case
				of a cash basis contractor.
												(3)Acquirer
				expensesThe acquirer that is a business entity shall be entitled
				to deduct its costs of the business purchase—
											(A)in the case of a
				cash-basis acquirer, at such time as a cash basis contractor would be required
				to treat the amounts paid as taxable receipts, or
											(B)in the case of an
				accrual-basis acquirer, at such time as an accrual basis contractor would be
				required to treat the amounts paid or due as taxable receipts.
											(b)Right to
				payments
										(1)In
				generalA contractor shall be treated as having a right to
				payments with respect to a project at any time to the extent that the
				contractor would not be required to return payments received (or would be
				entitled to collect payments not yet received) if the project were terminated
				at such time by the contractor.
										(2)Contractual
				provisionsIf a long-term contract includes a procedure for
				paying the contractor as work is completed (for example, by reason of a draw
				down from a trust account), the contractual provisions shall generally govern
				when a contractor has a right to payment.
										(3)Percentage
				completion method of accountingIf a long-term contract does not
				include a mechanism for paying the contractor as work is completed, the
				percentage-of-completion method of accounting shall be used to determine the
				timing of taxable receipts of the contractor and business purchases of the
				acquirer.
										(c)Long-Term
				contract
										(1)In
				generalLong-term contract means—
											(A)any contract that
				covers service or production through parts of two different calendar years if
				the contract includes a formal deposit and draw-down mechanism, and
											(B)any contract for
				the manufacture, building, installation, or construction of property if such
				contract is not completed within the taxable period of the contractor in which
				such contract is entered into.
											(2)ExceptionA
				contract for the manufacture of property shall not be treated as a long-term
				contract unless such contract involves the manufacture of—
											(A)any unique item of
				a type which is not normally included in the finished goods inventory of the
				taxpayer, or
											(B)any item which
				normally requires more than 12 calendar months to complete.
											(d)ConsistencyThe
				Secretary may require business entities to file statements containing such
				information with respect to long-term contracts as the Secretary may prescribe
				to ensure consistency in reporting.
									(e)Foreign
				contractsThis section shall not be construed to permit a
				deduction for a business purchase for the cost of property produced outside the
				United States pursuant to a long-term contract at any time prior to the import
				of such property into the United States.
									1634.Post-sale
				price adjustments and refunds
									(a)Receipt of price
				adjustmentIn the case of a post-sale price adjustment
				attributable to a business purchase which was taken into account in computing
				gross profits for a prior taxable transaction, the amount of such adjustment
				shall be treated as a reduction or increase, as the case may be, in the cost of
				business purchases for the taxable period in which the adjustment is made or
				incurred.
									(b)Issuance of
				price adjustmentIn the case
				of a post-sale price adjustment attributable to a sale the receipts from which
				were taken into account in determining taxable receipts for a prior taxable
				transaction, the amount of such adjustment shall be treated as a reduction or
				increase, as the case may be, in taxable receipts for the taxable period in
				which the adjustment is made or incurred.
									(c)Post-Sale price
				adjustmentPost-sale price adjustment means a
				refund, rebate, or other price allowance attributable to a sale of property or
				services or an upward adjustment in price that was not previously taken into
				account under the business entity’s method of accounting.
									1635.Bad
				debts
									(a)SellerIf
				an amount owed to an accrual basis business entity for property or services
				sold—
										(1)was taken into
				account as a taxable receipt in a prior taxable period, and
										(2)becomes wholly or
				partially uncollectible during the taxable period, then the seller shall treat
				the amount as a reduction in taxable receipts for the taxable period in which
				it becomes wholly or partially uncollectible.
										(b)Notice
				requirementNo reduction shall be allowed under subsection (a)
				unless the seller notifies the purchaser of the amount which the seller has
				treated as wholly or partially uncollectible.
									(c)Subsequent
				collectionIf an amount which was treated as uncollectible under
				subsection (a) is subsequently collected, it shall be treated as a taxable
				receipt when collected.
									(d)PurchaserIf
				a purchaser receives notice under subsection (b) from a seller and the
				purchaser has treated the amount labeled uncollectible as a business purchase
				in a prior taxable period, then the purchaser shall treat such amount as a
				reduction in the cost of business purchases in the taxable period to which the
				notice relates. If the purchaser subsequently repays such amount, the repayment
				shall constitute the cost of a business purchase.
									1636.Transition
				rules
									(a)No double
				deductionsA business entity shall not be entitled to treat as a
				cost of business purchase any amount that the business entity
				deducted in computing taxable income under the income tax in effect prior the
				effective date of the business tax.
									(b)No double
				inclusionA business entity shall not be required to include in
				taxable receipts any receipt that the business entity took into account in
				computing taxable income under the income tax in effect prior to the effect
				date of the business tax.
									(c)No loss of
				deductionAn expense which—
										(1)a business entity
				would have been able to deduct as a cost of a business purchase in an
				accounting period before the effective date of the business tax if the business
				tax had been in effect in such period, and
										(2)the business
				entity would have been able to deduct as an expense in computing taxable income
				in a period after the business tax is effective if the income tax had continued
				in effect, shall be treated as a cost of a business purchase incurred or paid
				at the time that it would have been paid or incurred under the income tax if
				the income tax had continued in effect. This subsection shall not apply to any
				amount which is to be taken into account under subchapter N (relating to
				amortization of transition basis, inventory costs, and safe harbor leases), any
				amounts which would have been deducted under the income tax through loss
				carryover deductions, or any deductions deferred by the uniform capitalization
				rules under section 263A.
										(d)All taxable
				receipts taxedA receipt which—
										(1)a business entity
				would have been required to treat as a taxable receipt in an accounting period
				before the effective date of the business tax if the business tax had been in
				effect in such period, and
										(2)the business
				entity would have been required to include in gross income in a period after
				the business tax is effective if the income tax had continued in effect
										shall be treated as a taxable
				receipt at the time that it would have been included in income if the income
				tax had continued in effect.ELand and rental
				property
								
									Sec. 1641. No deduction for land
				  purchased for nonbusiness use.
									Sec. 1642. Taxable receipts for land
				  held for nonbusiness use.
									Sec. 1643. Certain rental
				  property.
								
								1641.No deduction
				for land purchased for nonbusiness use
									(a)In
				generalThe acquisition of unimproved land shall not constitute a
				business purchase if the unimproved land is not acquired to be used in a
				business activity or if the land is acquired for—
										(1)speculation,
										(2)development
				(including subdivision),
										(3)temporary leasing
				or other use not commensurate with the value of the land,
										(4)indefinite future
				use in a business activity, or
										(5)use in
				compensating employees.
										(b)Future use in
				business activityUnimproved land will not be considered held for
				indefinite future use in a business activity if promptly upon
				acquisition, the purchaser or the lessee begins construction of improvements on
				the land (other than improvements, such as paving or sewage lines, intended for
				indefinite future development) that will be used in a business activity. Such
				improvement must be commensurate with the value of the land.
									(c)Unimproved
				landUnimproved land means—
										(1)land with no
				buildings on it,
										(2)land with
				improvements if the value of the improvements is relatively small in comparison
				to the value of the land and it is anticipated that the improvements will be
				demolished and not used, and
										(3)land in excess of
				the amount reasonably needed for the buildings located on it.
										(d)Conversion to
				business useIf the acquisition of land is not treated as a
				business purchase by reason of subsection (a) and the land is subsequently used
				in a manner for which it could have been treated as a business purchase, the
				cost of the land will be treated as a business purchase when the improvements
				on the land are placed in service (or in the case of construction for sale,
				substantially completed and advertised for sale).
									1642.Taxable
				receipts from sale of land held for nonbusiness use
									(a)Tax
				basisA business entity shall have a tax basis in land equal to
				the cost of the land if such cost is not deductible by reason of section
				1641(a) and the land has not been converted to business use for purposes of
				section 1641(d).
									(b)Taxable receipts
				of a land saleThe taxable receipts from the sale of land (or
				portion thereof) in which a business entity has a tax basis by reason of
				subsection (a) shall be the amount by which the proceeds exceed the basis of
				such land (or portion thereof).
									1643.Certain rental
				property
									(a)In
				generalExcept as provided in subsection (b), the activity of
				rental of real estate is a business activity to which the business tax
				applies.
									(b)Rental property
				becomes nonrental propertyIf property which is considered rental
				property for purposes of subsection (a) in one taxable period ceases to be
				rental property in the following taxable period, the property (and any
				associated debt) shall be treated as distributed by the business entity to its
				owners. Section 1622(a) shall apply to such distribution.
									FInsurance and
				financial products
								
									Sec. 1651. General rules.
									Sec. 1652. Fees for financial
				  intermediation services.
								
								1651.General
				rules
									(a)Taxable
				receiptsExcept in the case of a financial intermediation
				business, taxable receipts do not include financial receipts (as defined in
				section 1662).
									(b)Business
				purchasesExcept in the case of a financial intermediation
				business, business purchases do not include the cost of financial instruments
				or payments for use of money or capital, other than fees for financial
				intermediation services.
									1652.Fees for
				financial intermediation services
									(a)Business
				purchaseBusiness purchases include explicit fees and implicit
				fees for financial intermediation services (except to the extent that such fees
				are for services treated as performed outside the United States and not
				imported into the United States or for services treated as exported.).
									(b)Financial
				intermediation servicesExcept as provided in subchapter G, the
				term financial intermediation service shall be determined in
				accordance with regulations promulgated by the Secretary.
									GFinancial
				intermediation and financial institutions
								
									Sec. 1661. Activities constituting a
				  financial intermediation business.
									Sec. 1662. General rule for
				  taxation.
									Sec. 1663. Special rule for
				  banks.
									Sec. 1664. Insurance
				  companies.
									Sec. 1665. Financial pass-through
				  entities.
								
								1661.Activities
				constituting a financial intermediation business
									(a)Financial
				intermediation businessThe providing of financial intermediation
				services shall be considered a business activity. The gross profit of a
				business entity providing financial intermediation services shall be determined
				by taking into account the rules of this subchapter.
									(b)Separate
				business activityThe provision of financial intermediation
				services for unrelated persons shall be considered a separate business activity
				and a business shall be considered a separate entity with respect to such
				activity. An entity engaging in such business is referred to in this chapter as
				a financial intermediation business.
									(c)Definitions
										(1)Financial
				intermediation servicesFinancial intermediation
				services include—
											(A)lending
				services,
											(B)insurance
				services,
											(C)market-making and
				dealer services, and
											(D)any other service
				provided as business activity in which a person acts as an intermediary
				in—
												(i)the transfer of
				property, services, or financial assets, liabilities, risks or instruments (or
				income or expense derived therefrom) between two or more persons, or
												(ii)the pooling of
				economic risk among other persons,
												and derives all or a portion of
				such person’s gross receipts from streams of income or expense, discounts, or
				other financial flows associated with the matter with respect to which such
				person is acting as an intermediary.(2)Lending
				servicesLending services means the regular making
				of loans and providing credit to, or taking deposits from customers, but does
				not include an installment or delayed payment arrangement provided by a seller
				of property or services under which additional charges or fees are imposed by
				the seller for the late payment.
										(3)Market-making or
				dealer servicesMarket-making or dealer services
				means services provided by a person who—
											(A)regularly
				purchases financial instruments from or sells financial instruments to
				customers in the ordinary course of a trade or business, and
											(B)regularly offers
				to enter into, assume, offset, assign, or otherwise terminate positions in
				financial instruments with customers in the ordinary course of a trade or
				business.
											1662.General rule
				for taxation
									(a)In
				generalIn the case of a financial intermediation business, gross
				profits shall be computed by—
										(1)substituting
				financial receipts for taxable receipts, and
										(2)including
				financial expenses as business purchases.
										(b)Definitions
										(1)Financial
				receiptsFinancial receipts means all receipts other
				than amounts received as contributions to capital.
										(2)Financial
				expensesFinancial expenses include—
											(A)payments for
				principal and interest that is properly allocable to the provision of financial
				intermediation services,
											(B)the cost of and
				payments under financial instruments (other than financial instruments in the
				person subject to the tax imposed under this chapter and any person related to
				such person),
											(C)claims and cash
				surrender values paid in connection with insurance or reinsurance services,
				and
											(D)amounts paid for
				reinsurance.
											(3)Financial
				instrumentFinancial instrument means any—
											(A)share of stock in a
				corporation,
											(B)equity ownership
				in any widely held or publicly traded partnership, trust, or other business
				entity,
											(C)note, bond,
				debenture, or other evidence of indebtedness,
											(D)interest rate,
				currency, or equity notional principal contract,
											(E)evidence or
				interest in, or a derivative financial instrument in, any financial instrument
				described in subparagraph (A), (B), (C), or (D), or any currency, including any
				option, forward contract, short position, and any similar financial instrument
				in such a financial instrument or currency, and
											(F)a position
				which—
												(i)is not a financial
				instrument described in subparagraph (A), (B), (C), (D) or (E),
												(ii)is a hedge with
				respect to such a financial instrument, and
												(iii)is clearly
				identified in the dealer’s records as being described in this subparagraph
				before the close of the day on which it was acquired or entered into.
												(c)International
				mattersFor purposes of this section in the case of a financial
				intermediation business with activity in and outside the United States—
										(1)Inclusion
				regardless of source
											(A)Financial receipts
				shall be determined without regard to whether they are received for property or
				service provided in or outside the United States, except that financial
				receipts do not include amounts that—
												(i)are not taxable
				receipts (as determined without regard to this section), but
												(ii)would have been
				taxable receipts (as determined without regard to this section) if they had
				been received for services or property in the United States.
												(B)Financial expenses
				shall be determined without regard to whether they are received for property or
				services acquired in or outside the United States.
											(2)AllocationUnder
				regulations prescribed by the Secretary, gross profits (as determined without
				regard to this paragraph) shall be reduced by the amount of financial
				intermediation gross profit attributable to financial intermediation activity
				provided outside the United States.
										(3)Gross profit
				attributable to financial intermediation activityGross
				profits attributable to financial intermediation activity means the
				excess of—
											(A)gross profits as
				determined under this section (but without regard to paragraph (2)),
				over
											(B)gross profits as
				determined without regard to this subchapter.
											1663.Special rules
				for banks
									(a)In
				generalIn the case of a bank, gross profits shall be determined
				in accordance with section 1662, except that—
										(1)Financial
				receiptsFinancial receipts shall include only—
											(A)taxable receipts
				(as determined without regard to this subchapter),
											(B)interest on loans
				made or acquired by the bank,
											(C)gain on the sale
				of loans,
											(D)discount points
				received, and
											(E)any explicit fees
				for financial or fiduciary services not included in subparagraphs (A) through
				(E).
											(2)Financial
				expensesFinancial expenses shall include only—
											(A)interest paid to
				depositors and on other funds borrowed by the bank, and
											(B)reasonable
				additions to reserves for bad debts.
											(3)Foreclosure
				propertyGross profits shall properly take into account proceeds
				from the operation or sale of foreclosure property.
										(b)Bank
										(1)In
				generalBank means a bank or trust company
				incorporated and doing business under the laws of the United States, the
				District of Columbia, or any State, a substantial part of the business of which
				consists of receiving deposits and making loans and discounts, or of exercising
				fiduciary powers similar to those exercised by national banks under the
				authority of the Comptroller of the Currency, and which is subject by law to
				supervision and examination by State or Federal authority having supervision
				over banking institutions or credit unions. Such term includes domestic
				building and loan associations and credit unions.
										(2)Other
				activitiesIf a bank is engaged in significant amounts of
				activities other than those described in paragraph (1), the bank shall be
				considered as a separate business entity with respect to such other
				activity.
										1664.Insurance
				companies
									(a)In
				generalIn the case of companies providing insurance services,
				gross profits shall be determined in accordance with section 1662,
				except—
										(1)subsection (c) of
				section 1662 (relating to international operations) shall not apply, and
										(2)the rules of
				subchapter J (sourcing rules) shall apply to determine financial receipts and
				financial expenses.
										(b)Result
				inconsistent with statutory intentIf an insurance company
				determines that the application of subsection (a) produces results inconsistent
				with the territorial approach of the business tax, it may apply to the
				Secretary for permission to apply section 1662(c) in lieu of subsection
				(a).
									1665.Financial
				pass-through entities
									(a)In
				generalIn the case of a financial pass-thru entity, gross
				profits shall be determined in accordance with section 1662, except—
										(1)financial receipts
				shall include contributions to capital, and
										(2)financial expenses
				shall include—
											(A)distributions to
				persons holding interests in the pass-thru entity, and
											(B)investments in
				related entities (including wholly owned entities) engaging in real estate
				investment.
											(b)Pass-Thru
				entityPass-thru
				entity means a business entity that is intended to serve as a conduit.
				The Secretary shall prescribe regulations defining pass-thru entity.
									HTax-exempt
				organizations
								
									Sec. 1671. Exemption for governmental
				  entities.
									Sec. 1672. Tax-exempt
				  organizations.
									Sec. 1673. Tax on unrelated business
				  activity.
									Sec. 1674. Unrelated business
				  activity.
								
								1671.Exemption for
				governmental entities
									(a)StatesExcept
				as provided in section 1672, a state, political subdivision thereof and the
				District of Columbia shall be exempt from taxation under this chapter on any
				gross profits derived from the exercise of any essential governmental
				function.
									(b)PossessionsThe
				government of any possession of the United States shall be exempt from taxation
				under this chapter on any gross profits earned by the possession.
									1672.Tax-exempt
				organizations
									(a)Exemption from
				taxationAn organization described in subsection (c) or (d) of
				section 501 and exempt from tax under section 501(a) shall be exempt from
				taxation under this chapter.
									(b)Tax on unrelated
				business activityAn organization exempt from taxation under
				subsection (a) shall be subject to tax to the extent provided in sections 1675
				and 1676, but shall be considered a tax-exempt organization for purposes of any
				law that refers to tax-exempt organizations.
									1673.Tax on
				unrelated business activity
									(a)In
				generalEach organization described in subsection (b) shall be
				subject to the Business Consumption Tax under section 1601 on its gross profits
				from its unrelated business activity.
									(b)Organizations
				subject to taxThis section shall apply to—
										(1)organizations
				exempt from the business tax under section 1672, other than instrumentalities
				of the United States, and
										(2)colleges and
				universities which are instrumentalities of any government and corporations
				owned by one or more such colleges or universities.
										1674.Unrelated
				business activity
									(a)In
				generalUnrelated business activity means any trade
				or business the conduct of which is not substantially related (aside from the
				need of such organization for income or funds or the use it makes of the
				profits derived) to the exercise or performance by such organization of its
				charitable, educational, or other purpose or function constituting the basis
				for its exemption under section 501, except that such term does not include any
				trade or business—
										(1)in which
				substantially all the work in carrying on such trade or business is performed
				for the organization without compensation;
										(2)which is carried
				on, in the case of an organization described in section 501(c)(3) or in the
				case of a college or university described in section 1673(b), by the
				organization primarily for the convenience of its members, students, patients,
				officers, or employees, which is the selling by the organization of items of
				work-related clothes and equipment and items normally sold through vending
				machines, through food dispensing facilities, or by snack bars, for the
				convenience of its members at their usual places of employment; or
										(3)which is the
				selling of merchandise, substantially all of which has been received by the
				organization as gifts or contributions.
										(b)Advertising,
				etc., activitiesFor purposes of this section, trade or
				business includes any activity which is carried on for the production of
				income from the sale of goods or the performance of services. For purposes of
				the preceding sentence, an activity does not lose identity as a trade or
				business merely because it is carried on within a larger aggregate of similar
				activities or within a larger complex of other endeavors which may, or may not,
				be related to the exempt purposes of the organization. Where an activity
				carried on for profit constitutes an unrelated trade or business, no part of
				such trade or business shall be excluded from such classification merely
				because it does not result in profit.
									(c)Trade or
				business
										(1)Certain business
				activitiesAn activity shall not be considered a trade or
				business solely because the activity is a business activity (such as
				certain passive rental activity) that would be subject to the business tax if
				conducted by a business entity other than a tax-exempt organization.
										(2)RegulationsThe
				Secretary shall prescribe regulations defining a trade or
				business. Such regulations shall be consistent with the provisions under
				sections 511 through 513, except to the extent such provisions are inconsistent
				with other principles of the business tax.
										(3)Trade
				showsThe conduct of trade shows and conventions shall not be
				excluded from the definition of trade or business.
										ICooperatives
								
									Sec. 1681. Patronage dividends of
				  cooperatives.
								
								1681.Patronage
				dividends of cooperatives
									(a)Patronage
				dividends paid by supply cooperativesA qualified patronage
				dividend paid by a supply cooperative to a patron shall be treated as if it is
				a refund of a portion of the amounts paid by the patron for goods, services, or
				use of capital.
									(b)Patronage
				dividends paid by marketing cooperativesA qualified patronage
				dividend paid to a patron by a marketing cooperative shall be treated as an
				upward price adjustment in the amount received by the patron for its goods
				marketed by the cooperative.
									(c)Dividend
				treatmentOnly the portion of a patronage dividend that is not a
				qualified patronage dividend shall be treated as a dividend under this
				chapter.
									(d)RegulationsThe
				Secretary shall prescribe regulations for the application of this section. The
				regulations shall generally be consistent with subchapter T of chapter 1 except
				to the extent that such rules are inconsistent with provisions of this
				chapter.
									JSourcing
				rules
								
									Sec. 1691. Exports of property or
				  services.
									Sec. 1692. Imports of property or
				  services.
									Sec. 1693. Import or export of
				  services.
									Sec. 1694. International transportation
				  services.
									Sec. 1695. International
				  communications.
									Sec. 1696. Insurance.
									Sec. 1697. Banking services.
								
								1691.Exports of
				property or services
									(a)General
				ruleTaxable receipts do not include amounts received by the
				exporter thereof for property or services exported from the United States for
				use or consumption outside the United States.
									(b)Export through
				nonbusiness entityFor purposes of subsection (a), if property or
				services are sold to a governmental entity or a tax-exempt organization for
				export and are exported other than in an activity of such entity which is
				subject to the business tax, then the seller of such property or services is
				deemed to be the exporter thereof.
									1692.Imports of
				property or services
									(a)In
				generalThe import of property or services for consumption in the
				United States shall constitute a business purchase if such property or service
				is to be used in a business activity in the United States. Property being held
				for sale or retail by a business entity that is in the business of selling
				goods shall be considered held for use in a business
				activity.
									(b)Amount of
				business purchase
										(1)In
				generalThe cost of business purchases with respect to the import
				of property or services for use or consumption in the United States is the
				customs value, price or other amount used for purposes of determining the
				import tax under section 1701 or section 1702.
										(2)Import
				taxThe cost of business purchases does not include any import
				tax paid. No deduction shall be allowed with respect to property or service
				imported by a business entity unless the import tax is paid with respect to
				such import.
										1693.Import or
				export of services
									(a)In
				generalExcept as otherwise provided in this subchapter or in
				rules prescribed under subchapter G (relating to financial intermediation
				business), services shall not be treated as imported or exported from the
				location in which they are performed.
									(b)Import of
				servicesA business entity shall be treated as importing a
				service if—
										(1)the entire benefit
				of the service will be realized in the United States, and
										(2)the benefit will
				be realized in connection with the United States business activities of the
				business entity.
										(c)Export of
				servicesA business will be treated as exporting a service
				if—
										(1)the entire benefit
				of the service will be realized outside of the United States, and
										(2)the benefit will
				be realized solely in connection with the activities of the purchaser occurring
				outside the United States.
										(d)Services
				acquired from service provider that provides services In and outside the United
				States
										(1)In
				generalIf a business entity acquires services from a service
				provider that provides services both in and outside the United States and the
				service provider shows on the invoice where the services are provided—
											(A)the business
				entity shall treat the services as provided where stated on the invoice,
				and
											(B)the service
				provider shall treat as taxable receipts any services listed as provided in the
				United States.
											(2)No
				invoiceIf a business entity acquires services from a service
				provider that provides services both in and outside the United States and the
				service provider does not show on an invoice where such services are
				provided—
											(A)the business
				entity shall treat the services as if provided in the location to which payment
				is sent, and
											(B)the service
				provider shall treat as taxable receipts any payments received in the United
				States.
											1694.International
				transportation services
									(a)Transportation
				of property
										(1)Taxable
				receipts
											(A)ExportsTaxable
				receipts do not include receipts from the transportation of property exported
				from the United States.
											(B)ImportsTaxable
				receipts include receipts from transportation of property imported into the
				United States only if such costs are not taken into account in determining the
				import tax.
											(C)PresumptionsThe
				Secretary shall prescribe regulations describing situations in which a
				transporter of property must presume that no import tax has been paid on the
				cost of its services.
											(2)Business
				purchases
											(A)ExportsBusiness
				purchases do not include amounts paid or incurred for the cost of
				transportation of property exported from the United States.
											(B)ImportsAmounts
				paid or incurred for transportation of goods imported into the United States,
				shall constitute a cost of business purchase only to the extent that they are
				taken into account in determining the customs value for purposes of section
				1701(a) (relating to the import tax).
											(b)Transportation
				of passengers
										(1)Taxable
				receiptsTaxable receipts—
											(A)include receipts
				from the transportation of passengers from the United States to a destination
				outside the United States, but
											(B)do not include
				receipts from the transportation of passengers from outside the United States
				to a destination in the United States.
											(2)Business
				purchasesBusiness purchases—
											(A)include amounts
				paid or incurred in a business activity for the transportation of passengers
				from the United States to a destination outside the United States, but
											(B)do not include
				amounts paid or incurred for transportation of passengers from outside the
				United States to a destination in the United States.
											(3)Simplifying
				rulesThe Secretary may provide rules that simplify this
				subsection, including rules under which—
											(A)half of receipts
				attributable to transportation to or from the United States are treated as
				taxable receipts,
											(B)half of the cost
				for business trips to and from the United States are treated as business
				purchases, and
											(C)all transportation
				expenses of a business entity that has no regular business outside the United
				States are treated as business purchases.
											1695.International
				communications
									(a)In
				generalFor purposes of section 1692, communications services
				shall be treated as provided at the point of origin of the communications and
				shall not be treated as imported or exported.
									(b)Communications
				servicesCommunications services include—
										(1)telephone
				communications services,
										(2)courier services
				(except in the case of transportation of property that is imported or
				exported),
										(3)satellite
				transmission services,
										(4)telegraph
				services,
										(5)facsimile
				transmission services, and
										(6)other similar
				services.
										1696.Insurance
									(a)In
				generalInsurance services will be treated as provided at the
				location of the insurance company providing the services. Except as the
				Secretary may prescribe by regulations, insurance companies will be treated as
				providing services at the location to which insurance payments are made.
									(b)Insured risks in
				the United StatesIf insurance services are provided outside the
				United States and the insured risk is located in the United States—
										(1)the insurance
				service shall be treated as imported,
										(2)the insurance
				premiums shall be subject to the import tax, and
										(3)payments of
				insurance benefits shall not be treated as imported.
										(c)Insured risk
				outside the United StatesIf insurance services are provided
				inside the United States and the insured risk is located outside the United
				States—
										(1)insurance services
				shall be treated as exported, and
										(2)payments of
				insurance benefits shall be treated as payments for services outside the United
				States, and shall not be deducted as business purchases.
										(d)Insurance
				servicesInsurance services means the provision of insurance and
				services related to insurance other than insurance that is treated as a savings
				asset.
									1697.Banking
				servicesThe Secretary shall
				prescribe regulations on the location of banking services and the extent to
				which such services are to be treated as imported or exported.
								KImport
				tax
								
									Sec. 1701. Imposition of tax on
				  property.
									Sec. 1702. Imposition of tax on import
				  of services.
									Sec. 1703. General rules for the import
				  tax.
								
								1701.Imposition of
				tax on property
									(a)General
				ruleThere is hereby imposed a tax equal to 8.5 percent of the
				customs value of all property entered into the United States for consumption,
				use or warehousing.
									(b)Liability for
				taxThe tax imposed on the import of property by subsection (a)
				shall be paid by the person entering the property into the United States for
				consumption, use or warehousing. Such tax shall be due and payable at the time
				of import.
									(c)Imports of
				previously exported propertyIn the case of any article that is
				classified under a heading or subheading of subchapter I or II of chapter 98 of
				the Tariff Schedules of the United States, the tax under this section shall be
				imposed only on that portion of the customs value of such article that is
				dutiable under such heading or subheading.
									(d)Imports for
				personal consumptionThe import tax imposed by this section shall
				not apply to any article entered into the United States duty free under
				subchapters I through VII of chapter 98 of the Tariff Schedules of the United
				States.
									1702.Imposition of
				tax on import of services
									(a)General
				ruleThere is hereby imposed
				a tax equal to 8.5 percent of the cost of all services treated as imported into
				the United States during the taxable period of the service recipient.
									(b)Liability for
				the taxThe tax on the import of services imposed by subsection
				(a) shall be paid by the person who receives the imported services. The tax
				shall be payable as if it were an addition to the business tax imposed by
				section 1601.
									(c)Imported
				servicesFor purposes of this section, services shall be treated
				as imported if they are treated as imported under section 1693 (general rules
				on import of services) or section 1696 (related to insurance).
									1703.General rules
				for the import taxImport tax means the tax
				imposed by section 1701 on the import of property and the tax imposed by
				section 1702 on the import of services.
								LTransition
				rules
								
									Sec. 1711. Amortization of transition
				  basis.
								
								1711.Amortization
				of transition basis
									(a)Transition basis
				deductionThe transition basis deduction for a
				taxable period is the sum of the amortization allowance determined under this
				section for the taxable period.
									(b)Treatment of
				interest flowsInterest flows between non-financial businesses
				shall be treated as under current law, phased out over 5 years.
									(c)Amortization
				rulesThe amortization allowance to all property placed in
				service before the effective date of this section shall be the lesser
				of—
										(1)the amortization
				period under current law remaining on such date, or
										(2)a 5-year ratable
				period beginning on such date.
										MRules for
				administration, consolidated returns
								
									Sec. 1721. Returns, due dates,
				  etc.
									Sec. 1722. Consolidated
				  returns.
									Sec. 1723. Seller liable for
				  tax.
									Sec. 1724. Tax invoices.
									Sec. 1725. Time for filing return and
				  claiming credit; deposits of tax.
									Sec. 1726. Secretary to be notified of
				  certain events.
									Sec. 1727. Regulations.
								
								1721.Returns, due
				dates, etc
									(a)In
				generalUntil subtitle F is amended to reflect the adoption of
				this chapter, the rules of subtitle F relating to C corporations shall apply to
				business entities with respect to—
										(1)returns and
				records;
										(2)time and place for
				paying tax;
										(3)assessment of
				taxes;
										(4)collections and
				liens;
										(5)abatements,
				credits, and refunds;
										(6)interest on
				underpayments and overpayments;
										(7)additions to tax
				and penalties;
										(8)closing agreements
				and compromises;
										(9)crimes;
										(10)judicial
				proceedings;
										(11)discovery of
				liability and enforcement; and
										(12)estimated
				taxes.
										(b)Individuals
				engaging in business activitiesUnder rules prescribed by the
				Secretary, individuals engaging in business activities on their own or with
				their spouses shall be permitted to file their business tax returns with their
				individual tax returns and shall be subject to estimated tax rules for
				individual income tax returns.
									1722.Consolidated
				returns
									(a)In
				generalBusiness entities may file consolidated returns of
				business tax if they would have been permitted to file consolidated returns
				under section 1501 and such section were applied by treating each business
				entity as a corporation and its owners or partners as shareholders.
									(b)Financial
				institutionsFinancial intermediation businesses may be included
				in consolidated returns, but each financial intermediation business must
				compute its gross profits separately.
									(c)Intercompany
				transactionsIn computing the gross profits of a consolidated
				group, intercompany transactions can be taken into account, or at the election
				of the filer, be disregarded (except in the case of transactions with financial
				intermediation businesses).
									1723.Seller liable
				for taxThe person selling the
				property or services shall be liable for the tax imposed by section
				1601.
								1724.Tax
				invoices
									(a)Seller Must Give
				Purchaser Tax InvoiceAny taxable person engaging in a taxable
				transaction shall give the purchaser a tax invoice with respect to such
				transaction if the seller has reason to believe that the purchaser is a taxable
				person.
									(b)Content of
				InvoiceThe tax invoice required by subsection (a) with respect
				to any transaction shall set forth—
										(1)the name and
				identification number of the seller,
										(2)the name of the
				purchaser,
										(3)the amount of the
				tax imposed by section 1601, and
										(4)such other
				information as may be prescribed by regulations.
										(c)No Credit
				Without Invoice
										(1)In
				generalExcept as provided in paragraphs (2) and (3), a purchaser
				may claim a credit with respect to a transaction only if the purchaser—
											(A)has received from
				the seller and has in the purchaser’s possession a tax invoice which meets the
				requirements of subsection (b), and
											(B)is named as the
				purchaser in such invoice.
											(2)Employees or
				other agents named in invoicesTo the extent provided in
				regulations, the naming of an employee or other agent of the purchaser shall be
				treated as the naming of the purchaser.
										(3)Waiver of
				invoice requirement in certain casesTo the extent provided in
				regulations, paragraph (1) shall not apply—
											(A)where the
				purchaser without fault on the purchaser’s part fails to receive or fails to
				have in the purchaser’s possession a tax invoice,
											(B)to a taxable
				transaction (or category of transactions) where—
												(i)the amount
				involved is de minimis, or
												(ii)the information
				required by subsection (b) can be reliably established by sampling or by
				another method and can be adequately documented.
												(d)Time for
				Furnishing InvoiceAny invoice required to be furnished by
				subsection (a) with respect to any transaction shall be furnished not later
				than 15 business days after the tax point for such transaction.
									1725.Time for
				filing return and claiming credit; deposits of tax
									(a)Filing
				ReturnBefore the first day of the second calendar month
				beginning after the close of each taxable period, each taxable person shall
				file a return of the tax imposed by section 1601 on taxable transactions having
				a tax point within such taxable period.
									(b)Credit Allowed
				for Taxable Period in Which Purchaser Receives Invoice
										(1)In
				generalExcept as provided in paragraph (2), a credit allowable
				by section 1606 with respect to a transaction may be allowed only for the first
				taxable period by the close of which the taxpayer—
											(A)has paid or
				accrued amounts properly allocable to the tax imposed by section 1601 with
				respect to such transaction, and
											(B)has a tax invoice
				(or equivalent) with respect to such transaction.
											(2)Use for later
				periodUnder regulations, a credit allowable by section 1606 may
				be allowed for a period after the period set forth in paragraph (1).
										(c)Taxable
				PeriodFor purposes of this chapter—
										(1)In
				generalThe term taxable period means a calendar
				quarter.
										(2)Exception
											(A)Election of
				1-month periodIf the taxpayer so elects, the term taxable
				period means a calendar month.
											(B)Other
				periodsTo the extent provided in regulations, the term
				taxable period includes a period, other than a calendar quarter or
				month, selected by the taxpayer.
											(d)Tax
				PointFor purposes of this chapter—
										(1)Chapter 1 rules
				with respect to seller governExcept as provided in paragraph
				(2), the tax point for any sale of property or services is the earlier
				of—
											(A)the time (or
				times) when any income from the sale should be treated by the seller as
				received or accrued (or any loss should be taken into account by the seller)
				for purposes of chapter 1, or
											(B)the time (or
				times) when the seller receives payment for the sale.
											(2)ImportsIn
				the case of the importing of property, the tax point is when the property is
				entered, or withdrawn from warehouse, for consumption in the United
				States.
										(e)Monthly Deposits
				RequiredTo the extent provided in regulations, monthly deposits
				may be required of the estimated liability for any taxable period for the tax
				imposed by section 1601.
									1726.Secretary to
				be notified of certain eventsTo the extent provided in regulations, each
				person engaged in a business shall notify the Secretary (at such time or times
				as may be prescribed by such regulations) of any change in the form in which a
				business is conducted or any other change which might affect the liability for
				the tax imposed by section 1601 or the amount of such tax or any credit against
				such tax, or otherwise affect the administration of such tax in the case of
				such person.
								1727.RegulationsThe Secretary shall prescribe such
				regulations as may be necessary to carry out the purposes of this
				chapter.
								NDefinitions and
				rules of application
								
									Sec. 1731. Definitions.
									Sec. 1732. Rules of
				  application.
								
								1731.DefinitionsIf a term that is used but not defined in
				this chapter or in section 7701 is defined in chapter 1, the definition in
				chapter 1 shall apply except if manifestly incompatible with the intent of the
				provision in which the term is used.
								1732.Rules of
				application
									(a)DefinitionsAny
				definition included in this chapter shall apply for all purposes of this
				chapter unless—
										(1)such definition is
				limited to the purposes of a particular chapter, section, or subsection,
				or
										(2)the definition
				clearly would not be applicable in a particular context.
										(b)Interpretations
				consistent with Internal Revenue Code of 1986Terms not defined
				in this chapter, chapter 1 or section 7701, but defined elsewhere in this
				title, shall be interpreted in a manner consistent with this title, except to
				the extent such interpretation would be inconsistent with the principles and
				purposes of this
				chapter.
									.
				(b)The amendments
			 made by this section shall be effective on January 1, 2010, except to the
			 extent otherwise specifically provided in the text of such amendments.
				603.Repeal of
			 Chapter 6Chapter 6 of the Code (relating to
			 consolidated returns) is repealed as of January 1, 2010.
			604.Revisions to
			 the CodeNot later than
			 January 1, 2010, the Secretary shall submit to Congress proposed changes in the
			 Internal Revenue Code of 1986 that—
				(1)revise subtitles C
			 through J of such Code to fully reflect the amendments to subtitle A of such
			 Code made by this title and the repeal of subtitle B of such Code,
				(2)include statutory
			 definitions or rules in cases where the Secretary concludes that the
			 definitions or rules cannot or should not be addressed by regulation,
				(3)revise chapter 2
			 of such Code (relating to the self-employment tax) to conform to changes made
			 by this title, and
				(4)revise chapter 3 of
			 such Code (relating to withholding on nonresident aliens and foreign
			 corporations) to reflect changes made by this title.
				605.Application of
			 Subtitle FUntil such time as subtitle F of the
			 Internal Revenue Code of 1986 is amended to reflect the amendments made by this
			 title, the provisions of such subtitle F shall be treated as generally applying
			 to chapter 7 of subtitle A of such Code—
				(1)without regard to
			 specific cross references,
				(2)without regard to
			 provisions relating to partnerships, and
				(3)as if the business
			 tax under such chapter 7 were the corporate income tax and all business
			 entities were corporations (except for purposes of collection, in which case
			 the owners of noncorporate entities shall be obligated for taxes owned by the
			 entities to the same extent as they would if the entity owed the tax prior to
			 the amendment of the Code).
				606.Effective
			 dates
				(a)In
			 generalExcept as otherwise provided in this title, the
			 amendments made by this title shall be effective on and after January 1, 2010,
			 with respect to tax years beginning on such date.
				(b)Special rules
			 for businesses with 52–53 week yearIf a business uses a 52–53
			 week taxable period the amendments made by this title shall apply to the
			 business with respect to its tax year beginning in the last week in December
			 except with respect to any transactions occurring during 2009 that were
			 structured to take advantage of the application of this title to such business
			 at a time when this title did not apply to other businesses or to
			 individuals.
				VIIBudget
			 Enforcement
			701.Short title;
			 table of contents; definitions
				(a)Short
			 titleThis title may be cited as the Budget Control Act of
			 2009.
				(b)Table of
			 contents
					
						TITLE VII—Budget Enforcement
						Sec. 701. Short title; table of contents;
				definitions.
						Sec. 702. Long-term projections.
						Sec. 703. Preview spending reduction order.
						Sec. 704. Final spending reduction order.
						Sec. 705. Eliminating excess spending amounts.
						Sec. 706. Special procedures.
						Sec. 707. Suspension in the event of war or low
				growth.
						Sec. 708. Alternate spending reduction legislation in the House
				of Representatives.
						Sec. 709. Alternate spending reduction legislation in the
				Senate.
						Sec. 710. General provisions.
						Sec. 711. Effective date.
					
				(c)DefinitionsAs
			 used in this title:
					(1)The terms
			 budget authority and outlays have the meanings given
			 to such terms in section 3 of the Congressional Budget Act of 1974.
					(2)The term
			 budgetary resources means new budget authority, budget authority,
			 unobligated balances, direct spending authority, and obligation
			 limitations.
					(3)The term
			 spending reduction refers to the cancellation of budgetary
			 resources provided by discretionary appropriations or direct spending.
					(4)The term
			 discretionary appropriations means budgetary resources provided in
			 appropriation Acts.
					(5)The term
			 direct spending means budget resources provided in law other than
			 appropriation Acts.
					(6)The term
			 gross domestic product, with respect to any fiscal year, means the
			 gross national product during such fiscal year consistent with Department of
			 Commerce definitions.
					(7)The term
			 account means an item for which appropriations are made in any
			 appropriation Act and, for items not provided for in appropriation Acts, such
			 term means an item for which there is a designated budget account
			 identification code number in the President’s budget.
					(8)The term
			 budget year means, with respect to a session of Congress, the
			 fiscal year of the Government that starts on October 1 of the calendar year in
			 which that session begins.
					(9)The term
			 current year means, with respect to a budget year, the fiscal year
			 that immediately precedes that budget year.
					(10)The term
			 OMB means the Director of the Office of Management and
			 Budget.
					(11)The term
			 CBO means the Director of the Congressional Budget Office.
					(12)The term
			 baseline means the baseline estimates OMB or CBO, as applicable,
			 annually submits to Congress consistent with section 257 of the Balanced Budget
			 and Emergency Deficit Control Act of 1985.
					(13)The term
			 guideline period means the period of fiscal years as set forth in
			 section 702(f).
					(14)The term
			 excess spending amount means the amount of outlays a projected
			 spending amount exceeds the guideline spending amount for a fiscal year within
			 the guideline period.
					(15)The term
			 projected spending amount means the amount of total outlays of the
			 Federal Government for a fiscal year within the guideline period and as
			 calculated in section 702(c).
					(16)The term
			 guideline spending amount means the amount of total outlays of the
			 Federal Government for a fiscal year as a percentage of the gross domestic
			 product for such fiscal year within the guideline period.
					(17)The term
			 preview order means a preview spending reduction order as defined
			 in section 703.
					(18)The term
			 final order means a final spending reduction order as defined in
			 section 704.
					702.Long-term
			 projections
				(a)OMB long-term
			 economic growth and budget projectionsFor each fiscal year
			 within the guideline period, OMB shall prepare a report that sets forth the
			 amount of total spending of the Government in outlays, within the budget as
			 submitted by the President anually under section 1105(a) of title 31, United
			 States Code.
				(b)CBO long-term
			 economic growth and budget projectionsBy February 1 of each
			 calendar year, for each fiscal year within the guideline period, CBO shall
			 prepare a report that sets forth the amount of total spending of the Government
			 in outlays, and the amount of spending of each program within the budget as CBO
			 prepares its annual baseline and its reestimate of the President’s
			 budget.
				(c)Inclusion in the
			 final spending reductionEach report prepared pursuant to
			 subsections (a) and (b) shall be included in the preview spending reduction and
			 final spending reduction, as applicable, set forth in sections 703 and
			 704.
				703.Preview
			 spending reduction order
				(a)IssuanceNot
			 later than 15 calendar days after the date Congress adjourns to end a session
			 of Congress, every fiscal year other than which a final order is issued, OMB
			 shall issue a preview spending reduction order.
				(b)ContentsA
			 preview order shall be subject to the same requirements as that set forth for a
			 final spending reduction in section 704.
				(c)AvailabilityA
			 preview order required to be issued by this section shall be submitted by OMB
			 to the House of Representatives and the Senate on the day it is issued.
				(d)EffectA
			 preview order shall not cause a spending reduction.
				704.Final spending
			 reduction order
				(a)IssuanceNot
			 later than 15 calendar days after the date Congress adjourns to end a session
			 of Congress, every fifth fiscal year following the fiscal year in which this
			 Act is enacted, OMB shall issue a final spending reduction order to eliminate
			 an excess spending amount (if any) as calculated under subsection (b).
				(b)Content of a
			 final spending control orderIn addition to any other information
			 required under this title to be included in any final spending control order,
			 this order shall contain, for the budget year, for each account to be subject
			 to a spending reduction, estimates of the baseline level of budgetary resources
			 and resulting outlays and the amount of budgetary resources to be subject to a
			 spending reduction and resulting outlay reductions. The order shall also
			 contain estimates of the effects on outlays of the spending reduction in each
			 outyear for direct spending programs.
				(c)AvailabilityA
			 final order required to be issued by this section shall be submitted by OMB to
			 the House of Representatives, the Senate, and the President on the day it is
			 issued.
				(d)Spending control
			 bufferIf there is an excess spending amount in only one fiscal
			 year or in one period of two successive fiscal years during the guideline
			 period, and such amount or amounts exceed the guideline spending amount by .1
			 percent of GDP or less, then the final spending reduction shall be issued, but
			 shall not take effect.
				(e)Presidential
			 orderOn the date specified in subsection (a), if in its final
			 spending reduction OMB calculates there exists an impermissible excess spending
			 amount, the President shall issue an order fully implementing without change
			 all spending reductions required by the OMB calculations set forth in that
			 report. This order shall be effective on the first day of the fiscal year
			 following the fiscal year in which the order is issued.
				705.Eliminating
			 excess spending amounts
				(a)Enforcing a
			 spending reduction for discretionary spending
					(1)Eliminating a
			 discretionary spending excessOMB shall include in its final
			 order a requirement that each discretionary account shall be reduced by an
			 amount of budget authority calculated by multiplying the baseline level of
			 budgetary resources in that account at that time by the uniform percentage
			 necessary to reduce outlays sufficient to eliminate an excess spending
			 amount.
					(2)Part-year
			 appropriationsIf, on the date a final spending reduction is
			 issued, there is in effect an Act making or continuing appropriations for part
			 of a fiscal year for any budget account, then the dollar spending reduction
			 calculated for that account under paragraph (1) shall be subtracted
			 from—
						(A)the annualized
			 amount otherwise available by law in that account under that or a subsequent
			 part-year appropriation; and
						(B)when a full-year
			 appropriation for that account is enacted, from the amount otherwise provided
			 by the full-year appropriation.
						(b)Eliminating a
			 direct spending excessOMB
			 shall include in its final order a requirement that each direct spending
			 account shall be reduced by an amount of budget authority calculated by
			 multiplying the baseline level of budgetary resources in that account at that
			 time by the uniform percentage necessary to reduce outlays sufficient to
			 eliminate an excess spending amount.
				(c)Uniform
			 percentageThe percentage required to produce a spending
			 reduction, as ordered by a final order, shall be calculated by OMB by adding
			 all budgetary resources of the Government, and reducing that amount by an
			 amount sufficient to reduce the total amount of outlays of the Government to
			 equal, or lower, a level of outlays than the amount set forth in the guideline
			 period.
				706.Special
			 procedures
				(a)Social security
			 benefitsBenefits payable under the old-age, survivors, and
			 disability insurance program established under title II of the Social Security
			 Act, shall be exempt from a spending reduction required by a final order
			 if—
					(1)the Social
			 Security Trustees issue, in the fiscal year such order is issued, a statement
			 that the old-age, survivors, and disability Trust Funds have achieved or will
			 achieve solvency under current law within the guideline period beginning in the
			 year following the year the final order is issued;
					(2)it would require
			 an amount that exceeds such amount as the Trustees determine are required to
			 achieve solvency in that period, as determined by the Social Security Trustees;
			 and
					(3)it
			 would require a spending reduction of an amount greater than 1 percent of
			 budgetary resources in any fiscal year within the guideline period.
					(b)Net
			 interestA spending reduction shall not cause any effect on
			 payments for net interest (as set forth in function 900).
				(c)Obligated
			 balancesObligated balances of budget authority carried over from
			 prior fiscal years shall be exempt from a spending reduction under any order
			 issued under this title.
				(d)Application to
			 fast growing programsAny program whose growth in the budget year
			 is less than the rate of inflation as determined by OMB, shall be exempt from a
			 spending reduction issued under this title.
				(e)Limitation on
			 spending reductionsNo program shall be subject to a spending
			 reduction of more than 1 percent of its budgetary resources.
				(f)Uniform
			 percentage rate of reduction and other limitationsAll spending
			 reductions with respect to a fiscal year shall be made so as to ensure that
			 outlays for each program, project, activity, or account involved are reduced by
			 a percentage rate that is uniform for all such programs, projects, activities,
			 and accounts, and may not be made so as to achieve a percentage rate of
			 reduction in any such item exceeding the rate specified in the order.
				(g)Effect of a
			 final orderUpon the issue of a final order, a spending reduction
			 shall be ordered for all nonexempt spending accounts. The spending reduction
			 shall be effective as follows:
					(1)Budgetary resources
			 subject to a spending reduction to any discretionary account shall be
			 permanently cancelled.
					(2)The same
			 percentage spending reduction shall apply to all programs, projects, and
			 activities within a budget account (with programs, projects, and activities as
			 delineated in the appropriation Act or accompanying report for the relevant
			 fiscal year covering that account, or for accounts not included in
			 appropriation Acts, as delineated in the most recently submitted President’s
			 budget).
					(3)Administrative
			 regulations implementing a spending reduction shall be made within 120 days of
			 the issue of a final order.
					(4)Budgetary
			 resources subject to a spending reduction in revolving, trust, and special fund
			 accounts and offsetting collections subject to a spending reduction in
			 appropriation accounts shall not be available for obligation during the fiscal
			 year in which the spending reduction is issued, and shall be available in
			 subsequent years only to the extent as provided by law.
					707.Suspension in
			 the event of war or low growth
				(a)Procedures in
			 the Event of a Low Growth Report
					(1)Low growth
			 reportWhenever OMB or CBO issues a low-growth report under
			 section 710(a), the majority leader of the House of Representatives and the
			 majority leader of the Senate shall introduce a joint resolution suspending the
			 relevant provisions of this title, titles III and IV of the Congressional
			 Budget Act of 1974, and section 1103 of title 31, United States Code.
					(2)Form of joint
			 resolution
						(A)The matter after
			 the resolving clause in any joint resolution introduced pursuant to paragraph
			 (1) shall be as follows: That the Congress declares that the conditions
			 specified in section 711(a) of the Budget Control Act of 2008 are met, and the
			 implementation of the Congressional Budget and Impoundment Control Act of 1974,
			 chapter 11 of title 31, United States Code, and the Budget Control Act of 2008
			 is hereby suspended..
						(B)The title of the
			 joint resolution shall be A joint resolution suspending certain
			 provisions of law pursuant to section 711(a) of the Budget Control Act of
			 2008.
						(3)SupermajorityA
			 joint resolution introduced pursuant to paragraph (1), an amendment thereto, or
			 a conference report thereon, shall only be passed if it receives not less than
			 three-fifths vote of approval of the total number of Members of the House of
			 Representatives and the Senate.
					(b)Suspension of
			 spending reduction proceduresUpon the enactment of a declaration
			 of war or a joint resolution described in subsection (a)—
					(1)the subsequent
			 issuance of any final spending reduction is precluded;
					(2)titles III and IV
			 of the Congressional Budget Act of 1974 are suspended; and
					(3)section 1103 of
			 title 31, United States Code, is suspended.
					(c)Restoration of
			 spending control procedures
					(1)WarIn
			 the event of a suspension of spending control procedures due to a declaration
			 of war, then, effective with the fifth fiscal year that begins in the session
			 after the state of war is concluded, the provisions of subsection (b) triggered
			 by that declaration of war are no longer effective.
					(2)SuspensionIn
			 the event of a suspension of spending control procedures due to the enactment
			 of a joint resolution described in subsection (a), then, effective with regard
			 to the first fiscal year beginning at least 12 months after the enactment of
			 that resolution, the provisions of subsection (b) triggered by that resolution
			 are no longer effective.
					708.Alternate
			 spending reduction legislation in the House of Representatives
				(a)Introduction of
			 joint resolutionAt any time after the Director of OMB issues a
			 final order for a fiscal year, but before the end of the session of Congress in
			 session on the date of the issuance of such order, the majority leader of the
			 House of Representatives may introduce a joint resolution which contains
			 provisions directing the President to modify the most recent final order issued
			 pursuant to this title, or provide an alternative to eliminate the spending
			 excess for such fiscal year or years. After the introduction of the first such
			 joint resolution in either House of Congress in any calendar year, then no
			 other joint resolution introduced pursuant to this section shall be subject to
			 the procedures set forth in this section.
				(b)Procedures for
			 consideration of joint resolutions
					(1)Any committee of
			 the House of Representatives to which an alternative spending compliance
			 measure is referred shall report it to the House without amendment not later
			 than the seventh legislative day after the date of its introduction. If a
			 committee fails to report the bill within that period or the House has adopted
			 a concurrent resolution providing for adjournment sine die at the end of a
			 Congress, it shall be in order to move that the House discharge the committee
			 from further consideration of the bill. Such a motion shall be in order only at
			 a time designated by the Speaker in the legislative schedule within two
			 legislative days after the day on which the proponent announces his intention
			 to offer the motion. Such a motion shall not be in order after a committee has
			 reported a spending compliance measure with respect to that special message or
			 after the House has disposed of a motion to discharge with respect to that
			 special message. The previous question shall be considered as ordered on the
			 motion to its adoption without intervening motion except twenty minutes of
			 debate equally divided and controlled by the proponent and an opponent. If such
			 a motion is adopted, the House shall proceed immediately to consider the
			 spending compliance measure bill in accordance with paragraph (3). A motion to
			 reconsider the vote by which the motion is disposed of shall not be in
			 order.
					(2)After a spending
			 compliance measure is reported or a committee has been discharged from further
			 consideration, or the House has adopted a concurrent resolution providing for
			 adjournment sine die at the end of a Congress, it shall be in order to move to
			 proceed to consider the spending compliance measure in the House. Such a motion
			 shall be in order only at a time designated by the Speaker in the legislative
			 schedule within two legislative days after the day on which the proponent
			 announces his intention to offer the motion. Such a motion shall not be in
			 order after the House has disposed of a motion to proceed with respect to that
			 special message. The previous question shall be considered as ordered on the
			 motion to its adoption without intervening motion. A motion to reconsider the
			 vote by which the motion is disposed of shall not be in order.
					(3)The spending
			 compliance measure shall be considered as read. All points of order against an
			 approval bill and against its consideration are waived. The previous question
			 shall be considered as ordered on an approval bill to its passage without
			 intervening motion except five hours of debate equally divided and controlled
			 by the proponent and an opponent and one motion to limit debate on the bill. A
			 motion to reconsider the vote on passage of the bill shall not be in
			 order.
					(4)A
			 spending compliance measure received from the Senate shall not be referred to
			 committee.
					(c)VotingThe
			 vote on final passage of a joint resolution or conference report thereon
			 referred to in paragraph (1) shall require approval of not less than
			 three-fifths of the Members of the House of Representatives.
				709.Alternate
			 spending reduction legislation in the Senate
				(a)Introduction of
			 joint resolutionAt any time after OMB issues a final order for a
			 fiscal year, but before the end of the session of Congress in session on the
			 date of the issuance of such order, the majority leader of either House of
			 Congress may introduce a joint resolution which contains provisions directing
			 the President to modify the most recent final order provide an alternative to
			 eliminate the spending excess for such fiscal year or years. After the
			 introduction of the first such joint resolution in either House of Congress in
			 any calendar year, then no other joint resolution introduced in such House in
			 such calendar year shall be subject to the procedures set forth in this
			 section.
				(b)Procedures for
			 consideration of joint resolutions
					(1)Referral to
			 committeeA joint resolution introduced in the Senate under
			 subsection (a) shall not be referred to a committee of the Senate and shall be
			 placed on the calendar pending disposition of such joint resolution in
			 accordance with this subsection.
					(2)Consideration in
			 the senateOn or after the third calendar day (excluding
			 Saturdays, Sundays, and legal holidays) beginning after a joint resolution is
			 introduced under subsection (a), notwithstanding any rule or precedent of the
			 Senate, including rule XXII of the Standing Rules of the Senate, it is in order
			 (even though a previous motion to the same effect has been disagreed to) for
			 any Member of the Senate to move to proceed to the consideration of the joint
			 resolution. The motion is not in order after the eighth calendar day (excluding
			 Saturdays, Sundays, and legal holidays) beginning after a joint resolution (to
			 which the motion applies) is introduced. The joint resolution is privileged in
			 the Senate. A motion to reconsider the vote by which the motion is agreed to or
			 disagreed to shall not be in order. If a motion to proceed to the consideration
			 of the joint resolution is agreed to, the Senate shall immediately proceed to
			 consideration of the joint resolution without intervening motion, order, or
			 other business, and the joint resolution shall remain the unfinished business
			 of the Senate until disposed of.
					(3)Debate in the
			 senate
						(A)In the Senate,
			 debate on a joint resolution introduced under subsection (a), amendments
			 thereto, and all debatable motions and appeals in connection therewith shall be
			 limited to not more than 10 hours, which shall be divided equally between the
			 majority leader and the minority leader (or their designees).
						(B)A motion to
			 postpone, or a motion to proceed to the consideration of other business is not
			 in order. A motion to reconsider the vote by which the joint resolution is
			 agreed to or disagreed to is not in order, and a motion to recommit the joint
			 resolution is not in order.
						(C)(i)No amendment that is not
			 germane to the provisions of the joint resolution shall be in order in the
			 Senate. In the Senate, an amendment, any amendment to an amendment, or any
			 debatable motion or appeal is debatable for not to exceed 30 minutes to be
			 equally divided between, and controlled by, the mover and the majority leader
			 (or their designees), except that in the event that the majority leader favors
			 the amendment, motion, or appeal, the minority leader (or the minority leader’s
			 designee) shall control the time in opposition to the amendment, motion, or
			 appeal.
							(ii)In the Senate, an amendment that
			 is otherwise in order shall be in order notwithstanding the fact that it amends
			 the joint resolution in more than one place or amends language previously
			 amended. It shall not be in order in the Senate to vote on the question of
			 agreeing to such a joint resolution or any amendment thereto unless the figures
			 then contained in such joint resolution or amendment are mathematically
			 consistent.
							(4)Vote on final
			 passageImmediately following the conclusion of the debate on a
			 joint resolution introduced under subsection (a), a single quorum call at the
			 conclusion of the debate if requested in accordance with the rules of the
			 Senate, and the disposition of any pending amendments under paragraph (3), the
			 vote on final passage of the joint resolution shall occur.
					(5)AppealsAppeals
			 from the decisions of the Chair shall be decided without debate.
					(6)Conference
			 reportsIn the Senate, points of order under titles III and IV of
			 the Congressional Budget Act of 1974 are applicable to a conference report on
			 the joint resolution or any amendments in disagreement thereto.
					(7)Resolution from
			 other houseIf, before the passage by the Senate of a joint
			 resolution of the Senate introduced under subsection (a), the Senate receives
			 from the House of Representatives a joint resolution introduced under
			 subsection (a), then the following procedures shall apply:
						(A)The joint
			 resolution of the House of Representatives shall not be referred to a committee
			 and shall be placed on the calendar.
						(B)With respect to a
			 joint resolution introduced under subsection (a) in the Senate—
							(i)the
			 procedure in the Senate shall be the same as if no joint resolution had been
			 received from the House; but
							(ii)(I)the vote on final
			 passage shall be on the joint resolution of the House if it is identical to the
			 joint resolution then pending for passage in the Senate; or
								(II)if the joint resolution from the House
			 is not identical to the joint resolution then pending for passage in the Senate
			 and the Senate then passes the Senate joint resolution, the Senate shall be
			 considered to have passed the House joint resolution as amended by the text of
			 the Senate joint resolution.
								(C)Upon disposition
			 of the joint resolution received from the House, it shall no longer be in order
			 to consider the resolution originated in the Senate.
						(8)Senate action on
			 house resolutionIf the Senate receives from the House of
			 Representatives a joint resolution introduced pursuant to this section after
			 the Senate has disposed of a Senate originated resolution which is identical to
			 the House passed joint resolution, the action of the Senate with regard to the
			 disposition of the Senate originated joint resolution shall be deemed to be the
			 action of the Senate with regard to the House originated joint resolution. If
			 it is not identical to the House passed joint resolution, then the Senate shall
			 be considered to have passed the joint resolution of the House as amended by
			 the text of the Senate joint resolution.
					(9)The vote on final
			 passage of a joint resolution or conference report thereon referred to in
			 paragraph (1) shall require approval of not less than three-fifths of the
			 Members of the Senate.
					710.General
			 provisions
				(a)Low growth
			 reportOMB and CBO shall notify the Congress if—
					(1)during the period
			 consisting of the quarter during which such notification is given, the quarter
			 preceding such notification, and the 4 quarters following such notification,
			 OMB or CBO has determined that real economic growth is projected or estimated
			 to be less than zero with respect to each of any 2 consecutive quarters within
			 such period; or
					(2)the most recent of
			 the Department of Commerce’s advance preliminary or final reports of actual
			 real economic growth indicate that the rate of real economic growth for each of
			 the most recently reported quarter and the immediately preceding quarter is
			 less than one percent.
					(b)Economic and
			 technical assumptionsFor all purposes of this title, OMB shall
			 use the same economic and technical assumptions as used in the most recent
			 budget submitted under section 1105(a) of title 31, United States Code.
				(c)Social security
			 trustee reportThe Trustees of the Social Security Administration
			 shall annually issue a report consistent with section 708(c) and OMB shall
			 include such report in a final order and a preview order.
				(d)Congressional
			 spending limit(1)The Congressional Budget and Impoundment
			 Control Act of 1974 is amended by adding at the end of title III the following
			 new section:
						
							316Aggregate
				spending limitsIt shall not
				be in order in the House of Representatives or the Senate to consider any bill,
				joint resolution, amendment, motion, or conference report that would cause an
				excess spending amount, as defined in section 701(c)(16) of the Budget Control
				Act of
				2008.
							.
					(2)The table of contents set forth in section
			 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is amended
			 by inserting after the item relating to section 315 the following new
			 item:
						
							
								Sec. 316. Aggregate spending
				limits.
							
							.
					(e)Congressional
			 Revenue Limits(1)The Congressional Budget
			 Act of 1974 (as amended by subsection (d)) is further amended by adding at the
			 end of title III the following new section:
						
							317.Tax Rate
				LimitsIt shall not be in
				order in the House of Representatives or the Senate to consider any bill, joint
				resolution, amendment, motion, or conference report that would cause aggregate
				Federal revenue levels, in any fiscal year, to exceed the percentage of revenue
				relative to the Gross Domestic Product set forth in subsection (b) unless so
				determined by a vote of not less than three-fifths of the Members voting, a
				quorum being
				present.
							.
					(2)The table of contents set forth in section
			 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is amended
			 by inserting after the item relating to section 316 the following new
			 item:
						
							
								Sec. 317. Tax rate limits.
				
							
							.
					(f)Fiscal years of
			 the guideline periodThe
			 fiscal years within the 75-year period referred to as a guideline period in
			 this title shall be as follows:
					(1)Fiscal year 2010:
			 19.9 percent.
					(2)Fiscal year 2011:
			 19.8 percent.
					(3)Fiscal year 2012:
			 20.0 percent.
					(4)Fiscal year 2013:
			 20.1 percent.
					(5)Fiscal year 2014:
			 20.2 percent.
					(6)Fiscal year 2015:
			 20.1 percent.
					(7)Fiscal year 2016:
			 20.1 percent.
					(8)Fiscal year 2017:
			 20.2 percent.
					(9)Fiscal year 2018:
			 20.3 percent.
					(10)Fiscal year 2019:
			 20.4 percent.
					(11)Fiscal year 2020:
			 20.5 percent.
					(12)Fiscal year 2021:
			 20.7 percent.
					(13)Fiscal year 2022:
			 21.5 percent.
					(14)Fiscal year 2023:
			 21.7 percent.
					(15)Fiscal year 2024:
			 22.0 percent.
					(16)Fiscal year 2025:
			 22.3 percent.
					(17)Fiscal year 2026:
			 22.5 percent.
					(18)Fiscal year 2027:
			 22.3 percent.
					(19)Fiscal year 2028:
			 22.6 percent.
					(20)Fiscal year 2029:
			 22.9 percent.
					(21)Fiscal year 2030:
			 23.1 percent.
					(22)Fiscal year 2031:
			 23.2 percent.
					(23)Fiscal year 2032:
			 23.9 percent.
					(24)Fiscal year 2033:
			 23.9 percent.
					(25)Fiscal year 2034:
			 23.9 percent.
					(26)Fiscal year 2035:
			 23.9 percent.
					(27)Fiscal year 2036:
			 24.0 percent.
					(28)Fiscal year 2037:
			 24.2 percent.
					(29)Fiscal year 2038:
			 24.2 percent.
					(30)Fiscal year 2039:
			 24.3 percent.
					(31)Fiscal year 2040:
			 24.1 percent.
					(32)Fiscal year 2041:
			 24.1 percent.
					(33)Fiscal year 2042:
			 24.7 percent.
					(34)Fiscal year 2043:
			 24.5 percent.
					(35)Fiscal year 2044:
			 24.5 percent.
					(36)Fiscal year 2045:
			 24.4 percent.
					(37)Fiscal year 2046:
			 24.3 percent.
					(38)Fiscal year 2047:
			 24.2 percent.
					(39)Fiscal year 2048:
			 24.2 percent.
					(40)Fiscal year 2049:
			 24.0 percent.
					(41)Fiscal year 2050:
			 24.0 percent.
					(42)Fiscal year 2051:
			 24.0 percent.
					(43)Fiscal year 2052:
			 23.8 percent.
					(44)Fiscal year 2053:
			 23.6 percent.
					(45)Fiscal year 2054:
			 23.4 percent.
					(46)Fiscal year 2055:
			 23.3 percent.
					(47)Fiscal year 2056:
			 23.2 percent.
					(48)Fiscal year 2057:
			 23.0 percent.
					(49)Fiscal year 2058:
			 22.9 percent.
					(50)Fiscal year 2059:
			 22.7 percent.
					(51)Fiscal year 2060:
			 22.7 percent.
					(52)Fiscal year 2061:
			 22.4 percent.
					(53)Fiscal year 2062:
			 22.2 percent.
					(54)Fiscal year 2063:
			 22.0 percent.
					(55)Fiscal year 2064:
			 21.8 percent.
					(56)Fiscal year 2065:
			 21.7 percent.
					(57)Fiscal year 2066:
			 21.5 percent.
					(58)Fiscal year 2067:
			 21.2 percent.
					(59)Fiscal year 2068:
			 20.8 percent.
					(60)Fiscal year 2069:
			 20.5 percent.
					(61)Fiscal year 2070:
			 20.1 percent.
					(62)Fiscal year 2071:
			 19.9 percent.
					(63)Fiscal year 2072:
			 19.7 percent.
					(64)Fiscal year 2073:
			 19.6 percent.
					(65)Fiscal year 2074:
			 19.4 percent.
					(66)Fiscal year 2075:
			 19.2 percent.
					(67)Fiscal year 2076:
			 18.9 percent.
					(68)Fiscal year 2077:
			 18.5 percent.
					(69)Fiscal year 2078:
			 18.0 percent.
					(70)Fiscal year 2079:
			 17.5 percent.
					(71)Fiscal year 2080:
			 17.3 percent.
					(72)Fiscal year 2081:
			 16.9 percent.
					(73)Fiscal year 2082:
			 16.5 percent.
					(74)Fiscal year 2083:
			 16.0 percent.
					(75)Fiscal year 2084:
			 16.0 percent.
					711.Effective
			 dateThis title shall apply to
			 fiscal year 2010 and subsequent fiscal years.
			
